PRINCIPAL FINANCIAL GROUP
PROTOTYPE




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


BASIC SAVINGS PLAN




BASIC PLAN NO.: 02
TO BE USED WITH
ADOPTION AGREEMENT PLAN NOS.: 001-002

APPROVED: AUGUST 7, 2001


TABLE OF CONTENTS

INTRODUCTION

ARTICLE I
FORMAT AND DEFINITIONS
     SECTION 1.01 - FORMAT.
     SECTION 1.02 - DEFINITIONS.

ARTICLE II
PARTICIPATION
     SECTION 2.01 - ACTIVE MEMBER.
     SECTION 2.02 - INACTIVE MEMBER.
     SECTION 2.03 - CESSATION OF PARTICIPATION.
     SECTION 2.04 - ADOPTING EMPLOYERS - SEPARATE PLANS.
     SECTION 2.05 - ADOPTING EMPLOYERS - SINGLE PLAN.

ARTICLE III
CONTRIBUTIONS
     SECTION 3.01 - EMPLOYER CONTRIBUTIONS.
     SECTION 3.02 - VOLUNTARY CONTRIBUTIONS BY MEMBERS.
     SECTION 3.03 - ROLLOVER CONTRIBUTIONS.
     SECTION 3.04 - FORFEITURES.
     SECTION 3.05 - ALLOCATION.
     SECTION 3.06 - CONTRIBUTION LIMITATION.
     SECTION 3.07 - EXCESS AMOUNTS.
     SECTION 3.08 - 401(K) SAFE HARBOR PROVISIONS.
     SECTION 3.09 - 401(K) SIMPLE PROVISIONS.

ARTICLE IV
INVESTMENT OF CONTRIBUTIONS
     SECTION 4.01 - INVESTMENT AND TIMING OF CONTRIBUTIONS.
     SECTION 4.02 - INVESTMENT IN QUALIFYING EMPLOYER SECURITIES.
     SECTION 4.03 - PURCHASE OF INSURANCE.
     SECTION 4.04 - TRANSFER OF OWNERSHIP.
     SECTION 4.05 - TERMINATION OF INSURANCE.

ARTICLE V
BENEFITS
     SECTION 5.01 - RETIREMENT BENEFITS.
     SECTION 5.02 - DEATH BENEFITS.
     SECTION 5.03 - VESTED BENEFITS.
     SECTION 5.04 - WHEN BENEFITS START.
     SECTION 5.05 - WITHDRAWAL BENEFITS.
     SECTION 5.06 - LOANS TO MEMBERS.
     SECTION 5.07 - DISTRIBUTIONS UNDER QUALIFIED DOMESTIC RELATIONS ORDERS.

Page i

ARTICLE VI
DISTRIBUTION OF BENEFITS FOR PLANS WHICH PROVIDE FOR LIFE ANNUITIES
     SECTION 6.01 - AUTOMATIC FORMS OF DISTRIBUTION.
     SECTION 6.02 - OPTIONAL FORMS OF DISTRIBUTION.
     SECTION 6.03 - ELECTION PROCEDURES.
     SECTION 6.04 - NOTICE REQUIREMENTS.
     SECTION 6.05 - TRANSITIONAL RULES.

ARTICLE VIA
DISTRIBUTION OF BENEFITS FOR PLANS WHICH DO NOT PROVIDE FOR LIFE ANNUITIES
     SECTION 6A.01 - AUTOMATIC FORMS OF DISTRIBUTION
     SECTION 6A.02 - OPTIONAL FORMS OF DISTRIBUTION
     SECTION 6A.03 - ELECTION PROCEDURES
     SECTION 6A.04 - NOTICE REQUIREMENTS

ARTICLE VII
DISTRIBUTION REQUIREMENTS
     SECTION 7.01 - APPLICATION.
     SECTION 7.02 - DEFINITIONS.
     SECTION 7.03 - DISTRIBUTION REQUIREMENTS.
     SECTION 7.04 - TRANSITIONAL RULE.

ARTICLE VIII
TERMINATION OF THE PLAN

ARTICLE IX
ADMINISTRATION OF THE PLAN
     SECTION 9.01 - ADMINISTRATION.
     SECTION 9.02 - EXPENSES.
     SECTION 9.03 - RECORDS.
     SECTION 9.04 - INFORMATION AVAILABLE.
     SECTION 9.05 - CLAIM AND APPEAL PROCEDURES.
     SECTION 9.06 - DELEGATION OF AUTHORITY.
     SECTION 9.07 - EXERCISE OF DISCRETIONARY AUTHORITY.
     SECTION 9.08 - VOTING AND TENDER OF QUALIFYING EMPLOYER SECURITIES.
     SECTION 9.09 - VOTING AND TENDER OF SELF-DIRECTED BROKERAGE ACCOUNTS.

ARTICLE X
GENERAL PROVISIONS
     SECTION 10.01 - AMENDMENTS.
     SECTION 10.02 - DIRECT ROLLOVERS.
     SECTION 10.03 - MERGERS AND DIRECT TRANSFERS.
     SECTION 10.04 - PROVISIONS RELATING TO THE INSURER AND OTHER PARTIES.
     SECTION 10.05 - EMPLOYMENT STATUS.
     SECTION 10.06 - RIGHTS TO PLAN ASSETS.
     SECTION 10.07 - BENEFICIARY.
     SECTION 10.08 - NONALIENATION OF BENEFITS.
     SECTION 10.09 - CONSTRUCTION.
     SECTION 10.10 - LEGAL ACTIONS.
     SECTION 10.11 - SMALL AMOUNTS.
     SECTION 10.12 - WORD USAGE.
     SECTION 10.13 - CHANGE IN SERVICE METHOD.
     SECTION 10.14 - MILITARY SERVICE.
     SECTION 10.15 - QUALIFICATION OF PLAN.

Page ii

ARTICLE XI
TOP-HEAVY PLAN REQUIREMENTS
     SECTION 11.01 - APPLICATION.
     SECTION 11.02 - DEFINITIONS.
     SECTION 11.03 - MODIFICATION OF VESTING REQUIREMENTS.
     SECTION 11.04 - MODIFICATION OF CONTRIBUTIONS.
     SECTION 11.05 - MODIFICATION OF CONTRIBUTION LIMITATION.


ATTACHMENTS

      Attachment A - Discretionary Trust Agreement
      Attachment B - Corporate Directed Trust Agreement
      Attachment C - Corporate Custodial Trust Agreement
      Attachment D - Passive Trust Agreement
      Attachment E - TrustarsSM Retirement Services Directed Trust Agreement

Page iii


INTRODUCTION

The provisions of this Plan apply as of the Effective Date or such later date as
may be specified in Item A of the Adoption Agreement, except as provided in any
attached addendums.


ARTICLE I
FORMAT AND DEFINITIONS

SECTION 1.01 - FORMAT.

Our retirement plan is set out in this document, the attached Adoption Agreement
which we signed, and any amendments to these documents. If our Adoption
Agreement indicates that a Trust Agreement has been set up, our retirement plan
also includes the attached Trust Agreements(s) that we selected, and any
amendments to these agreements.

Words and phrases defined in Section 1.02 shall have that defined’ meaning when
used in this Plan, unless the context clearly indicates otherwise. These words
and phrases have initial capital letters to aid in identifying them as defined
terms. References to “Section” are references to parts of this document;
references to “Item” are references to parts of the Adoption Agreement.

Some of the defined terms and phrases in Section 1.02 and some of the provisions
contained in the following articles do not apply to our Plan and shall not be
used in our Plan. The provisions of the attached Adoption Agreement shall
determine whether or not the terms and provisions apply.

SECTION 1.02 - DEFINITIONS.

Account means, for a Member, his share of the Plan Fund. Separate accounting
records shall be kept for those parts of the Member’s Account resulting from the
following:

Required Contributions. Nondeductible Voluntary Contributions. Deductible
Voluntary Contributions. Rollover Contributions. Elective Deferral
Contributions. Qualified Matching Contributions. Matching Contributions that are
not Qualified Matching Contributions. Qualified Nonelective Contributions. All
Other Employer Contributions.

If the Member’s Vesting Percentage is less than 100% as to any of these
Contributions, a separate accounting record. will be kept for any part of his
Account resulting from such Contributions and, if there has been a prior
Forfeiture Date, from such Contributions made before a prior Forfeiture Date.

A Member’s Account shall be reduced by any distribution of his Account and by
any Forfeitures. The Member’s Account shall participate in the earnings
credited, expenses charged, and any appreciation or depreciation of the
Investment Fund. His Account is subject to any minimum guarantees or other
interest crediting applicable under the Annuity Contract or other investment
arrangement and to any expenses associated therewith.

Accrual Service Period means the period defined in Item R(3).

Page 1

ACP Test means the nondiscrimination test described in Code Section 401(m)(2) as
provided for in subparagraph (d) of Section 3.07.

ACP Test Safe Harbor means the method described in subparagraph (c) of Section
3.08 for satisfying the ACP Test with respect to Matching Contributions.

Active Member means an Eligible Employee who is actively participating in the
Plan according to the provisions of Section 2.01.

Additional Contributions means additional Employer Contributions. (See Item 0(2)
and Sections 3.01 and 3.09.)

Adopting Employer means an employer which is a Controlled Group member and which
is listed in Item AB of the Adoption Agreement. If the Adoption Agreement -
Standard is used and the transition period described in Code Section
410(b)(6)(C)(ii) has ended with respect to the primary Employer in Item B,
Adopting Employer shall also mean all other employers in the Controlled Group
for which such transition period has ended, whether or not listed in Item AB.

Adoption Agreement means the attached document labeled Adoption Agreement which
contains our selections and specifications for our Plan.

ADP Test means the nondiscrimination test described in . Code Section 401(k)(3)
as provided for in subparagraph (c) of Section 3.07.

ADP Test Safe Harbor means the method described in subparagraph (b) of Section
3.08 for satisfying the ADP Test.

Affiliated Service Group means any group of corporations, partnerships or other
organizations of which we are a part and which is affiliated within the meaning
of Code Section 414(m) and regulations thereunder. Such a group includes at
least two organizations one of which is either a service organization (that is,
an organization the principal business of which is performing services), or an
organization the principal business of which is performing management functions
on a regular and continuing basis. Such service is of a type historically
performed by employees. In the case of a management organization, the Affiliated
Service Group shall include organizations related, within the meaning of Code
Section 144(a)(3), to either the management organization or the organization for
which it performs management functions. The term Controlled Group, as it is used
in this Plan, shall include the term Affiliated Service Group.

Alternate Payee means any spouse, former spouse, child, or other dependent of a.
Member who is recognized by a qualified domestic relations order as having a
right to receive all, or a portion of, the benefits payable under the Plan with
respect to such Member.

Annual Pay means the Employee's annual Pay defined in Item N(3).

Annuity Contract means the annuity contract or contracts into which we, and the
Adopting Employers adopting this Plan as a separate plan enter, or the Trustee
enters, whichever is appropriate, with the Insurer for guaranteed benefits, for
the investment of Contributions in separate accounts, and for the payment of
benefits under this Plan. The term Annuity Contract as it is used in this Plan
shall include the plural unless the context clearly indicates the singular is
meant.

Annuity Starting Date means, for a Member, the first day of the first period for
which an amount is payable as an annuity or any other form.

Basic Plan means this document which contains the basic provisions of our Plan.

Beneficiary means the person or persons named by a Member to receive any
benefits under the Plan when the Member dies. (See Section 10.07.)

Page 2

Claimant means any person who makes a claim for benefits under this Plan. (See
Section 9.05.)

Code means the Internal Revenue Code of 1986, as amended.

Contingent Annuitant means an individual named by a Member to receive a lifetime
benefit under the terms of a survivorship life annuity after the Member dies.

Contributions means Elective Deferral, Matching, Qualified Nonelective,
Additional, Discretionary, Required, Voluntary, and Rollover Contributions,
unless the context clearly indicates only specific contributions are meant.

Controlled Group means any group of corporations, trades, or businesses of which
we are a part that are under common control. A Controlled Group includes any
group of corporations, trades, or businesses, whether or not incorporated, which
is either a parent-subsidiary group, a brother-sister group, or a combined group
within the meaning of Code Section 414(b), Code Section 414(c) and regulations
thereunder and, for the purpose of determining contribution limitations under
Section 3.06, as modified by Code Section 415(h) and, for the purpose of
identifying Leased Employees, as modified by Code Section 144(a)(3). The term
Controlled Group, as it is used in this Plan, shall include the term Affiliated
Service Group and any other employer required to be aggregated with us under
Code Section 414(o) and the regulations thereunder.

Direct Rollover means a payment by the Plan to the Eligible Retirement Plan
specified by the Distributee.

Discretionary Contributions means discretionary Employer Contributions. (See
Item Q(3) . and - Section 3.01.)

Distributee means an Employee or former Employee. In addition, the Employee’s
(or former Employee’s) surviving spouse and the Employee’s (or former
Employee’s) spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Code Section 414(p), are Distributees
with regard to the interest of the spouse or former spouse.

Early Retirement Age means, for a Member, the age defined in Item Z(3).

Early Retirement Date means the date a Member selects for beginning his early
retirement benefit after he reaches Early Retirement Age and has ceased to be an
Employee. If a Member ceases to be an Employee before satisfying any age
requirement for Early Retirement Age, but after satisfying any other
requirements, the Member shall be entitled to elect an early retirement benefit
upon satisfying such age requirement. (See Item Z(3).)

Earned Income means, for a Self-employed individual, net earnings from
self-employment in the trade or business for which this Plan is established if
such Self-employed Individual’s personal services are a material income
producing factor for that trade or business. Net earnings shall be determined
without regard to items not included in gross income and the deductions properly
allocable to or chargeable against such items. Net earnings shall be reduced for
our employer contributions to our qualified retirement plan(s) to the extent
deductible under Code Section 404.

Net earnings shall be determined with regard to the deduction allowed to us by
Code Section 164(f) for taxable years beginning after December 31, 1989.

Effective Date means the date specified in Item D.

Elective Deferral Contributions means Employer Contributions which are made in
accordance with elective deferral agreements between Eligible Employees and us.

Elective deferral agreements shall be made, changed, or terminated according to
the provisions of Item O. (See Item O and Section 3.01.)

Page 3

Elective Deferral Contributions shall be 100% vested and subject to the
distribution restrictions of Code Section 401(k) when made. (See Section 5.04.)

Eligible Employee means an Employee who meets the requirements specified in
Item J.

Eligible Retirement Plan means an individual retirement account described in
Code Section 408(a), an individual retirement annuity described in Code Section
408(b), an annuity plan described in Code Section 403(a), or a qualified plan
described in Code Section 401(a), that accepts the Distributee’s Eligible
Rollover Distribution. However, in the case of an Eligible Rollover Distribution
to the surviving spouse, an Eligible Retirement Plan is an individual retirement
account or individual retirement annuity.

Eligible Rollover Distribution means any distribution of all . or any portion of
the balance to the credit of the Distributee, except that an Eligible Rollover
Distribution does not include: (i) any distribution that is one of a series of
substantially equal- periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee’s designated
Beneficiary, or for a specified period of ten years or more; (ii) any
distribution to the extent such distribution is required under Code Section
401(a)(9); (iii) any hardship distribution described in Code Section
401(k)(2)(B)(i)(IV) received after December 31, 1998; (iv) the portion of any
other distribution(s) that is not includible in gross income (determined without
regard to the exclusion for net unrealized appreciation with respect to employer
securities); and (v) any other distribution(s) that is reasonably expected to
total less than $200 during a year.

Employee means an individual who is employed by us or any other employer
required to be aggregated with us under Code Sections 414(b), (c), (m), or (o).
A Controlled Group member is required to be aggregated with us.

The term Employee shall include any Self-employed Individual treated as an
employee of any employer described in the preceding paragraph as provided in
Code Section 401(c)(1). The term Employee shall also include any Leased Employee
deemed to be an employee of any employer described in the preceding paragraph as
provided in Code Section 414(n) or (o).

Employer means, except for purposes of Plan Section 3.06, the employer named in
Item B and any successor corporation, trade or business which will, by written
agreement, assume the obligations of this Plan or any Predecessor Employer which
maintained this Plan. The terms we, us, and ours, as they are used in this Plan,
refer to the Employer.

Employer Contributions means the contributions made by us to fund the Plan. (See
Section 3.01 and 11.04.)

Entry Break means, when the elapsed time method is used to determine service, a
one-year Period of Severence beginning on an Employee’s Severance Date. An
Employee incurs an Entry Break on the last day of a one-year Period of
Severance.

When the hours method is used to determine service, Entry Break is defined in
Item L(2)(b)(iv). An Employee incurs an Entry Break on the last day of the Entry
Service Period in which he has an Entry Break.

Entry Date means the date an Employee first enters the Plan as an Active Member.
(See Item M and Section 2.01.)

Entry Service means an Employee’s service defined in Item L(2). Entry Service
shall include service with a Controlled Group member while we are both members
of the Controlled Group.

If Item I(1)(a)(i) is selected, Entry Service shall include service with a
Predecessor Employer which did not maintain this Plan. If Item I(2)(b)(i) is
selected, Entry Service shall include service with a Prior Employer.

Entry Service shall include a Period of Military Duty. If the elapsed time
method is used, the entire Period of Military Duty shall be included to the
extent it has not already been counted as Entry Service. If the hours method is
used, an Hour of Service shall be credited (without regard to the 501 Hours of
Service limitation) for each hour the Employee would normally have been
scheduled to work for us during such Period of Military Duty to the extent such
hour has not already been counted for purposes of Entry Service.

Page 4

If the elapsed time method is used, Entry Service shall be measured from his
Hire Date to his most recent Severance Date. Entry Service shall be reduced by
any Period of Severance that occurred prior to his most recent Severance Date,
unless such Period of Severance is included under the service spanning rule
below. This period of Entry Service shall be expressed as years (on the basis
that 365 days equal one year), months (on the basis that 30 days equals one
month) or days.

If the elapsed time method is used, Entry Service shall include a Period of
Severance (service spanning rule) if:

the Period of Severance immediately follows a period during which an Employee is
not absent from work and ends within 12 months, or


the Period of Severance immediately follows a period during which an Employee is
absent from work for any reason other than quitting, being discharged, or
retiring (such as a leave of absence or layoff) and ends within 12 months of the
date he was first absent.

If the hours method is used and the Entry Service Period shifts to the Plan
Year, an Employee will be credited with two years of Entry Service if he has the
Hours of Service required for .a year of Entry Service in both his first and
second Entry Service Periods.

If the method of crediting Entry Service changes, the provisions of Section
10.13 shall apply.

Entry Service Period means the period defined in Item L(2)(b)(iii). If an
Employee has a Rehire Date, a new Entry Service Period shall begin on that date
in the same manner as if it were a Hire Date.

ERISA means the Employee Retirement Income Security Act of 1974, as amended.

401(k) Safe Harbor Plan means a plan which satisfies the ADP Test Safe Harbor
and to which the 401(k) safe harbor provisions of Section 3.08 apply as elected
in Item O(8).

401(k) Simple Plan means a plan to which the 401(k) SIMPLE provisions of Section
3.09 apply as elected in Item 0(9).

Fiscal Year means our taxable year. (See Item F.)

Forfeiture means the part, if any, of a Member's Account which is forfeited.
(See Section 3.04.)

Forfeiture Date means, as to a Member, the date the Member incurs five
consecutive Vesting Breaks.

Highly Compensated Employee means any Employee who:

was a 5-percent owner at any time during the year or the preceding year, or


for the preceding year had compensation from us in excess of $80,000 and, if we
so elect in Item K, was in the top-paid group for the preceding year. The
$80,000 amount is adjusted at the same time and in the same manner as under Code
Section 415(d), except that the base period is the calendar quarter ending
September 30, 1996.

For this purpose the applicable year of the plan for which a determination is
being made is called a determination year and the preceding 12-month period is
called a look-back year. If we have made a calendar year data election in Item
K(1)(b), the look-back year shall be the calendar year beginning with or within
the look-back year. The Plan may not use such election to determine whether
Employees are Highly Compensated Employees on account of being a 5-percent
owner.

Page 5

Calendar year data elections and top-paid group elections, once made, apply for
all subsequent years unless changed by us. If we make one election, we are not
required to make the other. If both elections are made, the look-back year in
determining the top-paid group must be the calendar year beginning with or
within the look-back year. These elections must apply consistently to the
determination years of all plans maintained by us which reference . the highly
compensated employee definition in Code Section 414(q), except as provided in
Internal Revenue Service Notice 97-45 (or superseding guidance). The consistency
requirement will not apply to determination years beginning with or within the
1997 calendar year, and for determination years beginning on or after January 1,
1998 and before January 1, 2000, satisfaction of the consistency requirement is
determined without regard to any nonretirement plans of ours.

The determination of who is a highly compensated former Employee is based on the
rules applicable to determining Highly Compensated Employee status as in effect
for that determination year, in accordance with section 1.414(q)-1T, A-4 of the
temporary Income Tax Regulations and Internal Revenue Service Notice 97-45.

In determining whether an Employee is a Highly Compensated Employee for years
beginning in 1997, the amendments to Code Section 414(q) stated above are
treated as having been in effect for years beginning in 1996.

The determination of who is a Highly Compensated Employee, including the
determinations of the number and identity of Employees in the top-paid group,
the compensation that is considered, and the identity of the 5-percent owners,
shall be made in accordance with Code Section 414(q) and the regulations
thereunder.

Hire Date means the date an Employee first performs an Hour of Service.

Hour of Service means, for the elapsed time method of crediting service in this
Plan, each hour for which an Employee is paid, or entitled to payment, for
performing duties for us. Hour of Service means, for the hours method of
crediting service in this Plan, the following:

Each hour for which an Employee is paid, or entitled to payment, for performing
duties for us during the applicable service period.


Each hour for which an Employee is paid, or entitled to payment, by us on
account of a period of time in which no duties are performed (irrespective of
whether the employment relationship has terminated) due to vacation, holiday,
illness, incapacity (including disability), layoff, jury duty, military duty, or
leave of absence. Notwithstanding the preceding provisions of this subparagraph
(b) no credit shall be given to the Employee:

for more than 501 Hours of Service under this subparagraph (b) on account of any
single continuous period in which the Employee performs no duties (whether or
not such period occurs in a single service period); or


for an Hour of Service for which the Employee is directly or indirectly paid, or
entitled to payment, on account of a period in which no duties are performed if
such payment is made or due under a plan maintained solely for the purpose of
complying with applicable worker’s or workmen’s compensation, or unemployment
compensation, or disability insurance taws; or


for an Hour of Service for a payment which solely reimburses the Employee for
medical or medically related expenses incurred by him.


For purposes of this subparagraph (b), a payment shall be deemed to be made by
or due from us regardless of whether such payment is made by or due from us
directly or indirectly through, among others, a trust fund or insurer, to which
we contribute or pay premiums and regardless of whether contributions made or
due to the trust fund, insurer, or other entity are for the benefit of
particular employees or are on behalf of a group of employees in the aggregate.

Page 6

Each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by us. The same Hour of Service shall not be credited under
both this subparagraph (c) and under either subparagraph (a) or (b) above.
Crediting of Hours of Service for back pay awarded or agreed to with respect to
periods described in subparagraph (b) above shall be subject to the limitations
set forth in that subparagraph.

If elected by us in Item X, Hours of Service shall be determined using the
equivalency based on periods of employment in lieu of actual Hours of Service.

The crediting of Hours of Service above shall be applied under the rules of
paragraphs (b) and (c) of the Department of Labor Regulation 2530.200b-2
(including any interpretations or opinions implementing such rules); which
rules, by this reference, are specifically incorporated in full within this
Plan. The reference to paragraph (b) applies to the special rule for determining
hours of service for reasons other than the performance of duties such as
payments calculated (or not calculated) on the basis of units of time and the
rule against double credit. The reference to paragraph (c) applies to the
crediting of hours of service to service periods.

Hours of Service shall be credited for employment with any other employer
required to be aggregated with us under Code Section 414(b), (c), (m), or (o)
and the regulations thereunder for purposes of entry and vesting. Hours of
Service shall also be credited for any individual who is considered an employee
for purposes of this Plan pursuant to Code Section 414(n) or (o) and the
regulations thereunder.

Solely for purposes of determining whether a one-year break in service has
occurred for entry or vesting purposes, during a Parental Absence an Employee
shall be credited with the Hours of Service which would otherwise have been
credited to the Employee but for such absence, or in any case in which such
hours cannot be determined, eight Hours of Service per day of such absence. The
Hours of Service credited under this paragraph shall be credited in the service
period in which the absence begins if the crediting is necessary to prevent a
break in service in that period; or in all other cases, in the following service
period.

Inactive Member means a former Active Member who has an Account. (See Section
2.02.)

Insurance Policy means, for trusteed plans, the life insurance policy or
policies issued to the Trustee by the Insurer as provided in Item U(4)(a) and
Article IV. The term Insurance Policy as it is used in this Plan shall include
the plural unless the context clearly indicates the singular is meant.

Insurer means Principal Life Insurance Company and, if Item (U)(4)(a) is
selected, the insurance company or companies named by the Trustee in its
discretion or as directed under the Trust Agreement to issue Insurance Policies.

In addition, if this Plan is a restatement of a Prior Plan, Insurer Shall also
mean any life insurance company which has issued a group annuity contract to
either the Employer or the Trustee and such contract remains in effect.

Integration Level means the Integration Level defined in Item G1(3)(b).

Investment Fund means the total of Plan assets, excluding the cash value of any
Insurance Policy and the guaranteed benefit policy portion of any Annuity
Contract. All or a portion of these assets may be held under, or invested
pursuant to, the terms of a Trust Agreement if Item U(1)(a) is selected.

The Investment Fund shall be valued at current fair market value as of the
Valuation Date. The valuation shall take into consideration investment earnings
credited, expenses charged, payments made, and changes in the values of the
assets held in the Investment Fund.

Page 7

The Investment Fund shall be allocated at all times to Members, except as
otherwise expressly provided in the Plan. The Account of a Member shall be
credited with its share of the gains and losses of the Investment Fund. That
part of a Member’s Account invested in a funding arrangement which establishes
one or more accounts or investment vehicles for such Member thereunder shall be
credited with the gain or loss from such accounts or investment vehicles. That
part of a Member’s Account which is invested in other funding arrangements shall
be credited with a proportionate share of the gain or loss of such investments.
The share shall be determined by multiplying the gain or loss of the investment
by the ratio of the part of the Member’s Account invested in such funding
arrangement to the total of the Investment Fund invested in such funding
arrangement.

Investment Manager means any fiduciary (other than a Trustee or Named
Fiduciary):

who has the power to manage, acquire, or dispose of any assets of the Plan;


who (i) is registered as an investment adviser under the Investment Advisers Act
of 1940; (ii) is not registered as an investment adviser under such Act by
reason of paragraph (1) of section 203A(a) of such Act, is registered as an
investment adviser under the laws of the state (referred to in such paragraph
(1)) in which it maintains its principal office and place of business, and, at
the time it last filed the registration form most recently filed by it with such
state in order to maintain its registration under the laws of such state, also
filed a copy of such form with the Secretary of Labor; (iii) is a bank, as
defined in that Act; or (iv) is an insurance company qualified to perform
services described in subparagraph (a) above under the laws of more than one
state; and


who has acknowledged in writing being a fiduciary with respect to the Plan.

Item means the specified item in the Adoption Agreement we signed.

Late Retirement Date means the first day of any month which is after a Member’s
Normal Retirement Date and on which retirement benefits begin. If a Member
continues to work for us after his Normal Retirement Date, his Late Retirement
Date shall be the earliest first day of the month on or after the date he ceases
to be an Employee. An earlier Retirement Date, if so permitted in Item Z(2), or
a later Retirement Date may apply if the Member so elects. An earlier Retirement
Date may apply if the Member is 70 1/2 or older. (See Section 5.04.)

Leased Employee means any person (other than an employee of the recipient) who,
pursuant to an agreement between the recipient and any other person (“leasing
organization”), has performed services for the recipient (or for the recipient
and related persons determined in accordance with Code Section 414(n)(6)) on a
substantially full time basis for a period of at least one year, and such
services are performed under primary direction or control by the recipient.
Contributions or benefits provided by the leasing organization to a Leased
Employee, which are attributable to service performed for the recipient
employer, shall be treated as provided by the recipient employer.

A Leased Employee shall not be considered an employee of the recipient if:

such employee is covered by a money purchase pension plan providing (i) a
nonintegrated employer contribution rate of at least 10 percent of compensation,
as defined in Code Section 415(c)(3), but for years beginning before January 1,
1998, including amounts contributed pursuant to a salary reduction agreement
which are excludible from the employee’s gross income under Code Sections 125,
402(e)(3), 402(h)(1)(B), or 403(b), (ii) immediate participation, and (iii) full
and immediate vesting, and


Leased Employees do not constitute more than 20 percent of the recipient’s
nonhighly compensated work force.

Loan Administrator means the person(s) or position(s) named in Item U(3)(a)(i).

Page 8

Matching Contributions means Employer Contributions which are contingent on a
Member’s Elective Deferral Contributions. (See Items 0(8) and P and Sections
3.01, 3.08 and 3.09.)

Maximum Integration Rate means the Maximum Integration Rate defined in Item
Q(3)(b).

Member means either an Active Member or an Inactive Member.

Member Contributions means Voluntary Contributions and Required Contributions,
unless the context clearly indicates only one is meant.

Monthly Date means each Yearly Date and the same day of each following month
during the Plan Year beginning on such Yearly Date.

Named Fiduciary means the person named in Item G.

Net Profits means our current or accumulated net earnings, determined according
to generally accepted accounting practices, before any Contributions made by us
under this Plan and before any deduction for Federal or state income tax,
dividends on our stock, and capital gains or losses. If we are a nonprofit
organization under Code Section 501(c)(3), Net Profits means excess revenues
(excess of receipts over expenditures).

Nonhighly Compensated Employee means an Employee of the employer who is not a
Highly Compensated Employee.

Nonvested Account means the excess, if any, of a Member’s Account over his
Vested Account.

Normal Form means a single life annuity with installment refund.

Normal Retirement Age means, for a Member, the age defined in Item Z(1).

Normal Retirement Date means the earliest first day of the month on or after a
Member reaches Normal Retirement Age. Retirement benefits shall begin on a
Member’s Normal Retirement Date if he is not an Employee, has a Vested Account,
and has not elected to have retirement benefits begin later. However, retirement
benefits shall not begin before the later of age 62 or his Normal Retirement
Age, unless the qualified election procedures of Article VI or VIA, whichever
applies, are met. If permitted in Item Z(2), a Member may choose to have
retirement benefits begin on his Normal Retirement Date, even if he is an
Employee on such date. An earlier Retirement Date may apply if the Member is 70
1/2 or older. (See Section 5.04.)

Owner-employee means a Self-employed Individual who, in the case of a sole
proprietorship, owns the entire interest in the unincorporated trade or business
for which this Plan is established. If this Plan is established for a
partnership, an Owner-employee means a Self-employed Individual who owns more
than 10 percent of either the capital interest or profits interest in such
partnership.

Parental Absence means an Employee's absence from work:

by reason of pregnancy of the Employee,


by reason of birth of a child of the Employee,


by reason of the placement of a child with the Employee in connection with
adoption of such child by such Employee, or


for purposes of caring for such child for a period beginning immediately
following such birth or placement.

Pay means the pay defined in Item N(1).

Page 9

For Plan Years beginning on and after January 1, 1994, the annual Pay of each
Member taken into account for determining all benefits provided under the Plan
for any determination period shall not exceed $150,000, as adjusted for
increases in the cost-of-living in accordance with Code Section 401(a)(17)(B).
The cost-of-living adjustment in effect for a calendar year applies to any
determination period beginning in such calendar year.

If a determination period consists of fewer than 12 months, the annual limit is
an amount equal to the otherwise applicable annual limit multiplied by a
fraction. The numerator of the fraction is the number of months in the short
determination period and the denominator of the fraction is 12.

If Pay for any prior determination period is taken into account in determining a
Member’s contributions or benefits for the current Plan Year, the Pay for such
prior determination period is subject to the applicable annual pay limit in
effect for that determination period. For this purpose, in determining
contributions or benefits in Plan Years beginning on or after January 1, 1994,
the annual Pay limit in effect for determination periods beginning before that
date is $150,000.

Pay means, for a Self-employed Individual, Earned Income.

Pay means, for a Leased Employee, Pay for the services the Leased Employee
performs for us, determined in the same manner as the Pay of Employees who are
not Leased Employees, regardless of whether such Pay is received directly from
us or from the leasing organization.

Pay Year means the consecutive 12-month period defined in Item N(3).

Period of Military Duty means, for an Employee

who served as a member of the armed forces of the United States, and


who was reemployed by us at a time when the Employee had a right to reemployment
in accordance with seniority rights as protected under Chapter 43 of Title 38 of
the United States Code,

the period of time from the date the Employee was first absent from work for us
because of such military duty to the date the Employee was reemployed.

Period of Service means a period of time beginning on-an Employee’s Hire or
Rehire Date, whichever applies, and ending on his Severance Date.

Period of Severance means a period beginning on an Employee’s Severance Date and
ending on the date he again performs an Hour of Service.

A one-year Period of Severance means a Period of Severance of 12 consecutive
months.

Solely for purposes of determining whether a one-year Period of Severance has
occurred for entry or vesting purposes, the consecutive 12-month period
beginning on the first anniversary of the first date of a Parental Absence shall
not be a one-year Period of Severance.

Plan means our retirement plan set forth in the attached Adoption Agreement and
this document, including any later amendments to them. If our Adoption Agreement
indicates that a Trust Agreement has been set up, the term Plan shall include
the term Trust Agreement, unless the context clearly indicates otherwise.

Plan Administrator means the person named in Item H.

Plan Fund means the total of the Investment Fund, the guaranteed benefit policy
portion of any Annuity Contract, and the cash value of any Insurance Policy. The
Investment Fund shall be valued as stated in its definition. The guaranteed
benefit policy portion of any Annuity Contract shall be determined in accordance
with the terms of the Annuity Contract and, to the extent that such Annuity
Contract allocates contract values to Members, allocated to Members in
accordance with its terms. The cash value of any Insurance Policy shall be
stated in such policy. The total of all amounts held under the Plan Fund shall
equal the value of the aggregate of Members’ Accounts under the Plan.

Page 10

Plan Year means a consecutive 12-month period beginning on a Yearly Date and
ending on the day before the next Yearly Date. If the Yearly Date changes, the
change will result in a short Plan Year. If a service period or the Pay Year is
based on the Plan Year, corresponding years before the Effective Date shall be
included.

Plan-year Quarter means a period beginning on a Quarterly Date and ending on the
day before the next Quarterly Date.

Predecessor Employer means a predecessor employer defined in Item I(1).

Prior Employer means a prior employer defined in Item I(2).

Prior Plan means a retirement plan of ours or of a Predecessor Employer which
was qualifiable under Code Section 401(a), and of which this Plan is a
restatement, as specified in the initial Adoption Agreement. If, because of a
merger, consolidation, or transfer of assets or liabilities, this Plan is a
continuation of a plan which was qualifiable under Code Section 401(a), that
plan shall be a Prior Plan. If, with the approval of any governmental agency to
which it is subject, the assets of a terminated plan of ours which was qualified
under Code Section 401(a) are transferred to this Plan, that terminated plan
shall be deemed to be the Prior Plan.

Prior Plan Assets means the assets accumulated under the Prior Plan which have
not been distributed and which are held under this Plan.

Qualified Joint and Survivor Annuity means, for a Member who has a spouse, an
immediate survivorship life annuity with installment refund, where the
Contingent Annuitant is the Member’s spouse and the survivorship percentage is
50%. A former spouse will be treated as the spouse to the extent provided under
a qualified domestic relations order as described in Code Section 414(p).

The amount of the benefit payable under the Qualified Joint and Survivor Annuity
shall be the amount of benefit which may be provided by the Member’s Vested
Account.

Qualified Matching Contributions means Matching Contributions which are 100%
vested and subject to the distribution restrictions of Code Section 401(k) when
made. (See Section 5.04.) Our Matching Contributions shall be Qualified Matching
Contributions if elected in Item O(8)(b)(i) or P(8).

Qualified Nonelective Contributions means Employer Contributions (other than
Elective Deferral Contributions and Qualified Matching Contributions) which are
100% vested and subject to the distribution restrictions of Code Section 401(k)
when made. (See Items O(8)(b)(ii), O(8)(d), and Q(1) and Sections 3.01, 3.08,
and 5.04.)

Qualified Preretirement Survivor Annuity means a life annuity with installment
refund payable to the surviving spouse of a Member who dies before his Annuity
Starting Date. A former spouse will be treated as the surviving spouse to the
extent provided under a qualified domestic relations order as described in Code
Section 414(p).

Qualifying Employer Securities means any security which is issued by us or any
Controlled Group member and which meets the requirements of Code Section 409(1)
and ERISA Section 407(d)(5)(a). This shall also include any securities that
satisfied the requirements of the definition when these securities were assigned
to the Plan.

Qualifying Employer Securities Fund means that part of the assets of the Trust
Fund that are designated to be held primarily or exclusively in Qualifying
Employer Securities for the purpose of providing benefits for Members.

Page 11

Quarterly Date means each Yearly Date and the third, sixth, and ninth Monthly
Date after each Yearly Date which is within the same Plan Year.

Reentry Date means the date a former Active Member reenters the Plan. (See
Section 2.01.)

Rehire Date means the date an Employee first performs an Hour of Service
following a Period of Severance when the elapsed time method is used, or an
Entry Break when the hours method is used.

Required Contributions means nondeductible employee contributions required from
an active member in order to participate in the Prior Plan.

Restatement Date means the date our retirement plan was last restated. (See Item
A(2) of the initial Adoption Agreement.)

Retirement Date means the date a retirement benefit will begin and is a Member’s
Early, Normal, or Late Retirement Date, as the case may be.

Rollover Contributions means the rollover contributions which are made by an
Eligible Employee or an Inactive Member. (See Section 3.03.)

Self-directed Brokerage Account means that portion of a Member’s Account that is
invested at the Member’s direction in the Principal Self-directed Brokerage
Accounts”.

Self-employed Individual means, with respect to any Fiscal Year, an individual
who has Earned Income for the Fiscal Year (or who would have Earned Income but
for the fact the trade or business for which this Plan is established did not
have net profits for such Fiscal Year).

Semi-yearly Date means each Yearly Date and the sixth Monthly Date after each
Yearly Date which is within the same Plan Year.

Severance Date means the earlier of:

the date on which an Employee quits, retires, dies, or is discharged, or


the first anniversary of the date an Employee begins a one-year absence from
service (with or without pay). This absence may be the result of any combination
of vacation, holiday, sickness, disability, leave of absence, or layoff.

Solely to determine whether a one-year Period of Severance has occurred for
entry or vesting purposes for an Employee who is absent from service beyond the
first anniversary of the first day of a Parental Absence, Severance Date is the
second anniversary of the first day of the Parental Absence. The period between
the first and second anniversaries of the first day of the Parental Absence is
not a Period of Service and is not a Period of Severance.

Significant Corporate Event means any corporate merger or consolidation,
recapitalization, reclassification, liquidation, dissolution, sale of
substantially all assets of a trade or business, or such similar transaction as
may be prescribed in regulations under Code Section 409(e)(3).

Taxable Wage Base means the contribution and benefit base under Section 230 of
the Social Security Act.

Totally Disabled means that a Member is disabled, as a result of sickness or
injury, to the extent that he is prevented from engaging in any substantial
gainful activity, and is eligible for and receives a disability benefit under
Title II of the Federal Social Security Act.

If our Employees are not covered under Title II of the Federal Social Security
Act, Totally Disabled means that a Member is disabled as a result of sickness or
injury, to the extent that he is completely prevented from performing any work
or engaging in any occupation for wage or profit, and has been continuously
disabled for six months. Initial written proof that the disability exists and
has continued for at least six months must be furnished to the Plan
Administrator by the Member within one year after the date the disability
begins. The Plan Administrator, upon receipt of any notice of proof of a
Member’s total disability, shall have the right and opportunity to have a
physician it designates examine the Member when and as often as it may
reasonably require, but not more than once each year after the disability has
continued uninterruptedly for at least two years beyond the date of furnishing
the first proof.

Page 12

Trust Agreement means, if we select Item U(1)(a), whichever of the following
attached agreements we selected: the Discretionary Trust Agreement labeled
Attachment A, the Corporate Directed Trust Agreement labeled Attachment B, the
Corporate Custodial Trust Agreement labeled Attachment C, the Passive Trust
Agreement labeled Attachment D, or the Trustar SMRetirement Services Directed
Trust Agreement, labeled Attachment E.

Trust Fund means the total funds held under an applicable Trust Agreement. The
term Trust Fund when used within a Trust Agreement shall mean only the funds
held under that Trust Agreement.

Trustee means, for trusteed plans, the party or parties named in the Trust
Agreement(s) chosen in Item U(1). The term Trustee as it is used in this Plan
shall include the plural unless the context clearly indicates the singular is
meant.

Valuation Date means the date on which the value of the assets of the Investment
Fund is determined. The value of each Account which is maintained under this
Plan shall be determined on the Valuation Date. In each Plan Year, the Valuation
Date shall be the last day of the Plan Year. At the discretion of the Plan
Administrator, Trustee, or Insurer (whichever applies), assets of the Investment
Fund may be valued more frequently. These dates shall also be Valuation Dates.

Vested Account means, on any date, the vested part of a Member’s Account. If all
Employer Contributions are 100% vested, the Member’s Vested Account is equal to
his Account. If not all Employer Contributions are 100% vested, and the Member’s
Vesting Percentage is 100%, the Vested Account equals his Account. If not all
Employer Contributions are 100% vested and the Member’s Vesting Percentage is
not 100%, the Vested Account equals the sum of (a) and (b) below:

The part of the Member’s Account resulting from Employer Contributions made
before any prior Forfeiture Date and all other Contributions which were 100%
vested when made. The Member is fully (100%) vested in this part of his Account.


The balance of the Member's Account in excess of the amount in (a) above
multiplied by his Vesting Percentage.

If the Member has withdrawn any part of his Account resulting from our
Contributions, other than vested Employer Contributions included in (a) above,
the amount determined under this subparagraph (b) shall be equal to P(AB + D) -
D as defined below:

P      The Member's Vesting Percentage.

AB    The balance of the Member’s Account in excess of the amount in (a) above.

D      The amount of the withdrawal resulting from our Contributions, other than
our vested Contributions included in (a) above.

Vesting Break means, when the elapsed time method is used, a one-year Period of
Severance. An Employee incurs a Vesting Break on the last day of a one-year
Period of Severance.

When the hours method is used, Vesting Break is defined in Item W(2)(c). An
Employee incurs a Vesting Break on the last day of the Vesting Service Period in
which he has a Vesting Break.

Vesting Percentage means the Member’s Vesting Percentage determined under Item
V. If the computation of Vesting Percentage is changed, a Member’s Vesting
Percentage as of the day before the change shall not be reduced due to the
change. The provisions of Section 10.01 regarding changes in the computation of
Vesting Percentage shall apply.

Page 13

Vesting Service means an Employee’s service determined under Item W. Vesting
Service is subject to the modifications selected under that item. Vesting
Service shall include service with a Controlled Group member while we are both
members of the Controlled Group.

If Item W(4) is selected, Vesting Service is determined under the Prior Plan
provisions. Service before the date the Prior Plan became subject to ERISA may
be disregarded if such service would have been disregarded under the Prior Plan
break in service rules as in effect on the day before such date.

If Item I(1)(a)(ii) is selected, Vesting Service shall include service with a
Predecessor Employer which did not maintain this Plan. If Item I(2)(b)(ii) is
selected, Vesting Service shall include service with a Prior Employer.

Vesting Service shall include a Period of Military Duty. If the elapsed time
method is used, the entire Period of Military Duty shall be included to the
extent it has not already been counted as Vesting Service. If the hours method
is used, an Hour of Service shall be credited (without regard to the 501 Hours
of Service limitation) for each hour the Employee would normally have been
scheduled to work for us during such Period of Military Duty, to the extent such
hour has not already been credited as Vesting Service.

If the elapsed time method is used, Vesting Service shall be measured from his
Hire Date to his most recent Severance Date. Vesting Service shall be reduced by
all or any part of a Period of Service that is not counted. Vesting Service
shall also be reduced by any Period of Severance that occurred prior to his most
recent Severance Date, unless such Period of Severance is included under the
service spanning rule below. This period of Vesting Service shall be expressed
as years and fractional parts of a year (to four decimal places) on the basis
that 365 days equal one year.

If the elapsed time method is used, Vesting Service shall include a Period of
Severance (service spanning rule) if:

the Period of Severance immediately follows a period during which an Employee is
not absent from work and ends within 12 months, or


the Period of Severance immediately follows a period during which an Employee is
absent from work for any reason other than quitting, being discharged, or
retiring (such as a leave of absence or layoff) and ends within 12 months of the
date he was first absent.

If the Prior Plan applied the rule of parity before the first Yearly Date in
1985, an Employee’s Vesting Service, accumulated before a Vesting Break which
occurred before that date, . shall. be excluded according to the Prior Plan
provisions if (i) his Vesting Percentage is zero, and (ii) his latest period of
consecutive Vesting Breaks equals or -exceeds his prior Vesting Service
(disregarding any Vesting Service that was excluded because of a previgus period
of Vesting Breaks).

For a Member who is not credited with an Hour of Service on or after the first
Yearly Date in 1985, Vesting Service accrued before such date and before an age
greater than 18 (before the beginning of the Vesting Service Period in which he
attained that age, when the hours method is used) shall be excluded if the Prior
Plan excluded such service.

If the method of crediting Vesting Service changes, the provisions of Sections
10.01 and 10.13 shall apply.

Vesting Service Period means the period defined in Item W(2)(b).

Voluntary Contributions means the Contributions by a Member that are not
required as a condition of employment, of participation, or for obtaining
additional benefits from our Contributions.. (See Item T(1) and Section 3.02.)

Page 14

Yearly Date means the Yearly Date defined in Item E.

Years of Service means an Employee’s Vesting Service defined in Item W,
disregarding any modifications which exclude service.

If Vesting Service is not defined in Item W, Years of Service shall be
determined as if Item W(1) was selected.

ARTICLE II
PARTICIPATION

SECTION 2.01 - ACTIVE MEMBER.

An Employee shall first become an Active Member (begin active participation in
the Plan) on the earliest date specified in Item M on which he is an Eligible
Employee and has met all of the entry requirements selected in Item L. This date
is the Member’s Entry Date.

Each Employee who was an active member under the Prior Plan on the day before
the Restatement Date shall continue to be an Active Member under this Plan on
the Restatement Date if he is still an Eligible Employee and his Entry Date
shall not change.

If service with a Predecessor Employer or a Prior Employer is counted for
purposes of Entry Service in Item 1, an Employee shall be credited with such
service on the date he becomes an Employee and shall become an Active Member on
the earliest date specified in Item M on which he is an Eligible Employee and
has met all of the entry requirements selected in Item L. This date is the
Member’s Entry Date.

If a person has been an Eligible Employee who has met all of the entry
requirements selected in Item L but is not an Eligible Employee on the date
which would have been his Entry Date, he shall become an Active Member on the
date he again becomes an Eligible Employee. This date is the Member’s Entry
Date.

In the event an Employee who is not an Eligible Employee becomes an Eligible
Employee, such Eligible Employee shall become an Active Member immediately if
such Eligible Employee has satisfied the entry requirements in Item L and would
have otherwise previously become an Active Member had he met the definition of
Eligible Employee. This date is the Member’s Entry Date.

An Inactive Member shall again become an Active Member (resume active
participation in the Plan) on the date he again performs an Hour of Service as
an Eligible Employee. This date is his Reentry Date. Upon again becoming an
Active Member, he shall cease to be an Inactive Member.

A former Member shall again become an Active Member (resume active participation
in the Plan) on the date he again performs an Hour of Service as an Eligible
Employee. This date is his Reentry Date.

There shall be no duplication of benefits for a Member under this Plan because
of more than one period as an Active Member.

SECTION 2.02 - INACTIVE MEMBER.

An Active Member shall become an Inactive Member (stop accruing benefits under
the Plan) on the earlier of the following:

the date the Member ceases to be an Eligible Employee, or


the effective date of complete termination of the Plan under Article VIII.

An Employee or former Employee who was an inactive member under the Prior Plan
on the day before the Restatement Date shall continue to be an Inactive Member
under this Plan on the Restatement Date. Eligibility for any benefits payable to
the Member or on his behalf and the amount of the benefits shall be determined
according to the provisions of the Prior Plan, unless otherwise stated in this
Plan.

Page 15

SECTION 2.03 - CESSATION OF PARTICIPATION.

A Member shall cease to be a Member on the date he is no longer an Eligible
Employee and his Account is zero.

SECTION 2.04 - ADOPTING EMPLOYERS - SEPARATE PLANS.

Each Adopting Employer identified as a separate plan in Item AB of the Adoption
Agreement - Nonstandard maintains this Plan as a separate and distinct plan for
the exclusive benefit of its Employees. An Adopting Employer’s adoption of the
Plan shall be in writing. If the Adopting Employer did not maintain a Prior
Plan, the date of adoption specified in Item AB is the Effective Date of its
Plan. This date is the first Yearly Date for the Adopting Employer’s Plan and
shall be the Entry Date for any of its Employees who have met the requirements
in Section 2.01 as of that date. If the Adopting Employer did maintain a Prior
Plan, the date of adoption is the Restatement Date of its Plan.

An Adopting Employer shall be deemed to be the Employer but only with respect to
its Plan and for those Employees who are on its payroll. In interpreting the
Adoption Agreement and this document as to an Adopting Employer, the terms
Employer, we, us, and ours shall be deemed to refer to the Adopting Employer and
the Adopting Employer’s fiscal year is deemed to be the Fiscal Year. The primary
Employer in Item B is deemed to be an Adopting Employer for purposes of the
following two paragraphs.

The Contributions made by an Adopting Employer, and Forfeitures arising from
such Contributions, shall not be used to fund the benefits for Employees of any
other Adopting Employer. Service with an Adopting Employer shall be included as
service with all other Adopting Employers and transfer of employment, without
interruption, between Adopting Employers shall not be an interruption of
service. If an Active Member ceases to be an Eligible Employee of an Adopting
Employer and immediately becomes an Eligible Employee of another Adopting
Employer, for purposes of Employer Contributions only, he shall be an Active
Member under the first Adopting Employer’s Plan until the earlier of the end of
the Plan Year or the date on which he is no longer an Eligible Employee under
any Adopting Employer’s Plan. In determining his eligibility for, or the amount
or allocation of, any Employer Contributions under each Plan, his service from
all Adopting Employers shall be taken into account, but only his Pay from the
Adopting Employer maintaining such Plan shall be taken into account. If Employer
Contributions are made under a service formula, there shall be no duplication of
benefits on account of active participation in more than one Plan and the
Contribution for any period shall be prorated based on service with each
Adopting Employer which maintained such Plans.

If an Integration Level is used to determine the amount or allocation of an
Employer Contribution and a Member receives Pay from more than one Adopting
Employer, the Integration Level used to determine the amount or allocation of an
Adopting Employer’s Contribution is equal to the Integration Level multiplied by
the ratio of (i) the Member’s Pay from the Adopting Employer used to determine
the amount or allocation of such Contribution to (ii) such Pay from all Adopting
Employers.

Any amendment to the Plan by the primary Employer in Item B shall be deemed to
be an amendment to each Adopting Employer’s Plan. An Adopting Employer may not
amend the Plan other than to restate its Plan in the form of a separate document
and, in that event, it shall cease to. be an Adopting Employer. An employer
shall not be an Adopting Employer if it ceases to be a Controlled Group member.
Such an employer may continue its Plan by restating it in the form of a separate
document. This Plan shall be amended to delete a former Adopting Employer from
Item AB.

If the Plan of the Adopting Employer terminates, the provisions of Article VIII
shall apply to its Plan.

Page 16

SECTION 2.05 - ADOPTING EMPLOYERS - SINGLE PLAN.

If the Adoption Agreement - Standard is used, each Adopting Employer listed in
Item A13(1) shall be an Adopting Employer which participates with us in this
Plan. If the Adoption Agreement - Standard is used and the transition period
described in Code Section 410(b)(6)(C)(ii) has ended with respect to us, each
Controlled Group member for which such transition period has ended, whether or
not listed in item AB(1) shall also be an Adopting Employer which participates
with us in this Plan. An Adopting Employer’s agreement to participate in this
Plan shall be in writing. If the Adopting Employer does not agree to participate
in writing, we shall, by our signature on the Adoption Agreement, agree in
writing for the Adopting Employer.

Each Adopting Employer identified as a single plan in Item AB of the Adoption
Agreement - Nonstandard participates with us in this Plan. An Adopting
Employer’s agreement to participate in this Plan shall be in writing.

We have the right to amend the Plan. An Adopting Employer does not have the
right to amend the Plan.

If the Adopting Employer did not maintain a Prior Plan, the date of
participation specified in Item AB (the day following the end of its transition
period described in Code Section 410(b)(6)(C)(ii) for an Adopting Employer not
listed in Item AB) shall be the Entry Date for any of its Employees who have met
the requirements in Section 2.01 as of that date. Service with and Pay from an
Adopting Employer shall be included as service with and Pay from us. Transfer of
employment, without interruption, between an Adopting Employer and another
Adopting Employer or us shall not be considered an interruption of service. Our
Fiscal Year in Item F shall be the Fiscal Year used in interpreting this Plan
for Adopting Employers.

Contributions made by an Adopting Employer shall be treated as Contributions
made by us. Forfeitures arising from those Contributions shall be used for the
benefit of all Members.

An employer shall not be an Adopting Employer if it ceases to be a Controlled
Group member. Such an employer may continue a retirement .plan for its Employees
in the form of a separate document. This Plan shall be amended to delete a
former Adopting Employer from Item AB.

If (i) an employer ceases to be an Adopting Employer or the Plan is amended to
delete an Adopting Employer and (ii) the Adopting Employer does not continue a
retirement plan for. the benefit of its Employees, partial termination may
result and the provisions of Article VIII shall apply.

ARTICLE III
CONTRIBUTIONS

SECTION 3.01 - EMPLOYER CONTRIBUTIONS.

Our Contributions are conditioned on initial qualification of the Plan. If the
Plan is denied initial qualification, the provisions of Section 10.15 shall
apply.

The amount of our Contributions is specified in the Adoption Agreement.

Our Contributions are made without regard to our current or accumulated Net
Profits, unless otherwise specified in Item R(1)(a). Elective Deferral
Contributions shall in all events be made without regard to our current or
accumulated Net Profits. Notwithstanding the foregoing, the Plan shall continue
to be designed to qualify as a profit sharing plan for purposes of Code Sections
401(a), 402, 412, and 417.

No Member shall be permitted to have Elective Deferral Contributions, as defined
in Section 3.07, made under this Plan, or any other qualified plan maintained by
us, during any taxable year in excess of the dollar limitation contained in Code
Section 402(g) in effect at the beginning of such taxable year.

Page 17

If Item 0(7) is selected, the Plan provides for an automatic election to have
Elective Deferral Contributions made. Such automatic election shall apply when a
Member first becomes eligible to make Elective Deferral Contributions (or again
becomes eligible after a period during which he was not an Active Member). If
Item 0(7)(b)(f) is selected, the automatic election shall also apply to certain
Active Members as provided in Item 0(7)(b)(i). The Member shall be provided a
notice that explains the automatic election and his right to elect a different
rate of Elective Deferral Contributions or no Elective Deferral Contributions.
The notice shall include the procedure for exercising that right and the timing
for implementing any such election. The Member shall be given a reasonable
period thereafter to elect a different rate of Elective Deferral Contributions
or no Elective Deferral Contributions.

If Item 0(7) is selected, at least 30 days, but not more than 90 days, before
the beginning of each Plan Year, each Active Member shall be provided a notice
which states his current rate of Elective Deferral Contributions, explains the
automatic election and his right to elect a” different rate of Elective Deferral
Contributions or no Elective Deferral Contributions. The notice shall include
the procedure for exercising that right and the timing for implementing any such
election.

An elective deferral agreement (or change thereto) must be made in such manner
and in accordance with such rules as we may prescribe (including by means of
voice response or other electronic system under circumstances we permit) and may
not be made retroactively.

If our Contributions are made from Net Profits in excess of Elective Deferral
Contributions (Item R(1)(a)), and such excess is not sufficient to provide our
Matching Contributions, Qualified Nonelective Contributions under Item Q(1)(a)
and Additional Contributions, if any, such Contributions shall be
proportionately reduced.

Our Contributions are allocated according to the provisions of Section 3.05.

We may make all or any portion of our Matching Contributions, Qualified
Nonelective Contributions, Additional Contributions, or Discretionary
Contributions, which are to be invested in Qualifying Employer Securities as
specified in Item U(5)(a)(i) of the Adoption Agreement - Nonstandard, to the
Trustee in the form of Qualifying Employer Securities.

If Item R(4) is selected, we may make all or a part of our annual Contributions
before the end of the Plan Year. If Item R(4)(a) is selected, such Contributions
shall be allocated when made in a manner which approximates the allocation which
would otherwise have been made as of the last day of the Plan Year. Succeeding
allocations shall take into account amounts previously allocated for the Plan
Year. The percentage of our Contributions allocated to the Member for the Plan
Year shall be the same percentage which would have been allocated to him if the
entire allocation had been made as of the last day of the Plan Year. Excess
allocations shall be forfeited and reallocated as necessary to provide the
percentage applicable to each Member. If Item R(4)(b) is selected, such
Contributions. shall be held unallocated until the last day of the Plan Year.
Then, as of the last day of the Plan Year, the advance Contributions shall be
allocated according to the provisions of Section 3.05.

A portion of the Plan assets resulting from our Contributions (but not more than
the original amount of those Contributions) may be returned if our Contributions
are made because of a mistake of fact or are more than the amount deductible
under Code Section 404 (excluding any amount which is not deductible because the
Plan is disqualified). The amount involved must be returned to us within one
year after the date our Contributions are made by mistake of fact or the date
the deduction is disallowed, whichever applies. Except as provided under this
paragraph and Articles VIII and X, the assets of the Plan shall never be used
for our benefit and are held for the exclusive purpose of providing benefits to
Members and their Beneficiaries and for defraying reasonable expenses of
administering the Plan.

Prior Plan Assets which result from contributions made by us shall be treated in
the same manner as Employer Contributions made under this Plan. If the Prior
Plan Assets are transferred from a terminated plan, they shall be treated in the
same manner as Employer Contributions made under this Plan before a Forfeiture
Date.

Page 18

SECTION 3.02 - VOLUNTARY CONTRIBUTIONS BY MEMBERS.

If permitted under Item T, an Active Member may make Voluntary Contributions in
accordance with nondiscriminatory procedures set up by the Plan Administrator
and subject to such limits as we have prescribed in Item T(1). Such
Contributions shall be credited to the Member’s Account when made.

The Plan will not accept deductible Voluntary Contributions which are made for a
taxable year beginning after December 31, 1986. Such Contributions made prior to
that date shall be maintained in a separate account which will be nonforfeitable
at all times.

A Member’s participation in the Plan is not affected by stopping or changing
Voluntary Contributions. An Active Member’s request to start, change, or stop
Voluntary Contributions must be made in such manner and in accordance with such
rules as we may prescribe (including by means of voice response or other
electronic system under circumstances we permit).

The part of the Member’s Account resulting from Voluntary Contributions is fully
(100%) vested and nonforfeitable at all times.

Prior Plan Assets which result from voluntary contributions made by the Member
shall be treated in the same manner as Voluntary Contributions made under this
Plan. These Prior Plan Assets may include deductible voluntary contributions
which were made according to the provisions of the Prior Plan.

SECTION 3.03 - ROLLOVER CONTRIBUTIONS.

If permitted under Item T, a Rollover Contribution may be made by an Eligible
Employee or an Inactive Member if the following conditions are met:

The Contribution is of amounts distributed from a plan that satisfies the
requirements of Code Section 401(a) or from a “conduit” individual retirement
account described in Code Section 408(d)(3)(A). In the case of an Inactive
Member, the Contribution must be of an amount distributed from another plan of
ours, or a plan of a Controlled Group member, that satisfies the requirements of
Code Section 401(a).


The Contribution is of amounts that the Code permits to be transferred to a plan
that meets the requirements of Code Section 401(a).


The Contribution is made in the form of a direct rollover under Code Section
401(a)(31) or is a rollover made under Code Section 402(c) or 408(d)(3)(A)
within 60 days after the Eligible Employee or Inactive Member receives the
distribution.


The Eligible Employee or Inactive Member furnishes evidence satisfactory to the
Plan Administrator that the proposed rollover meets conditions (a), (b), and (c)
above.

A Rollover Contribution shall be allowed in cash only and must be made according
to procedures set up by the Plan Administrator.

If the Eligible Employee is not an Active Member when the Rollover Contribution
is made, he shall be deemed to be an Active Member only for the purpose of
investment and distribution of the Rollover Contribution. Our Contributions
shall not be made for or allocated to the Eligible Employee and he may not make
Voluntary Contributions until the time he meets all of the requirements to
become an Active Member.

Rollover Contributions made by an Eligible Employee or an Inactive Member shall
be credited to his Account. The part of the Member’s Account resulting from
Rollover Contributions is fully (100%) vested and nonforfeitable at all times. A
separate accounting record shall be maintained for that part of his Rollover
Contributions consisting of voluntary contributions which were deducted from the
Member’s gross income for Federal income tax purposes.

Page 19

Prior Plan Assets which result from the Member’s rollover contributions shall be
treated in the same manner as Rollover Contributions made under this Plan.

SECTION 3.04 - FORFEITURES.

The Nonvested Account of a Member shall be forfeited as of the earlier of the
following:

the date the Member dies (if prior to such date he had ceased to be an
Employee), or


the Member's Forfeiture Date.

All or a portion of a Member’s Nonvested Account shall be forfeited before such
earlier date if, after he ceases to be an Employee, he receives, or is deemed to
receive, a distribution of his entire Vested Account or a distribution of his
Vested Account derived from our Contributions which were not 100% vested when
made, under Section 5.01, 5.03, or 10.11. The forfeiture shall occur as of the
date the Member receives, or is deemed to receive, the distribution. If a Member
receives, or is deemed to receive, his entire Vested Account, his entire
Nonvested Account shall be forfeited. If a Member receives a distribution of his
Vested Account from our Contributions which were not 100% vested when made, but
less than his entire Vested Account from such Contributions, the amount to be
forfeited shall be determined by multiplying his Nonvested Account from such
Contributions by a fraction. The numerator of the fraction is the amount of the
distribution derived from our Contributions which were not 100% vested when made
and the denominator of the fraction is his entire Vested Account derived from
such Contributions on the date of the distribution.

A Forfeiture shall also occur as provided in Section 3.07.

Forfeitures shall be determined at least once during each Plan Year. Forfeitures
may first be used to pay administrative expenses. Forfeitures of Matching
Contributions which relate to excess amounts as provided in Section 3.07, which
have not been used to pay administrative expenses, shall be applied to reduce
the earliest Employer Contributions made after the Forfeitures are determined.
Any other Forfeitures which have not been used to pay administrative expenses
shall be allocated as of the last day of the Plan Year in which such Forfeitures
are determined or shall be applied to. reduce the earliest Employer.
Contributions made after the Forfeitures are determined as provided in Item
Q(4). Upon their allocation to Accounts, or application to reduce Employer
Contributions, Forfeitures shall ~ be deemed . to be Employer Contributions.

If a Member again becomes an Eligible Employee after receiving a distribution
which caused all or a portion of his Nonvested Account to be forfeited, he shall
have the right to repay to the Plan the entire amount of the distribution he
received (excluding any amount of such distribution resulting from Contributions
which were 100% vested when made). The repayment must be made in a single sum
(repayment in installments is not permitted) before the earlier of the date five
years after the date he again becomes an Eligible Employee or the end of the
first period of five consecutive Vesting Breaks which begin after the date of
the distribution.

If the Member makes the repayment provided above, the Plan Administrator shall
restore to his Account an amount equal to his Nonvested Account which was
forfeited on the date of distribution, unadjusted for any investment gains or
losses. If no amount is to be repaid because the Member was deemed to have
received a distribution or only received a distribution of Contributions which
were 100% vested when made, and he again performs an Hour of Service as an
Eligible Employee within the repayment period, the Plan Administrator shall
restore the Member’s Account as if he had made a required repayment on the date
he performed such Hour of Service. Restoration of the Member’s Account shall
include restoration of all Code Section 411(d)(6) “protected benefits with
respect to the restored Account, according to applicable Treasury regulations.
Provided, however, the Plan Administrator shall not restore the Nonvested
Account if (i) a Forfeiture Date has occurred after the date of the distribution
and on or before the date of repayment and (ii) that Forfeiture Date would
result in a complete forfeiture of the amount the Plan Administrator would
otherwise restore.

Page 20

The Plan Administrator shall restore the Member’s Account by the close of the
Plan Year following the Plan Year in which repayment is made. The permissible
sources for restoration of the Member’s Account are Forfeitures or special
Employer Contributions. Such special Employer Contributions shall be made
without regard to profits. The repaid and restored amounts are not included in
the Member’s Annual Additions, as defined in Section 3.06.

SECTION 3.05 - ALLOCATION.

Elective Deferral Contributions in Item 0 shall be allocated to the Members for
whom such Contributions are made under Item O. Such Contributions shall be
allocated when made and credited to the Member’s Account.

Matching Contributions in Item P shall be allocated to the persons for whom such
Contributions are made under Item P. Such Contributions calculated based on
Elective Deferral Contributions and Pay for the pay period shall be allocated
when made and credited to the person’s Account. Such Contributions calculated
based on Elective Deferral Contributions and Pay for the Plan Year shall be
allocated as of the last day of the Plan Year and credited to the person’s
Account.

Qualified Nonelective Contributions in, Item Q(1)(a) and Additional
Contributions in Item Q(2) shall be allocated to the persons for whom such
Contributions are made under Item Q. Such Contributions based on Pay or a dollar
amount for the pay period, or a dollar amount for Hours of Service during the
pay period, shall be allocated when made and credited to the person’s Account.
Such Contributions based on Pay or a dollar amount for the Plan Year shall be
allocated as of the last day of the Plan Year and credited to the person’s
Account.

Qualified Nonelective Contributions in Item Q(1)(b), (c) or (e), and
Discretionary Contributions in Item Q(3) (and Forfeitures if allocated with
Discretionary Contributions under Item Q(4)) shall be allocated as of the last
day of the Plan Year to each person eligible to share in the allocation under
Item Q. The amount allocated to such person shall be determined under the
allocation formula selected in Item Q. This amount shall be credited to the
person’s Account.

If Item Q(4)(b)(i) is selected, Forfeitures shall be allocated as of the last
day of the Plan Year to each person eligible to share in the allocation under
Item Q. The amount allocated to such a person shall be determined under the
allocation formula specified in Item Q. This amount shall be credited to the
person’s Account.

If Leased Employees are Eligible Employees, in determining the amount of our
Contributions allocated to a person who is a Leased Employee, contributions
provided by the leasing organization which are attributable to services such
Leased Employee performs for us shall be treated as provided by us. Those
contributions shall not be duplicated under this Plan.

SECTION 3.06 - CONTRIBUTION LIMITATION.

Definitions. For the purpose of determining the contribution limitation set
forth in this section, the following terms are defined:

Annual Additions means the sum of the following amounts credited to a Member’s
account for the Limitation Year:


employer contributions;

employee contributions; and

forfeitures.


Annual Additions to a defined contribution plan shall also include the
following:

Page 21

amounts allocated, after March 31, 1984, to an individual medical account, as
defined in Code Section 415(I)(2), which are part of a pension or annuity plan
maintained by the Employer,


amounts derived from contributions paid or accrued after December 31, 1985, in
taxable years ending after such date, which are attributable to post-retirement
medical benefits, allocated to the separate account of a key employee, as
defined in Code Section 419A(d)(3), under a welfare benefit fund, as defined in
Code Section 419(e), maintained by the Employer; and


allocations under a simplified employee pension.


For this purpose, any Excess Amount applied under (e) and (k) below in the
Limitation Year to reduce Employer Contributions shall be considered Annual
Additions for such Limitation Year.

Compensation means one of the following as specified in Item S(2):

Information Required to be Reported Under Code Sections 6041, 6051, and 6052
(“Wages, Tips and Other Compensation” box on Form W-2). Compensation is defined
as wages within the meaning of Code Section 3401(a) and all other payments of
compensation to an Employee by the Employer (in the course of the Employer’s
trade or business) for which the Employer is required to furnish the Employee a
written statement under Code Sections 6041(d), 6051(a)(3), and 6052.
Compensation must be determined without regard to any rules under Code Section
3401(a) that limit the remuneration included in wages based on the nature or
location of the employment or the services performed (such as the exception for
agricultural labor in Code Section 3401(a)(2)).


Code Section 3401(a) Wages. Compensation is defined as wages within the meaning
of Code Section 3401(a) for the purposes of income tax withholding at the source
but determined without regard to any rules that limit the remuneration included
in wages based on the nature or location of the employment or the services
performed (such as the exception for agricultural labor in Code Section
3401(a)(2)).


415 Safe-Harbor Compensation. Compensation is defined as wages, salaries, and
fees for professional services and other amounts received (without regard to
whether or not an amount is paid in cash) for personal services actually
rendered in the course of employment with the Employer maintaining the plan to
the extent that the amounts are includible in gross income (including, but not
limited to, commissions paid salesmen, compensation for services on the basis of
a percentage of profits, commissions on insurance premiums, tips, bonuses,
fringe benefits, and reimbursements or other expense allowances under a
nonaccountable plan (as described in section 1.62-2(c) of the regulations)), and
excluding the following:


employer contributions to a plan of deferred compensation which are not included
in the Employee’s gross income for the taxable year in which contributed, or
employer contributions under a simplified employee pension plan, or any
distributions from a plan of deferred compensation;


amounts realized from the exercise of a non-qualified stock option, or when
restricted stock (or property) held by an Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;


amounts realized from the sale, exchange or other disposition of stock acquired
under a qualified stock option; and


other amounts which received special tax benefits, or contributions made by the
Employer (whether or not under a salary reduction agreement) towards the
purchase of an annuity contract described in Code Section 403(b) (whether or not
the contributions are actually excludible from the gross income of the
Employee).


Page 22

For any Self-employed Individual, Compensation shall mean Earned Income.

For purposes of applying the limitations of this section, Compensation for a
Limitation Year is the Compensation actually paid or made available in gross
income during such Limitation Year.

For Limitation Years beginning after December 31, 1997, for purposes of applying
the limitations of this section, Compensation paid or made available during such
Limitation Year shall include any elective deferral (as defined in Code Section
402(g)(3)), and any amount which is contributed or deferred by the Employer at
the election of the Employee and which is not includible in the gross income of
the Employee by reason of Code Section 125, 132(f)(4), or 457.

Defined Benefit Plan Fraction means a fraction, the numerator of which is the
sum of the Member’s Projected Annual Benefits under all the defined benefit
plans (whether or not terminated) maintained by the Employer, and the
denominator of which is the lesser of (i) 125 percent of the dollar limitation
determined for the Limitation Year under Code Sections 415(b)(1)(A) and (d) or
(ii) 140 percent of the Highest Average Compensation, including any adjustments
under Code Section 415(b)(5).

Notwithstanding the above, if the Member was a member as of the first day of the
first Limitation Year beginning after December 31, 1986, in one or more defined
benefit plans maintained by the Employer which were in existence on May 6, 1986,
the denominator of this fraction will not be less than 125 percent of the sum of
the annual benefits under such plans which the Member had accrued as of the
close of the last Limitation Year beginning before January 1, 1987, disregarding
any changes in the terms and conditions of the plan after May 5, 1986. The
preceding sentence applies only if the defined benefit plans individually and in
the aggregate satisfied, the requirements of Code Section 415 for all Limitation
Years beginning before January 1, 1987.

Defined Contribution Dollar Limitation means, for Limitation Years beginning
after December 31, 1994, $30,000, as adjusted under Code Section 415(d).

Defined Contribution Plan Fraction means a fraction, the numerator of which is
the sum of the Annual Additions to the Member’s account under all the defined
contribution plans (whether or not terminated) maintained by the Employer for
the current and all prior Limitation Years (including the Annual Additions
attributable to the Member’s nondeductible employee contributions to all defined
benefit plans, whether or not terminated, maintained by the Employer, and the
Annual Additions attributable to all welfare benefit funds, individual medical
accounts, and simplified employee pensions, maintained by the Employer), and the
denominator of which is the sum of the maximum aggregate amounts for the current
and all prior Limitation Years of service with the Employer (regardless of
whether a defined contribution plan was maintained by the Employer). The maximum
aggregate amount in any Limitation Year is the lesser of (i) 125 percent of the
dollar limitation under Code Section 415(c)(1)(A) after adjustment under Code
Section 415(d) or (ii) 35 percent of the Member’s Compensation for such year.

If the Employee was a member as of the end of the first day of the first
Limitation Year beginning after December 31, 1986, in one or more defined
contribution plans maintained by the Employer which were in existence on May 6,
1986, the numerator of this fraction will be adjusted if the sum of this
fraction and the Defined Benefit Plan Fraction would otherwise exceed 1.0 under
the terms of this Plan. Under the adjustment, an amount equal to the product of
(i) the excess of the sum of the fractions over 1.0 times (ii) the denominator
of this fraction, will be permanently subtracted from the numerator of this
fraction. The adjustment is calculated using the fractions as they would be
computed as of the end of the last Limitation Year beginning before January 1,
1987, and disregarding any changes in the terms and conditions of the plan made
after May 5, 1986, but using the Code Section 415 limitation applicable to the
first Limitation Year beginning on or after January 1, 1987.

Page 23

The Annual Addition for any Limitation Year beginning before January 1, 1987,
shall not be recomputed to treat all employee contributions as Annual Additions.

Employer means the employer that adopts this Plan, and all members of a
controlled group of corporations (as defined in Code Section 414(b) as modified
by Code Section 415(h)), all commonly controlled trades or businesses (as
defined in Code Section 414(c) as modified by Code Section 415(h)) or affiliated
service groups (as defined in Code Section 414(m)) of which the adopting
employer is a part, and any other entity required to be aggregated with the
employer pursuant to regulations under Code Section 414(o).

Excess Amount means the excess of the Member’s Annual Additions for the
Limitation Year over the Maximum Permissible Amount.

Highest Average Compensation means the average Compensation for the three
consecutive Limitation Years while he was an Employee (actual consecutive
Limitation Years while he was an Employee, if employed less than three years)
that produces the highest average.

Limitation Year means a calendar year or the consecutive 12-month period elected
by the Employer in Item S(1). If the Limitation Year ends on the last day of the
Fiscal Year and the Fiscal Year is a 52-53 week period, then the Limitation Year
shall be such period. All qualified plans maintained by the Employer must use
the same Limitation Year. If the Limitation Year is amended to a different
consecutive 12-month period, the new Limitation Year must begin on a date within
the Limitation Year in which the amendment is made.

Master or Prototype Plan means a plan, the form of which is the subject of a
favorable opinion letter from the Internal Revenue Service.

Maximum Permissible Amount means the maximum Annual Addition that may be
contributed or allocated to a Member’s Account under the Plan for any Limitation
Year. This amount shall not exceed the lesser of:

The Defined Contribution Dollar Limitation, or


25 percent of the Member's Compensation for the Limitation Year.


The compensation limitation referred to in (2) shall not apply to any
contribution for medical benefits (within the meaning of Code Section 401(h) or
419A(f)(2)) which is otherwise treated as an Annual Addition under Code Section
415(1)(1) or 419A(d)(2).

If a short Limitation Year is created because of an amendment changing the
Limitation Year to a different consecutive 12-month period, the Maximum
Permissible Amount will not exceed the Defined Contribution Dollar Limitation
multiplied by the following fraction:

Number of months in the short Limitation Year
12

Projected Annual Benefit means the annual retirement benefit (adjusted to an
actuarially equivalent straight life annuity if such benefit is expressed in a
form other than a straight life annuity or qualified joint and survivor annuity)
to which the Member would be entitled under the terms of the plan assuming:

Page 24

 1. the Member will continue employment until normal retirement age under the
    plan (or current age, if later), and
    

 2. the Member’s Compensation for the current Limitation Year and all other
    relevant factors used to determine benefits under the Plan will remain
    constant for all future Limitation Years.
    

If the Member does not participate in, and has never participated in, another
qualified plan maintained by the Employer or a welfare benefit fund, as defined
in Code Section 419(e), maintained by the Employer, or an individual medical
account, as defined in Code Section 415(1)(2), maintained by the Employer, or a
simplified employee pension, as defined in Code Section 408(k), maintained by
the Employer, which provides an Annual Addition, the amount of Annual Additions
which may be credited to the Member’s Account for any Limitation Year shall not
exceed the lesser of the Maximum Permissible Amount or any other limitation
contained in this Plan. If the Employer Contribution that would otherwise be
contributed or allocated to the Member’s Account would cause the Annual
Additions for the Limitation Year to exceed the Maximum Permissible Amount, the
amount contributed or allocated shall be reduced so that the Annual Additions
for the Limitation Year will equal the Maximum Permissible Amount.


Prior to determining the Member’s actual Compensation for the Limitation Year,
the Employer may determine the Maximum Permissible Amount for a Member on the
basis of a reasonable estimation of the Member’s Compensation for the Limitation
Year, uniformly determined for all Members similarly situated.


As soon as is administratively feasible after the end of the Limitation Year,
the Maximum Permissible Amount for the Limitation Year will be determined on the
basis of the Member’s actual Compensation for the Limitation Year.


If as a result of the allocation of Forfeitures, a reasonable error in
estimating a Member’s Compensation for the Limitation Year, a reasonable error
in determining the amount of elective deferrals (within the meaning of Code
Section 402(g)(3)) that may be made with respect to any individual under the
limits of Code Section 415, or under other facts and circumstances allowed by
the Internal Revenue Service, there is an Excess Amount, the excess will be
disposed of as follows:


Any nondeductible Voluntary Contributions (plus attributable earnings), to the
extent they would reduce the Excess Amount, will be returned (distributed, in
the case of earnings) to the Member.


If after the application of (1) above an Excess Amount still exists, any
Elective Deferral Contributions that are not the basis for Matching
Contributions (plus attributable earnings), to the extent they would reduce the
Excess Amount, will be distributed to the Member.


If after the application of (2) above an Excess Amount still exists, any
Elective Deferral Contributions that are the basis for Matching Contributions
(plus attributable earnings), to the extent they would reduce the Excess Amount,
will be distributed to the Member. Concurrently with the distribution of such
Elective Deferral Contributions, any Matching Contributions which relate to any
Elective Deferral Contributions distributed in the preceding sentence, to the
extent such application would reduce the Excess Amount, will be applied as
provided in (4) or (5) below.


If after the application of (3) above an Excess Amount still exists, and the
Member is covered by the Plan at the end of the Limitation Year, the Excess
Amount in the Member’s Account will be used to reduce Employer Contributions
(including any allocation of Forfeitures) for such Member in the next Limitation
Year, and each succeeding Limitation Year if necessary.


Page 25

If after the application of (3) above an Excess Amount still exists, and the
Member is not covered by the Plan at the end of the Limitation Year, the Excess
Amount will be held unallocated in a suspense account. The suspense account will
be applied to reduce future Employer Contributions for all remaining Members in
the next Limitation Year, and each succeeding Limitation Year if necessary.


If a suspense account is in existence at any time during a Limitation Year
pursuant to this (e), it will participate in the allocation of investment gains
or losses. If a suspense account is in existence at any time during a particular
Limitation Year, all amounts in the suspense account must be allocated. and
reallocated to Member’s Accounts before any Employer Contributions or any
Voluntary Contributions may be made to the Plan for that Limitation Year. Excess
amounts held in a suspense account may not be distributed to Members or former
Members.


This (f) applies if, in addition to this Plan, the Member is covered under
another qualified defined contribution Master or Prototype Plan maintained by
the Employer, a welfare benefit fund maintained by the Employer, an individual
medical account maintained by the Employer, or a simplified employee pension
maintained by the Employer which provides an Annual Addition during any
Limitation Year. The Annual Additions which may be credited to a Member’s
Account under this Plan for any such Limitation Year will not exceed the
Maximum. Permissible Amount, reduced by the Annual Additions credited to a
Member’s account under the other qualified defined contribution Master or
Prototype Plans, welfare benefit funds, individual medical accounts, and
simplified employee pensions for the same Limitation Year. If the Annual
Additions with respect to the Member under other qualified defined contribution
Master or Prototype Plans, welfare benefit funds, individual medical accounts,
and simplified employee pensions maintained by the Employer are less than the
Maximum Permissible Amount, and the Employer Contribution that would otherwise
be contributed or allocated to the Member’s Account under this Plan would cause
the Annual Additions for the Limitation Year to exceed this limitation, the
amount contributed or allocated will be reduced so that the Annual Additions
under all such plans and funds for the Limitation Year will equal the Maximum
Permissible Amount. If the Annual Additions with respect to the Member under
such other qualified defined contribution Master or Prototype Plans, welfare
benefit funds, individual medical accounts, and simplified employee pensions in
the aggregate are equal to or greater than the Maximum Permissible Amount, no
amount will be contributed or allocated to the Member’s Account under this Plan
for the Limitation Year.


Prior to determining the Member’s actual Compensation for the Limitation Year,
the Employer may determine the Maximum Permissible Amount for a Member in the
manner described in (c) above.


As soon as is administratively feasible after the end of the Limitation Year,
the Maximum Permissible Amount for the Limitation Year will be determined on the
basis of the Member’s actual Compensation for the Limitation Year.


If pursuant to (h) above or as a result of the allocation of forfeitures or as a
result of a reasonable error in determining the amount of elective deferrals
(within the meaning of Code Section 402(g)(3)) that may be made with respect to
any individual under the limits of Code Section 415, a Member’s Annual Additions
under this Plan and such other plans would result in an Excess Amount for a
Limitation Year, the Excess Amount will be deemed to consist of the Annual
Additions last allocated, except that Annual Additions attributable to a
simplified employee pension will be deemed to have been allocated first,
followed by Annual Additions to a welfare benefit fund or individual medical
account, regardless of the actual allocation date.


If an Excess Amount was allocated to a Member on an allocation date of this Plan
which coincides with an allocation date of another plan, the Excess Amount
attributed to this Plan will be the product of:


Page 26

the total Excess Amount allocated as of such date, times


the ratio of (i) the Annual Additions allocated to the Member for the Limitation
Year as of such date under this Plan to (ii) the total Annual Additions
allocated to the Member for the Limitation Year as of such date under this and
all the other qualified defined contribution Master or Prototype Plans.


Any Excess Amount attributed to this Plan will be disposed in the manner
described in (e) above.


If the Member is covered under another qualified defined contribution plan
maintained by the Employer which is not a Master or Prototype Plan, Annual
Additions which may be credited to the Member’s Account under this Plan for any
Limitation Year will be limited in accordance with (f) through (k) above as
though the other plan were a Master or Prototype Plan, unless the Employer
provides other limitations in Item S(3)(a).


If the Employer maintains, or at any time maintained, a qualified defined
benefit plan covering any Member in this Plan, the sum of the Member’s Defined
Benefit Plan Fraction and Defined Contribution Plan Fraction will not exceed 1.0
in any Limitation Year. The Annual Additions credited to the Member’s Account
under this Plan for any Limitation Year will be limited in accordance with Item
S(4). This subparagraph shall cease to apply effective as of the first
Limitation Year beginning on or after January 1, 2000.


SECTION 3.07 - EXCESS AMOUNTS.

Definitions. For purposes of this section, the following terms are defined:

ACP means the average (expressed as a percentage) of the Contribution
Percentages of the Eligible Members in a group.

ADP means the average (expressed as a percentage) of the Deferral Percentages of
the Eligible Members in a group.

Aggregate Limit means the greater of:


The sum of:


125 percent of the greater of the ADP of the Nonhighly Compensated Employees for
the prior Plan Year or the ACP of the Nonhighly Compensated Employees under the
plan subject to Code Section 401(m) for the Plan Year beginning with or within
the prior Plan Year of the cash or deferred arrangement, and


the lesser of 200 percent or 2 percent plus the lesser of such ADP or ACP.


The sum of:


125 percent of the lesser of the ADP of the Nonhighly Compensated Employees for
the prior Plan Year or the ACP of the Nonhighly Compensated Employees under the
plan subject to Code Section 401(m) for the Plan Year beginning with or within
the prior Plan Year of the cash or deferred arrangement, and


the lesser of 200 percent or 2 percent plus the greater of such ADP or ACP.


If we have elected in Item K(2)(a) to use the current year testing method, then,
in calculating the Aggregate Limit for a particular Plan Year, the Nonhighly
Compensated Employees’ ADP and ACP for that Plan Year, instead of the prior Plan
Year, is used.

Contribution Percentage means the ratio (expressed as a percentage) of the
Eligible Member’s Contribution Percentage Amounts to the Eligible Member’s Pay
for the Plan Year (whether or not the Eligible Member was an Eligible Member for
the entire Plan Year). If selected in Item N(4) of the Adoption Agreement -
Standard or N(5) of the Adoption Agreement - Nonstandard and in modification of
the foregoing, Pay shall be limited to the Pay received while an Eligible
Member. For an Eligible Member for whom such Contribution Percentage Amounts for
the Plan Year are zero, the percentage is zero.

Page 27

 

Contribution Percentage Amounts means the sum of the Member Contributions and
Matching Contributions (that are not Qualified Matching Contributions taken into
account for purposes of the ADP Test) made under the Plan on behalf of the
Eligible Member for the Plan Year. Such Contribution Percentage Amounts shall
not include Matching Contributions that are forfeited either to correct Excess
Aggregate Contributions or because the Contributions to which they relate are
Excess Elective Deferrals, Excess Contributions, or Excess Aggregate
Contributions. Under such rules as the Secretary of the Treasury shall
prescribe, in determining the Contribution Percentage we may elect to include
Qualified Nonelective Contributions under this Plan which were not used in
computing the Deferral Percentage. We may also elect to use Elective Deferral
Contributions in computing the Contribution Percentage so long as the ADP Test
is met before the Elective Deferral Contributions are used in the ACP Test and
continues to be met following the exclusion of those Elective Deferral
Contributions that are used to meet the ACP Test.


 

Deferral Percentage means the ratio (expressed as a percentage) of Elective
Deferral Contributions under this Plan on behalf of the Eligible Member for the
Plan Year to the Eligible Member’s Pay for the Plan Year (whether or not the
Eligible Member was an Eligible Member for the entire Plan Year). If selected in
Item N(4) of the Adoption Agreement - Standard or N(5) of the Adoption
Agreement - Nonstandard and in modification of the foregoing, Pay shall be
limited to the Pay received while an Eligible Member. The Elective Deferral
Contributions used to determine the Deferral Percentage shall include Excess
Elective Deferrals (other than Excess Elective Deferrals of Nonhighly
Compensated Employees that arise solely from Elective Deferral Contributions
made under this Plan or any other plans of ours or a Controlled Group member),
but shall exclude Elective Deferral Contributions that are used in computing the
Contribution Percentage (provided the ADP Test is satisfied both with and
without exclusion of these Elective Deferral Contributions). Under such rules as
the Secretary of the Treasury shall prescribe, we may elect to include Qualified
Nonelective Contributions and Qualified Matching Contributions under this Plan
in computing the Deferral Percentage. For an Eligible Member for whom such
contributions on his behalf for the Plan Year are zero, the percentage is zero.


 

Elective Deferral Contributions means any employer contributions made to a plan
at the election of a member, in lieu of cash compensation, and shall include
contributions made pursuant to a salary reduction agreement or other deferral
mechanism. With respect to any taxable year, a member’s Elective Deferral
Contributions are the sum of all employer contributions made on behalf of such
member pursuant to an election to defer under any qualified cash or deferred
arrangement described in Code Section 401(k), any salary reduction simplified
employee pension plan described in Code Section 408(k)(6), any SIMPLE IRA plan
described in Code Section 408(p), any eligible deferred compensation plan under
Code Section 457, any plan described under Code Section 501(c)(18), and any
employer contributions made on behalf of a member for the purchase of an annuity
contract under Code Section 403(b) pursuant to a salary reduction agreement.
Elective Deferral Contributions shall not include any deferrals properly
distributed as excess annual additions.


 

Eligible Member means, for purposes of determining the Deferral Percentage, any
Employee who is otherwise entitled to make Elective Deferral Contributions under
the terms of the Plan for the Plan Year. Eligible Member means, for purposes of
determining the Contribution Percentage, any Employee who is eligible (i) to
make a Member Contribution or an Elective Deferral Contribution (if we take such
contributions into account in the calculation of the Contribution Percentage),
or (ii) to receive a Matching Contribution (including forfeitures) or a
Qualified Matching Contribution. If a Member Contribution is required as a
condition of participation in the Plan, any Employee who would be a Member in
the Plan if such Employee made such a contribution shall be treated as an
Eligible Member on behalf of whom no Member Contributions are made.




Page 28

Excess Aggregate Contributions means, with respect to any Plan Year, the excess
of:

The aggregate Contribution Percentage Amounts taken into account in computing
the numerator of the Contribution Percentage actually made on behalf of Highly
Compensated Employees for such Plan Year, over


The maximum Contribution Percentage Amounts permitted by the ACP Test
(determined by hypothetically reducing contributions made on behalf of Highly
Compensated Employees in order of their Contribution Percentages beginning with
the highest of such percentages).


Such determination shall be made after first determining Excess Elective
Deferrals and then determining Excess Contributions.

Excess Contributions means, with respect to any Plan Year, the excess of:

The aggregate amount of employer contributions actually taken into account in
computing the Deferral Percentage of Highly Compensated Employees for such Plan
Year, over


The maximum amount of such contributions permitted by the ADP Test (determined
by hypothetically reducing contributions made on behalf of Highly Compensated
Employees in the order of the Deferral Percentages, beginning with the highest
of such percentages).


Such determination shall be made after first determining Excess Elective
Deferrals.

Excess Elective Deferrals means those Elective Deferral Contributions that are
includible in a Member’s gross income under Code Section 402(g) to the extent
such Member’s Elective Deferral Contributions for a taxable year exceed the
dollar limitation under such Code section. Excess Elective Deferrals shall be
treated as Annual Additions, as defined in Section 3.06, under the Plan, unless
such amounts are distributed no later than the first April 15 following the
close of the Member’s taxable year.

Matching Contributions means employer contributions made to this or any other
defined contribution plan, or to a contract described in Code Section 403(b), on
behalf of a member on account of a Member Contribution made by such member, or
on account of a member’s Elective Deferral Contributions, under a plan
maintained by us or a Controlled Group member.

Member Contributions means contributions made to the plan by or on behalf of a
member that are included in the member’s gross income in the year in which made
and that are maintained under a separate account to which earnings and losses
are allocated.

Qualified Matching Contributions means Matching Contributions which are subject
to the distribution and nonforfeitability requirements under Code Section 401(k)
when made.

Qualified Nonelective Contributions means any employer contributions (other than
Matching Contributions) which an employee may hot elect to have paid to him in
cash instead of being contributed to the plan and which are subject to the
distribution and nonforfeitability requirements under Code Section 401(k) when
made.

Excess Elective Deferrals. A Member may assign to this Plan any Excess Elective
Deferrals made during a taxable year of the Member by notifying the Plan
Administrator in writing on or. before the first following March 1 of the amount
of the Excess Elective Deferrals to be assigned to the Plan. A Member is deemed
to notify the Plan Administrator of any Excess Elective Deferrals that arise by
taking into account only those Elective Deferral Contributions made to this Plan
and any other plan of ours or a Controlled Group member. The Member’s claim for
Excess Elective Deferrals shall be accompanied by the Member’s written statement
that if such amounts are not distributed, such Excess Elective Deferrals will
exceed the limit imposed on the . Member by Code Section 402(g) for the year in
which the deferral occurred. The Excess Elective Deferrals assigned to this Plan
cannot exceed the Elective Deferral Contributions allocated under this Plan for
such taxable year.


Page 29

Notwithstanding any other provision of the Plan, Elective Deferral Contributions
in an amount equal to the Excess Elective Deferrals assigned to this Plan, plus
any income and minus any loss allocable thereto, shall be distributed no later
than April 15 to any Member to whose Account Excess Elective Deferrals were
assigned for the preceding year and who claims Excess Elective Deferrals for
such taxable year.

The Excess Elective Deferrals shall be adjusted for any income or loss. The
income or loss allocable to such Excess Elective Deferrals shall be equal to the
income or loss allocable to the Member’s Elective Deferral Contributions for the
taxable year in which the excess occurred multiplied by a fraction. The
numerator of the fraction is the Excess Elective Deferrals. The denominator of
the fraction is the closing balance without regard to any income or loss
occurring during such taxable year (as of the end of such taxable year) of the
Member’s Account resulting from Elective Deferral Contributions.

Any Matching Contributions which were based on the Elective Deferral
Contributions which are distributed as Excess Elective Deferrals, plus any
income and minus any loss allocable thereto, shall be forfeited.

ADP Test. As of the end of each Plan Year after Excess Elective Deferrals have
been determined, the Plan must satisfy the ADP Test. The ADP Test shall be
satisfied using the prior year testing method, unless we have elected in Item
K(2)(a) to use the current year testing method.


Prior Year Testing Method. The ADP for a Plan Year for Eligible Members who are
Highly Compensated Employees fob each Plan Year and the prior year’s ADP for
Eligible Members who were Nonhighly Compensated Employees for the prior Plan
Year must satisfy one of the following tests:


The ADP for a Plan Year for Eligible Members who are Highly Compensated
Employees for the Plan Year shall not exceed the prior year’s ADP for Eligible
Members who were Nonhighly Compensated Employees for the prior Plan Year
multiplied by 1.25; or


The ADP for a Plan Year for Eligible Members who are Highly Compensated
Employees for the Plan Year:


shall not exceed the prior year's ADP `for Eligible Members who were Nonhighly
Compensated Employees for the prior Plan Year multiplied by 2, and


the difference between such ADPs is not more than 2.


If this is not a successor plan, for the first Plan Year the Plan permits any
Member to make Elective Deferral Contributions, for purposes of the foregoing
tests, the prior year’s Nonhighly Compensated Employees’ ADP shall be 3 percent,
unless we have elected in Item K(2)(b)(i) to use the Plan Year’s ADP for these
Eligible Members.

Current Year Testing Method. The ADP for a Plan Year for Eligible Members who
are Highly Compensated Employees for each Plan Year and the ADP for Eligible
Members who are Nonhighly Compensated Employees for the Plan Year must satisfy
one of the following tests:


Page 30

The ADP for a Plan Year for Eligible Members who are Highly Compensated
Employees for the Plan Year shall not exceed the ADP for Eligible Members who
are Nonhighly Compensated Employees for the Plan Year multiplied by 1.25; or


The ADP for a Plan Year for Eligible Members who are Highly Compensated
Employees for the Plan Year:


shall not exceed the ADP for Eligible Members who are Nonhighly Compensated
Employees for the Plan Year multiplied by 2, and


the difference between such ADPs is not more than 2.


If we have elected in Item K(2)(a) to use the current year testing method, that
election cannot be changed unless (i) the Plan has been using the current year
testing method for the preceding five Plan Years, or if less, the number of Plan
Years the Plan has been in existence; or (ii) the Plan otherwise meets one of
the conditions specified in Internal Revenue Service Notice 98-1 (or superseding
guidance) for changing from the current year testing method.

A Member is a Highly Compensated Employee for a particular Plan Year if he meets
the definition of a Highly Compensated Employee in effect for that Plan Year.
Similarly, a Member is a Nonhighly Compensated Employee for a particular Plan
Year if he does not meet the definition of a Highly Compensated Employee in
effect for that Plan Year.

The Deferral Percentage for any Eligible Member who is a Highly Compensated
Employee for the Plan Year and who is eligible to have Elective Deferral
Contributions (and Qualified Nonelective Contributions or Qualified Matching
Contributions, or both, if treated as Elective Deferral Contributions for
purposes of the ADP Test) allocated to his account under two or more
arrangements described in Code Section 401(k) that are maintained by us or a
Controlled Group member shall be determined as if such Elective Deferral
Contributions (and, if applicable, such Qualified Nonelective Contributions or
Qualified Matching Contributions, or both) were made under a single arrangement.
If a Highly Compensated Employee participates in two or more cash or deferred
arrangements that have different plan years, all cash or deferred arrangements
ending with or within the same calendar year shall be treated as a single
arrangement. The foregoing notwithstanding, certain plans shall be treated as
separate if mandatorily disaggregated under the regulations of Code Section
401(k).

In the event this Plan satisfies the requirements of Code Section 401(k),
401(a)(4), or 410(b) only if aggregated with one or more other plans, or if one
or more other plans satisfy the requirements of such Code sections only if
aggregated with this Plan, then this section shall be applied by determining the
Deferral Percentage of Employees as if all such plans were a single plan. Any
adjustments to the Nonhighly Compensated Employee ADP for the prior year shall
be made in accordance with Internal Revenue Service Notice 98-1 (or superseding
guidance), unless we have elected in Item K(2)(a) to use the current year
testing method. Plans may be aggregated in order to satisfy Code Section 401(k)
only if they have the same plan year and use the same testing method for the ADP
Test.

For purposes of the ADP Test, Elective Deferral Contributions, Qualified
Nonelective Contributions, and Qualified Matching Contributions must be made
before the end of the 12-month period immediately following the Plan Year to
which the contributions relate.

We shall maintain records sufficient to demonstrate satisfaction of the ADP Test
and the amount of Qualified Nonelective Contributions or Qualified Matching
Contributions, or both, used in such test.

Page 31

If the Plan Administrator should determine during the Plan Year that the ADP
Test is not being met, the Plan Administrator may limit the amount of future
Elective Deferral Contributions of the Highly Compensated Employees.

Notwithstanding any other provision of this Plan, Excess Contributions, plus any
income and minus any loss allocable thereto, shall be distributed no later than
the last day of each Plan Year to Members to whose Accounts such Excess
Contributions were allocated for the preceding Plan Year. Excess Contributions
are allocated to the Highly Compensated Employees with the largest amounts of
employer contributions taken into account in calculating the ADP Test for the
year in which the excess arose, beginning with the Highly Compensated Employee
with the largest amount of such employer contributions and continuing in
descending order until all of the Excess Contributions have been allocated. For
purposes of the preceding sentence, the “largest amount” is determined after
distribution of any Excess Contributions. If such excess amounts are distributed
more than 2 1/2 months after the last day of the Plan Year in which such excess
amounts arose, a 10 percent excise tax shall be imposed on the employer
maintaining the plan with respect to such amounts.

Excess Contributions shall be treated as Annual Additions, as defined in Section
3.06.

The Excess Contributions shall be adjusted for any income or loss. The income or
loss allocable to such Excess Contributions allocated to each Member shall be
equal to the income or loss allocable to the Member’s Elective Deferral
Contributions (and, if applicable, Qualified Nonelective Contributions or
Qualified Matching Contributions, or both) for the Plan Year in which the excess
occurred multiplied by a fraction. The numerator of the fraction is the Excess
Contributions. The denominator of the fraction is the closing balance without
regard to any income or loss occurring during such Plan Year (as of the end of
such Plan Year) of the Member’s Account resulting from Elective Deferral
Contributions (and Qualified Nonelective Contributions or Qualified Matching
Contributions, or both, if such contributions are included in the ADP Test).

Excess Contributions allocated to a Member shall be distributed from the
Member’s Account resulting from Elective Deferral Contributions. If such Excess
Contributions exceed the balance in the Member’s Account resulting from Elective
Deferral Contributions, the balance shall be distributed from the Member’s
Account resulting from Qualified Matching Contributions (if applicable) and
Qualified Nonelective Contributions, respectively.

Any Matching Contributions which were based on the Elective Deferral
Contributions which are distributed as Excess Contributions, plus any income and
minus any loss allocable thereto, shall be forfeited.

ACP Test. As of the end of each Plan Year, the Plan must satisfy the ACP Test.
The ACP Test shall be satisfied using the prior year testing method, unless we
have elected in Item K(2)(a) to use the current year testing method.


Prior Year Testing Method. The ACP for a Plan Year for Eligible Members who are
Highly Compensated Employees for each Plan Year and the prior year’s ACP for
Eligible Members who were Nonhighly Compensated . Employees for the prior Plan
Year must satisfy one of the following tests:


The ACP for a Plan Year for Eligible Members who are Highly Compensated
Employees for the Plan Year shall not exceed the prior year’s ACP for Eligible
Members who were Nonhighly Compensated Employees for the prior Plan Year
multiplied by 1.25; or


Page 32

The ACP for a Plan Year for Eligible Members who are Highly Compensated
Employees for the Plan Year:


shall not exceed the prior year's ACP for Eligible Members who were Nonhighly
Compensated Employees for the prior Plan Year multiplied by 2, and


the difference between such ACPs is not more than 2.


If this is not a successor plan, for the first Plan Year the Plan permits any
Member to make Member Contributions, provides for Matching Contributions, or
both, for purposes of the foregoing tests, the prior year’s Nonhighly
Compensated Employees’ ACP shall be 3 percent, unless we have elected in Item
K(2)(c)(i) to use the Plan Year’s ACP for these Eligible Members.

Current Year Testing Method. The ACP for a Plan Year for Eligible Members who
are Highly Compensated Employees for each Plan Year and the ACP for Eligible
Members who are Nonhighly Compensated Employees for the Plan Year must satisfy
one of the following tests:

The ACP for a Plan Year for Eligible Members who are Highly Compensated
Employees for the Plan Year shall not exceed the ACP for Eligible Members who
are Nonhighly Compensated Employees for the Plan Year multiplied by 1.25; or


The ACP for a Plan Year for Eligible Members who are Highly Compensated
Employees for the Plan Year:


shall not exceed the ACP for Eligible Members who are Nonhighly Compensated
Employees for the Plan Year multiplied by 2, and


the difference between such ACPs is not more than 2.


If we have elected in Item K(2)(a) to use the current year testing method, that
election cannot be changed unless (i) the Plan has been using the current year
testing method for the preceding five “Plan Years, or if’ less, the number of
Plan Years the Plan has been in existence; or (ii) the Plan otherwise meets one
of the conditions specified in Internal Revenue Service Notice 98-1 (or
superseding guidance) for changing from the current year testing method.

A Member is a Highly Compensated Employee for a particular Plan Year if he meets
the definition of a Highly Compensated Employee in effect for that Plan Year.
Similarly, a Member is a Nonhighly Compensated Employee for a particular Plan
Year if he does not meet the definition of a Highly Compensated Employee in
effect for that Plan Year.

Multiple Use. If one or more Highly Compensated Employees participate in both a
cash or deferred arrangement and a plan subject to the ACP Test maintained by us
or a Controlled Group member, and the sum of the ADP and ACID of those Highly
Compensated Employees subject to either or both tests exceeds the Aggregate
Limit, then the Contribution Percentage of those Highly Compensated Employees
who also participate in a cash or deferred arrangement will be reduced in the
manner described below for allocating Excess Aggregate Contributions so that the
limit is not exceeded. The amount by which each Highly Compensated Employee’s
Contribution Percentage is reduced shall be treated as an Excess Aggregate
Contribution. The ADP and ACP of the Highly Compensated Employees are determined
after any corrections required to meet the ADP Test and ACP Test and are deemed
to be the maximum permitted under such tests for the Plan Year. Multiple use
does not occur if either the ADP or ACP of the Highly Compensated Employees does
not exceed 1.25 multiplied by the ADP and ACP, respectively, of the Nonhighly
Compensated Employees.

Page 33

 

The Contribution Percentage for any Eligible Member who is a Highly Compensated
Employee for the Plan Year and who is eligible to have Contribution Percentage
Amounts allocated to his account under two or more plans described in Code
Section 401(a) or arrangements described in Code Section 401(k) that are
maintained by us or a Controlled Group member shall be determined as if the
total of such Contribution Percentage Amounts was made under each plan. If a
Highly Compensated Employee participates in two or more cash or deferred
arrangements that have different plan years, all cash or deferred arrangements
ending with or within the same calendar year shall be treated as a single
arrangement. The foregoing notwithstanding, certain plans shall be treated as
separate if mandatorily disaggregated under the regulations of Code Section
401(m).


 

In the event this Plan satisfies the requirements of Code Section 401(m),
401(a)(4), or 410(b) only if aggregated with one or more other plans, or if one
or more other plans satisfy the requirements of such Code sections only if
aggregated with this Plan, then this section shall be applied by determining the
Contribution Percentage of Employees as if all such plans were a single plan.
Any adjustments to the Nonhighly Compensated Employee ACP for the prior year
shall be made in accordance with Internal Revenue Service Notice 98-1 (or
superseding guidance), unless we have elected in Item K(2)(a) to use the current
year testing method. Plans may be aggregated in order to satisfy Code Section
401(m) only if they have the same plan year and use the same testing method for
the ACID Test.


 

For purposes of the ACP Test, Member Contributions are considered to have been
made in the Plan Year in which contributed to the Plan. Matching Contributions
and Qualified Nonelective Contributions will be considered made for a Plan Year
if made no later than the end of the 12-month period beginning on the day after
the close of the Plan Year.


 

We shall maintain records sufficient to demonstrate satisfaction of the ACP Test
and the amount of Qualified Nonelective Contributions or Qualified Matching
Contributions, or both, used in such test.


 

Notwithstanding any other provision of this Plan, Excess Aggregate
Contributions, plus any income and minus any loss allocable thereto, shall be
forfeited, if not vested, or distributed, if vested, no later than the last day
of each Plan Year to Members to whose Accounts such Excess Aggregate
Contributions were allocated for the preceding Plan Year. Excess Aggregate
Contributions are allocated to the, Highly Compensated Employees -with the
largest Contribution Percentage Amounts taken into account in calculating the
ACP Test for the year in which the excess arose, beginning with the Highly
Compensated Employee with the largest amount of such Contribution Percentage
Amounts and continuing in descending order until all of the Excess Aggregate
Contributions have been allocated. For purposes of the preceding sentence, the
“largest amount” is determined after distribution of any Excess Aggregate
Contributions. If such Excess Aggregate Contributions are distributed more than
2 1/2 months after the last day of the Plan Year in which such excess amounts
arose, a 10 percent excise tax will be imposed on the employer maintaining the
plan with respect to such amounts.


        Excess Aggregate Contributions shall be treated as Annual Additions, as
defined in Section 3.06.

 

The Excess Aggregate Contributions shall be adjusted for any income or loss. The
income or loss allocable to such Excess Aggregate Contributions allocated to
each Member shall be equal to the income or loss allocable to the Member’s
Contribution Percentage Amounts for the Plan Year in which the excess occurred
multiplied by a fraction. The numerator of the fraction is the Excess Aggregate
Contributions. The denominator of the fraction is the closing balance without
regard to any income or loss occurring during such Plan Year (as of the end of
such Plan Year) of the Member’s Account resulting from Contribution Percentage
Amounts.


 

Excess Aggregate Contributions allocated to a Member shall be distributed from
the Member’s Account resulting from Member Contributions that are not required
as a condition of employment or participation or for obtaining additional
benefits from Employer Contributions. If such Excess Aggregate Contributions
exceed the balance in the Member’s Account resulting from such Member
Contributions, the balance shall be forfeited, if not vested, or distributed, if
vested, on a pro-rata basis from the Member’s Account resulting from
Contribution Percentage Amounts.

Page 34

SECTION 3.08 - 401(k) SAFE HARBOR PROVISIONS.

Rules of Application.

If we have elected in Item 0(8) to have the 401 (k) safe - harbor provisions
apply and such provisions apply for the entire Plan Year, then the provisions of
this section shall apply for the Plan Year.

If Item O(8)(b) is selected, any provisions relating to the ADP Test in Section
3.07 do not apply. If Item O(8)(d) is selected, any provisions relating to the
ADP Test in Section 3.07 do not apply for the Plan Year specified in Item
0(8)(d).

If Items 0(8) and 0(8)(a)(i) are selected and Item O(8)(b) is selected, any
provisions relating to the ACP Test in Section 3.07 with respect to Matching
Contributions do not apply. If Items 0(8) and 0(8)(a)(i) are selected and Item
0(8)(d) is selected, any provisions relating to the ACID Test in Section 3.07
with respect to Matching Contributions do not apply for the Plan Year specified
in Item 0(8)(d).


The provisions of this section shall not apply unless (i) the Plan Year is 12
months long, or (ii) in the case of the first Plan Year of a newly established
plan (other than a successor plan), the Plan Year is at least 3 months long (or
any shorter period if we are a newly established employer that establishes the
Plan as soon as administratively feasible after we come into existence).


However, if a cash or deferred arrangement is added to an existing profit
sharing, stock bonus, or pre-ERISA money purchase pension plan for the first
time during a plan year, the requirements in (1) and (2) above will be treated
as being satisfied for the entire Plan Year provided:


the Plan is not a successor plan (within the meaning of Internal Revenue Service
Notice 98-1 or superseding guidance),


the cash or deferred arrangement is made effective no later than 3 months prior
to the end of the Plan Year, and


the requirements of Internal Revenue Service Notice 98-52 are otherwise
satisfied for the entire period from the effective date of the cash or deferred
arrangement to the end of the Plan Year.


Thus, an existing calendar-year profit sharing plan that does not contain a cash
or deferred arrangement may be amended as late as October 1 to add a cash or
deferred arrangement and elect to apply the 401(k) safe harbor provisions for
that Plan Year. The Pay that would be used to calculate the Qualified Matching
Contributions or the Qualified Nonelective Contributions for such Plan Year will
be the Member’s Pay received while the 401(k) safe harbor provisions apply,
October 1 through December 31.


To the extent that any other provision of the Plan is inconsistent with the
provisions of this section, the provisions of this section shall govern.


ADP Test Safe Harbor.

Contributions. If Item 0(8)(b)(i) is selected, the Plan is satisfying the ADP
Test Safe Harbor using Qualified Matching .Contributions as required in Item
0(8)(b)(i). If Item 0(8)(b)(ii) is selected, the Plan is satisfying the ADP Test
Safe Harbor using Qualified Nonelective Contributions as required in Item
O(8)(b)(ii). If Item 0(8)(d) is selected, the Plan is satisfying the ADP Test
Safe Harbor using Qualified Nonelective Contributions as required in Item
O(8)(d) for the Plan Year specified.

Page 35

Notice Requirement.

If Item O(8)(b) is selected, at least 30 days, but not more than 90 days, before
the beginning of the Plan Year, we shall provide each Active Member a
comprehensive notice of his rights and obligations under the Plan, including a
description of the Qualified Matching Contributions or Qualified Nonelective
Contributions that will be made to the Plan to satisfy the ADP Test Safe Harbor.


If Item O(8)(c) is selected, at least 30 days, but not more than 90 days, before
the beginning of the Plan Year, we shall provide each Active Member a
comprehensive notice of his rights and obligations under the Plan, including a
statement that we may amend the Plan during the Plan Year to elect to make a
Qualified Nonelective Contribution of at least 3% of a Member’s Pay. If Item
0(8)(d) is selected and the Plan is so amended, a supplemental notice will be
provided no later than 30 days before the end of the Plan Year specified in Item
0(8)(d) informing the Member of such amendment.


The notice shall be written in a manner calculated to be understood by the
average Active Member.

If an Employee becomes an Active Member after the 90th day before the beginning
of the Plan Year and does not receive the notices described above for that
reason, the applicable notice must be provided no more than 90 days before he
becomes an Active Member but not later than the date he becomes an Active
Member.

For a Plan Year that begins on or before April 1, 1999, the notice requirement
is satisfied if the notice in (i) above is given on or before March 1, 1999. For
a Plan electing to apply the 401(k) safe harbor provisions for the first time in
2000, for a Plan Year that begins on or after January 1, 2000 and on or before
June 1, 2000, the notice requirement is satisfied if the notice in (i) or (ii)
above is given on or before May 1, 2000.

Supplemental Notice. If Item O(8)(d) is selected, we shall provide each Active
Member a supplemental notice no later than 30 days before the end of the Plan
Year specified in Item O(8)(d). The supplemental notice shall state that a
Qualified Nonelective Contribution will be made for such Plan Year and disclose
the amount of such Qualified Nonelective Contribution. Such notice may be
provided separately or as a part of the notice in (2) above for the following
Plan Year.


Election Periods. In addition to any other election periods provided under the
Plan, each Active Member may make or modify a deferral election during the
30-day period immediately following receipt of the notice described in (2)(i) or
(ii) above.




ACP Test Safe Harbor.


Matching Contributions.


If the Plan is satisfying the ADP Test Safe Harbor and the ACP Test Safe Harbor,
Matching Contributions shall be limited as provided in Items O(8)(b)(i) and P.


If the Plan is satisfying the ADP Test Safe Harbor using Qualified Matching
Contributions, all Matching Contributions shall be Qualified Matching
Contributions. If the Plan is satisfying the ADP Test Safe Harbor using
Qualified Nonelective Contributions, Matching Contributions shall not be
Qualified Matching Contributions unless Item P(8) is selected.


Page 36

ACP Test.

Continued Application. If the Plan is satisfying the ADP Test Safe Harbor and
the ACP Test Safe Harbor, the Plan must still satisfy the ACP Test in the manner
specified in (2) below with respect to Member Contributions. If the Plan is
satisfying the ADP Test Safe Harbor but not the ACP Test Safe Harbor, the Plan
must satisfy the ACP Test in the manner specified in (2) below with respect to
Voluntary Contributions and Matching Contributions.


Special Rules. If the Plan is satisfying the ADP Test Safe Harbor and the ACP
Test Safe Harbor, all Matching Contributions with respect to all Eligible
Members, as defined in Section 3.07, shall be disregarded. If the Plan is
satisfying the ADP Test Safe Harbor using Qualified Nonelective Contributions,
but is not satisfying the ACP Test Safe Harbor, such Qualified Nonelective
Contributions shall be disregarded. Qualified Matching Contributions shall not
be treated as being taken into account for purposes of the ADP Test. Elective
Deferral Contributions may not be taken into account for purposes of the ACP
Test.


Multiple Use. If this Plan is the only cash or deferred arrangement in which a
Highly Compensated Employee participates, the provisions in Section 3.07
regarding the Aggregate Limit, as defined in Section 3.07, shall not apply. If
this Plan satisfies the ACP Test Safe Harbor and provides for no Member
Contributions, the provisions in Section 3.07 regarding the Aggregate Limit, as
defined in Section 3.07, shall not apply.


Revocation of 401(k) Safe Harbor Election. If the ADP Test Safe Harbor is
satisfied using Qualified Matching Contributions, w2 may amend the Plan to
revoke the 401(k) safe harbor election for the Plan Year. Active Members shall
be provided a supplemental notice that explains the consequences of the
amendment, informs them of the effective date of the elimination of the
Qualified Matching Contributions and gives them a reasonable opportunity
(including a reasonable period) to change the amount of their Elective Deferral
Contributions. The effective date of the revocation cannot be earlier than the
later of (i) 30 days after the Active Members are given such notice, and (ii)
the date the amendment revoking such provisions is adopted.


If elected in Item O(8)(b)(i)E, we shall revoke the 401(k) safe harbor election
for the Plan Year and perform the ADP Test and ACP Test, if applicable, for the
entire Plan Year using the current year testing method described in Section
3.07. We shall make the Qualified Matching Contributions for the period prior to
the effective date of the revocation.

SECTION 3.09 - 401(k) SIMPLE PROVISIONS.

Rules of Application.

If we have elected in Item O(9) to have the 401(k) SIMPLE provisions apply, then
the provisions of this section shall apply for a Year only if:

we are an Eligible Employer, and

no contributions are made, or benefits are accrued for services during the Year,
on behalf of any Eligible Employee under any other plan, contract, pension, or
trust described in Code Section 219(g)(5)(A) or (B), maintained by us or a
Controlled Group member.

To the extent that any other provision of the Plan is inconsistent with the
provisions of this section, the provisions of this section shall govern.

Page 37

Definitions. For purposes of applying the provisions of this section, the
following terms are defined:

Compensation means the sum of the wages, tips, and other compensation from us
subject to Federal income tax withholding (as described in Code Section
6051(a)(3)) and the Employee’s salary reduction contributions made under this or
any other Code Section 401(k) plan, and, if applicable, elective deferrals under
a Code Section 408(p) SIMPLE IRA plan, a SARSEP, or a Code Section 403(b)
annuity contract and compensation deferred under a Code Section 457 plan,
required to be reported by us on Form W-2 (as described in Code Section
6051(a)(8)). For Self-employed Individuals, Compensation means net earnings from
self-employment determined under Code Section 1402(a) prior to subtracting any
contributions made under this Plan on behalf of the individual. The provisions
of the Plan implementing the limit on compensation under Code Section 401(a)(17)
apply to the Compensation under (c) below.

Eligible Employer means, with respect to any Year, an employer that had no more
than 100 employees who received at least $5,000 of Compensation from the
employer for the preceding . Year. In applying the preceding sentence, all
employees of controlled groups of corporations under Code Section 414(b), all
employees of trades or businesses (whether incorporated or not) under common
control under Code Section 414(c), all employees of affiliated service groups
under. Code Section 414(m), and leased employees required to be treated as the
employer’s employees under Code Section 414(n), are taken into account.

An Eligible Employer that elects to have the 401(k) SIMPLE provisions apply to
the Plan and that fails to be an Eligible Employer for any subsequent Year, is
treated as an Eligible Employer for the two Years following the last Year the
Employer was an Eligible Employer. If the failure is due to any acquisition,
disposition, or similar transaction involving an Eligible Employer, the
preceding sentence applies only if the provisions of Code Section
410(b)(6)(C)(i) are satisfied.

Eligible Employee means any Employee who is entitled to make elective deferrals
under the terms of the Plan.

Year means the calendar year.



Contributions.

Salary Reduction Contributions.

Each Eligible Employee may make a salary reduction election to have his
Compensation reduced for the Year in any amount selected by the Employee subject
to the limitation set forth in (ii) below. We will make a salary reduction
contribution to the Plan, as an elective deferral, in the amount by which the
Employee’s Compensation has been reduced.

The total salary reduction contribution for the Year cannot exceed $6,000 for
any Employee. To the extent permitted by law, this amount will be adjusted to
reflect any annual cost-of-living increases announced by the Internal Revenue
Service.

For purposes of the Plan, these contributions shall be Elective Deferral
Contributions.

Other Contributions.

Matching Contributions. Each Year we will contribute a matching contribution to
the Plan on behalf of each Employee who makes a salary reduction election under
(c)(1)(i) above. The amount of the matching contribution will be equal to the
Employee’s salary reduction contribution up to a limit of 3% of the Employee’s
Compensation for the full Year.

For purposes of the Plan, these contributions shall be Matching Contributions.

Page 38

Nonelective Contributions. For any Year, instead of a matching contribution, we
may elect to contribute a nonelective contribution of 2% of Compensation for the
full Year for each Eligible Employee.

For purposes of the Plan, these contributions shall be Additional Contributions.

Limitations on Other Contributions. No employer or employee contributions may be
made to this Plan for the Year other than salary reduction contributions
described in (c)(1) above, matching or nonelective contributions described in
(c)(2) above, and rollover contributions described in Regulations section
1.402(c)-2, Q&A-1(a).

The provisions of the Plan implementing the limitations of Code Section 415
apply to contributions made pursuant to (c)(1) and (c)(2) above.

Election and Notice Requirements.

Election Period.

In addition “to any other election periods provided under the Plan, each
Eligible Employee may make or modify a salary reduction election during the
60-day period immediately preceding each January 1.

For the Year an Employee becomes eligible to make salary reduction contributions
under the 401(k) SIMPLE provisions, the 60-day election period requirement of
(i) above is deemed satisfied if the Employee may make or modify a salary
reduction election during a 60-day period that includes either the date the
Employee becomes eligible or the day before.

Each Employee may terminate a salary reduction election at any time during the
Year.

Notice Requirements.

We will notify each Eligible Employee prior to the 60-day election period
described in (d)(1) above that he can make a salary reduction election or modify
a prior election during that period.

The notification will indicate whether we will provide a 3% matching
contribution described in (c)(2)(i) above or a 2% nonelective contribution
described in (c)(2)(ii) above.

Vesting Requirements. All benefits attributable to contributions described in
(c)(1) and (c)(2) above are nonforfeitable at all times and all previous
contributions made under the Plan are nonforfeitable as of the beginning of the
Year the 401(k) SIMPLE provisions apply. If these provisions were previously
adopted without a requirement that all previous contributions be nonforfeitable,
this requirement will not apply until the date a plan that requires these
contributions to be nonforfeitable is adopted.

Top-heavy Rules. The Plan is not treated as a top-heavy plan under Code Section
416 for any Year in which this section applies.

Nondiscrimination Tests. The ADP and ACP tests described in Section 3.07 are
treated as satisfied for any Year for which this section applies.

Page 39

ARTICLE IV
INVESTMENT OF CONTRIBUTIONS

SECTION 4.01 - INVESTMENT AND TIMING OF CONTRIBUTIONS.

Trusteed Plans. The provisions of this subparagraph apply to trusteed plans.

The handling of Contributions is governed by the provisions of the Trust
Agreement, the Annuity Contract, and any other funding arrangement in which the
Plan Fund is or may be held or invested. To the extent permitted by the Trust
Agreement, Annuity Contract, or other funding arrangement, the parties
established by Item U(2) shall direct the Contributions to any Insurance Policy,
the guaranteed benefit policy portion of the Annuity Contract, any of the
investment options available under the Annuity Contract, or any of the
investment vehicles available under, the Trust Agreement and may request the
transfer of .amounts resulting from those Contributions between such investment
options and investment vehicles or the transfer of amounts between the
guaranteed benefit policy portion of the Annuity Contract and such investment
options and investment vehicles. A Member may not direct the Trustee or Insurer
to invest the Member’s Account in collectibles. Collectibles mean any work of
art, rug or antique, metal or gem, stamp or coin, alcoholic beverage, or other
tangible personal property specified by the Secretary of the Treasury. However,
for tax years beginning after December 31, 1997, certain coins and bullion as
provided in Code Section 408(m)(3) shall not be considered collectibles. To -the
extent that a Member who has investment direction fails to give timely
direction, we shall direct the investment of his Account. If we have investment
direction, such Account shall be invested ratably in the guaranteed benefit
policy portion of the Annuity Contract, the investment options available under
the Annuity Contract, or the investment vehicles available under the Trust
Agreement in the same manner as the Accounts of all other Members who do not
direct their investments. We shall have investment direction for amounts which
have not been allocated to Members. To the extent an investment is no longer
available, we may require that amounts currently held in such investment be
reinvested in other investments.

At least annually, the Named Fiduciary shall review all pertinent Employee
information and Plan data in order to establish the funding policy of the Plan
and to determine appropriate methods of carrying out the Plan’s objectives. The
Named Fiduciary shall inform the Trustee and any Investment Manager of the
Plan’s short-term and long-term financial needs so the investment policy can be
coordinated with the Plan’s financial requirements.

However, the Named Fiduciary may delegate to the Investment Manager investment
direction for Contributions and amounts which are not subject to Member
direction.

Nontrusteed Plans. The provisions of this subparagraph apply to plans which are
not trusteed.

The handling of Contributions which are directed to the Annuity Contract is
governed by the provisions of the Annuity Contract. To the extent permitted by
the Annuity Contract, the parties established by Item U(2) shall direct the
Contributions to the guaranteed benefit policy portion of the Annuity Contract
or any of the investment options available under the Annuity Contract and may
request the transfer of amounts resulting from those Contributions between such
investment options or the transfer of amounts between the guaranteed benefit
policy portion of the Annuity Contract and such investment options. To the
extent that a Member who has investment direction fails to give timely
direction, we shall direct the investment of his Account. If we have investment
direction, such Account shall be invested ratably in the guaranteed benefit
policy portion of the Annuity Contract or the investment options available under
the Annuity Contract in the same manner as the Accounts of all other Members who
do not direct their investments. We shall have investment direction for amounts
which have not been allocated to Members. To the extent an investment is no
longer available, we may require that amounts currently held in such investment
be reinvested in other investments.

Page 40

At least annually, the Named Fiduciary shall review all pertinent Employee
information and Plan data in order to establish the funding policy of the Plan
and to determine appropriate methods of carrying out the Plan’s objectives. The
Named Fiduciary shall inform any Investment Manager of the Plan’s short-term and
long-term financial needs so the investment policy can be coordinated with the
Plan’s financial requirements.

However, the Named Fiduciary may delegate to the Investment Manager investment
direction for Contributions and amounts which are not subject to Member
direction, including any Contributions made by us before the end of the Plan
Year which are not allocated when made.

All Plans. The provisions of this subparagraph apply to all plans.

We shall pay to the Insurer or Trustee, as applicable, the Elective Deferral
Contributions, Qualified Matching Contributions, and Qualified Nonelective
Contributions for each Plan Year not later than the end of the 12-month period
immediately following the Plan Year for which they are deemed to be paid.

If Items O(8)(b)(i) and O(8)(b)(i)C(1), (2), or (3) are selected, we shall pay
to the Insurer or Trustee, as applicable, the Qualified Matching Contributions
calculated based on Elective Deferral Contributions and Pay for the pay period
specified in Item 0(8)(b)(i)C not later than the last day of the following
Plan-year Quarter.

All Contributions are forwarded by us to the Trustee to be deposited in the
Trust Fund or to the Insurer to ’ be deposited under the Annuity Contract, as
applicable. Contributions that are accumulated through payroll deduction shall
be paid to the Trustee or Insurer, as applicable, by the earlier of (i) the date
the Contributions can reasonably be segregated from our assets, or (ii) the 15th
business day of the month following the month in which the Contributions would
otherwise have been paid in cash to the Member.

SECTION 4.02 - INVESTMENT IN QUALIFYING EMPLOYER SECURITIES.

The provisions of this section apply to plans which allow investment in
Qualifying Employer Securities.

If permitted under Item U(5)(a) of the Adoption Agreement - Nonstandard, all or
some portion of the Member’s Account may be invested in the Qualifying Employer
Securities Fund. If the Member has investment control, once an investment in the
Qualifying Employer Securities Fund is made available to Members, it shall
continue to be available unless the Adoption Agreement is amended to disallow
such available investment. In the absence of an election to invest in Qualifying
Employer Securities, Members shall be deemed to have elected to have their
Accounts invested wholly in other investment options of the Investment Fund.
Once an election is made, it shall be considered to continue until a new
election is made.

For purposes of determining the annual valuation of the Plan, and for reporting
to Members and regulatory authorities, the assets of the Plan shall be valued at
least annually on the Valuation Date which corresponds to the last day of the
Plan Year. The fair market value of Qualifying Employer Securities shall be
determined on such Valuation Date. The prices of Qualifying Employer Securities
as of the date of the transaction shall apply for purposes of valuing
distributions and other transactions of the Plan to the extent such value is
representative of the fair market value of such securities in the opinion of the
Plan Administrator. The value of a Member’s Account held in the Qualifying
Employer Securities Fund may be expressed in units.

If the Qualifying Employer Securities are not publicly traded, or if an
extremely thin market exists for such securities so that reasonable valuation
may not be obtained from the market place, then such securities must be valued
at least annually by an independent appraiser who is not associated with us, the
Plan Administrator, the Trustee, or any person related to any fiduciary under
the Plan. The independent appraiser may be associated with a person who is
merely a contract administrator with respect to the Plan, but who exercises no
discretionary authority and is not a Plan fiduciary.

Page 41

If there is a public market for Qualifying Employer Securities of the type held
by the Plan, then the Plan Administrator may use as the value of the securities
the price at which such securities traded in such market. If the Qualifying
Employer Securities do not trade on the relevant date, or if the market is very
thin on such date, then the Plan Administrator may use for the valuation the
next preceding trading day on which the trading prices are representative of the
fair market value of such securities in the opinion of the Plan Administrator.

Cash dividends payable on the Qualifying Employer Securities shall be reinvested
in additional shares of such securities. In the event of any cash or stock
dividend or any stock split, such dividend or split shall be credited to the
Accounts based upon the number of shares of Qualifying Employer Securities
credited to each Account as of the payable date of such dividend or split.

All purchases of Qualifying Employer Securities shall be made at a price, or
prices, which, in the judgment of the Plan Administrator, do not exceed the fair
market value of such securities.

In the event that the Trustee acquires Qualifying Employer Securities by
purchase from a “disqualified person” as defined in Code Section 4975(e)(2) or
from a “party-in-interest” as defined in ERISA Section 3(14), the terms of such
purchase shall contain the provision that in the event there is a final
determination by the Internal Revenue Service, the Department of Labor, or court
of competent jurisdiction that the fair market value of such securities as of
the date of purchase was less than the purchase price paid by the Trustee, then
the seller shall pay or transfer, as the case may be, to the Trustee an amount
of cash or shares of Qualifying Employer Securities equal in value to the
difference between the purchase price and such fair market value for all such
shares. In the event that cash or shares of Qualifying Employer Securities are
paid or transferred to the Trustee under this provision, such securities shall
be valued at their fair market value as of the date of such purchase, and
interest at a reasonable rate from the date of purchase to the date of payment
or transfer shall be paid by the seller on the amount of cash paid.

The Plan Administrator may direct the Trustee to sell, resell, or otherwise
dispose of Qualifying Employer Securities to any person, including us, provided
that any such sales to any disqualified person or a party-in-interest, including
us, will be made at not less than the fair market value and no commission will
be charged. Any such sale shall be made in conformance with ERISA Section
408(e).

We are responsible for compliance with any applicable Federal or state
securities law with respect to all aspects of the Plan. If the Qualifying
Employer Securities or interests in this Plan are required to be registered in
order to permit investment in the Qualifying Employer Securities Fund as
provided in Item U(5)(a) of the Adoption Agreement - Nonstandard, then such
investment will not be effective until the later of the effective date of the
Plan or the date such registration or qualification is effective. We, at our own
expense, will take or cause to be taken any and all such actions as may be
necessary or appropriate to effect such registration or qualification. Further,
if the Trustee is directed to dispose of any Qualifying Employer Securities held
under the Plan under circumstances which require registration or qualification
of the securities under applicable Federal or state securities laws, then we
will, at our expense, take or cause to be taken any and all such action as may
be necessary or appropriate to effect such registration or qualification. We are
responsible for all compliance requirements under Section 16 of the Securities
Act.

SECTION 4.03 - PURCHASE OF INSURANCE.

If permitted under Item U(4), the purchase of life insurance is available under
this Plan for the purpose of providing incidental death benefits. If life
insurance is available, an Active Member may elect to have any part of his
Account which does not result from accumulated deductible employee
contributions, as defined in Code Section 72(o)(5)(B), applied to purchase life
insurance coverage on his life.

The Trustee shall apply for and will be the owner of any Insurance Policy
purchased under the terms of this Plan. The purchase shall be subject to the
provisions of this section, the distribution . of benefits provisions of Article
VI or VIA, whichever applies, and the beneficiary provisions of Section 10.07.
check.6

Page 42

If Item AA(1)(a) is selected and the Member has a spouse, such spouse shall be
his Beneficiary under the Insurance Policy, unless (i) a qualified election has
been made according to the provisions of Section 6A.03, or (ii) the Trustee has
been named as Beneficiary. If Item AA(1)(a) is not selected and the Member has a
spouse to whom he has been continuously married for at least one year, such
spouse shall be his Beneficiary under the Insurance Policy, unless (i) a
qualified election has been made according to the provisions of Section 6.03, or
(ii) the Trustee has been named as Beneficiary.

If the Trustee is named as Beneficiary, upon the death of the Member, the
Trustee shall be required to pay over all proceeds of the Insurance Policy to
the Member’s Beneficiary or spouse, as the case may be, according to the
distribution of benefits provisions of Article VI or VIA, whichever applies.

Under no circumstances shall the Trust Fund retain any part of the proceeds. In
the event of any conflict between the terms of this Plan and the terms of any
Insurance Policy purchased hereunder, the Plan provisions shall control.

The purchase of insurance shall be subject to the limitations that may be
imposed by the Insurer under the applicable Insurance Policy. The Insurance
Policy may provide for waiver of premium for disability.

The total of all insurance premiums for insurance coverage on the life of a
Member provided by our Contributions shall be limited to a percentage of all our
Contributions made for that Member. All such ordinary life insurance premiums
shall be limited to a percentage which is less than 50 percent. All such term
life and universal life insurance premiums shall be limited to a percentage
which is not more than 25 percent. If both ordinary life insurance and term life
or universal life insurance are purchased, one-half of all such ordinary life
insurance premiums and all such other life insurance premiums shall be limited
to a percentage which is not more than 25 percent. Ordinary life insurance
policies are policies with both nondecreasing death benefits and nonincreasing
premiums.

Any dividends declared upon an amount of insurance in force on the life of a
Member may, within the terms of the Insurance Policy, be applied to reduce the
earliest premium due, purchase paid-up insurance coverage, accumulate under the
policy to provide additional death benefit, or be credited to the Member’s
Account which is included in the Plan Fund. In the absence of any direction,
such dividends shall be applied to reduce the earliest premium due for such
amount of insurance.

A Member may elect to have amounts deducted from his Account to pay insurance
premiums. The total amount deducted cannot exceed the amount of Contributions
credited to his Account which were not used to provide insurance, but could have
been.

If a decrease in the amount of life insurance is necessary, any cash value of
the terminated insurance shall be retained in the Member’s Account.

SECTION 4.04 - TRANSFER OF OWNERSHIP.

Any transfer of ownership under this section shall be subject to the
distribution of benefits provisions of Article VI or VIA, whichever applies.

Upon the request of a Member, we may purchase for its cash value a personal life
insurance policy issued to, and insuring the life of, the Member. Such policy
shall be immediately transferred from us to the Trustee. The cash value of the
purchased policy shall be a part of our Contribution for the Plan Year. Any such
purchase shall be accomplished only under an appropriate written agreement
between the Member, the Trustee, and us. In lieu of our purchase of such policy
and at our direction, the Trustee may purchase the policy directly from the
Member. These provisions shall not be available if the policy is subject to a
policy loan or similar lien. The purchase of and future premiums for any such
policy shall be subject to the limitations in Section 4.02.

If the Insurance Policy on a Member’s life allows transfer of ownership, he may
pay the Trustee an amount equal to the cash value of such policy. Such payment
shall become a part of his Account. Upon receiving the payment, the Trustee
shall transfer ownership of the policy to the Member. This transfer of ownership
is not a distribution from the Plan. This option shall only be available to a
Member ’ if the policy would, but for the sale, be surrendered by the Plan.

Page 43

If the Insurance Policy on a Member’s life allows transfer of ownership and a
distribution of his Vested Account would include the cash value of such policy,
he may have ownership of such policy transferred to himself without paying the
cash value to the Trustee. Any Insurance Policy transferred to the Member for
which he has not paid the cash value to the Trustee is a distribution from the
Plan.

In applying the provisions of this section, all Members in similar circumstances
shall be treated in a similar manner, Members who are Highly Compensated
Employees shall not be treated in a manner more favorable than that afforded all
other Members.

SECTION 4.05 - TERMINATION OF INSURANCE.

The termination of insurance under this section shall be subject to the
distribution of benefits provisions of Article VI or VIA, whichever applies.

No premium payments shall be made under this Plan for an Inactive Member. If a
Member becomes an Inactive Member before his Retirement Date, the Trustee may
either use the cash value of the Insurance Policy on his life to provide paid-up
insurance or may surrender the Insurance Policy. The cash value of a surrendered
Insurance Policy is retained in the Member’s Account and added to the Investment
Fund. The purchase of paid-up insurance shall be subject to the provisions of
the Insurance Policy. If the Member ceases to be an Employee before his
Retirement Date, he may elect to have the ownership of the Insurance Policy
transferred as provided in Section 4.03.

On a Member’s Retirement Date, any Insurance Policy on his life, the ownership
of which has not been transferred to him, shall terminate. The cash value shall
be paid to the Member in cash or applied to provide an income for him according
to the provisions of the Insurance Policy. In any event, no portion of the value
of any Insurance Policy shall be used to continue life insurance protection
under the Plan beyond actual retirement.

ARTICLE V
BENEFITS

SECTION 5.01 - RETIREMENT BENEFITS.

On a Member’s Retirement Date, his Vested Account shall be distributed to him
according to the distribution of benefits provisions of Article VI or VIA,
whichever applies, and the provisions of Section 10.11.

SECTION 5.02 - DEATH BENEFITS.

If a Member dies before his Annuity Starting Date, his Vested Account shall be
distributed according to the distribution of benefits provisions of Article VI
or VIA, whichever applies, and the provisions of Section 10.11.

SECTION 5.03 - VESTED BENEFITS.

If an Inactive Member’s Vested Account is not payable under the provisions of
Section 10.11, he may elect, but is not required, to receive a distribution of
his Vested Account after he ceases to be an Employee. If Item Z(4)(a) is
selected, distributions from the Member’s Vested Account which result from the
designated Contributions shall not begin before the Member becomes Totally
Disabled. If Item Z(4)(b) is selected, distributions from the Member’s Vested
Account which result from the designated Contributions shall not be made until
he has ceased to be an Employee for the period of time specified. If Item
AA(1)(a) is not selected, the Member’s election shall be subject to his spouse’s
consent as provided in Section 6.03. A distribution under this paragraph shall
be a retirement benefit and shall be distributed to the Member according to the
distribution of benefits provisions of Article VI or VIA, whichever applies.

Page 44

A Member may not elect to receive a distribution under the provisions of this
section after he again becomes an Employee until he subsequently ceases to be an
Employee and again meets the requirements of this section.

If an Inactive Member does not receive an earlier distribution, upon his
Retirement Date or death, his Vested Account shall be distributed according to
the provisions of Section 5.01 or 5.02.

The Nonvested Account of an Inactive Member who ceases to be an Employee shall
remain a part of his Account until it becomes a Forfeiture. However, if he again
becomes an Employee so that his Vesting Percentage may increase, the Nonvested
Account may become part of his Vested Account.

SECTION 5.04 - WHEN BENEFITS START.

    Unless otherwise elected, benefits shall begin before the 60th day following
    the close of the Plan Year in which the latest date below occurs:
    
    The date the Member attains age 65 (or Normal Retirement Age, if earlier).
    
    The 10th anniversary of the Member's Entry Date.
    
    The date the Member ceases to be an Employee.
    
    
    
    Notwithstanding the foregoing, the failure of a Member and spouse, if
    applicable, to consent to a distribution while a benefit is immediately
    distributable, within the meaning of Section 6.03 or 6A.03, whichever
    applies, shall be deemed to be an election to defer the start of benefits
    sufficient to satisfy this section.
    
    The Member may elect to have benefits begin after the latest date for
    beginning benefits described above, subject to the following provisions of
    this section. The Member shall make the election in writing. Such election
    must be made before his Normal Retirement Date or the date he ceases to be
    an Employee, if later. The Member shall not elect a date for beginning
    benefits or a form of distribution which would result in a benefit payable
    when he dies which would be more than incidental within the meaning of
    governmental regulations.
    
    Benefits shall begin on an earlier date if otherwise provided in the Plan.
    For example, the Member’s Retirement Date or Required Beginning Date, as
    defined in Section 7.02.

    

 a. The Member’s Vested Account which results from Elective Deferral
    Contributions, Qualified Nonelective Contributions, and Qualified Matching
    Contributions may not be distributed to a Member or to his Beneficiary (or
    Beneficiaries) in accordance with the Member’s or Beneficiary’s (or
    Beneficiaries’) election, earlier than separation from service, death, or
    disability. Such amount may also be distributed upon:

    Termination of the Plan as permitted in Article VIII.
    
    
    
    The disposition by us, if we are a corporation, to an unrelated corporation
    of substantially all of the assets, within the meaning of Code Section
    409(d)(2), used in a trade or business of ours if we continue to maintain
    the Plan after the disposition, but only with respect to Employees who
    continue employment with the corporation acquiring such assets.
    
    The disposition by us, if we are a corporation, to an unrelated entity of
    our interest in a subsidiary, within the meaning of Code Section 409(d)(3),
    if we continue to maintain the Plan, but only with respect to Employees who
    continue employment with such subsidiary.
    
    The attainment of age 59 1/2 as permitted in Section 5.05.
    
    The hardship of the Member as permitted in Section 5.05.

Page 45

All distributions that may be made pursuant to one or more of the foregoing
distributable events will be a retirement benefit and shall be distributed to
the Member according to the distribution of benefits provisions of Article VI or
VIA, whichever applies. In addition, distributions that are triggered by any of
the first three events enumerated above must be made in a lump sum. A lump sum
shall include a distribution of an annuity contract.

SECTION 5.05 - WITHDRAWAL BENEFITS.

Financial Hardship Withdrawals. If elected by us in Item Y(3), withdrawals of
part of the Member's Account as provided in Item Y(3) will be permitted in the
event of hardship due to an immediate and heavy financial need.

Immediate and heavy financial need shall be limited to: (i) expenses incurred or
necessary for medical care, described in Code Section 213(d), of the Member, the
Member’s spouse, or any dependents of the Member (as defined in Code Section
152); (ii) the purchase (excluding mortgage payments) of a principal residence
for the Member; (iii) payment of tuition, related educational fees, and room and
board expenses, for the next 12 months of post-secondary education for the
Member, his spouse, children, or dependents; (iv) the need to prevent the
eviction of the Member from, or foreclosure on the mortgage of, the Member’s
principal residence; or (v) any other distribution which is deemed by the
Commissioner of Internal Revenue to be made on account of immediate and heavy
financial need as provided in Treasury regulations.

No withdrawal shall be allowed which is not necessary to satisfy such immediate
and heavy financial need. Such withdrawal shall be deemed necessary only if all
of the following requirements are met: (i) the distribution is not in excess of
the amount of the immediate and heavy financial need (including amounts
necessary to pay any Federal, state, or local income taxes or penalties
reasonably anticipated to result from the distribution); (ii) the Member has
obtained all distributions, other than hardship distributions,. and all
nontaxable loans currently available under all plans maintained by us; (iii) the
Plan, and all other plans maintained by us, provide that the Member’s elective
contributions and member contributions will be suspended for at least 12 months
after receipt of the hardship distribution; and (iv) the Plan, and all other
plans maintained by us, provide that the Member may not make elective
contributions for the Member’s taxable year immediately following the taxable
year of the hardship distribution in excess of the applicable limit under Code
Section 402(g) for such next taxable year less the amount of such Member’s
elective contributions for the taxable year of the hardship distribution. The
Plan will suspend elective contributions and member contributions for 12 months
and limit elective deferrals as provided in the preceding sentence. A Member
shall not cease to be an Eligible Member, as defined in Section 3.07, merely
because his elective contributions or member contributions are suspended.

Other Withdrawals. A Member may withdraw any part of his Account resulting from
his Voluntary Contributions subject to the limitations provided in Item Y(1). A
Member may withdraw any part of his Account resulting from his Rollover
Contributions subject to the limitations ,provided in Item Y(2). If elected by
us in Item Y(4), withdrawals of part of the Member’s Account as provided in Item
Y(4) will be permitted at any time after he attains age 59 1/2 subject to the
limitations provided in Item Y(4). If elected by us in Item Y(5), withdrawals of
part of the Member’s Account as provided in Item Y(5) will be permitted after he
has been an Active Member for at least five years subject to the limitations
provided in Item Y(5).

A request for withdrawal shall be made in such manner and in accordance with
such rules as we will prescribe for this purpose (including by means of voice
response or other electronic means under circumstances we permit). Withdrawals
shall be a retirement benefit and shall be distributed to the Member according
to the distribution of benefits provisions of Article VI or VIA, whichever
applies. A forfeiture shall not occur solely as a result of a withdrawal.

Page 46

SECTION 5.06 - LOANS TO MEMBERS.

If permitted under Item U(3)(a), loans shall be made available to all Members on
a reasonably equivalent basis. For purposes of this section, and unless
otherwise specified, Member means any Member or Beneficiary who is a
party-in-interest as defined in ERISA. Loans shall not be made to Highly
Compensated Employees in an amount greater than the amount made available to
other Members.

No loans shall be made to any shareholder-employee or Owner-employee. For
purposes of this requirement, a shareholder-employee means an employee or
officer of an electing small business (Subchapter S) corporation who owns (or is
considered as owning within the meaning of Code Section 318(a)(1)), on any day
during the taxable year of such corporation, more than 5 percent of the
outstanding stock of the corporation.

A loan to a Member shall be a Member-directed investment of his Account. The
portion of the Member’s Account held in the Qualifying Employer Securities Fund
may be redeemed for purposes of a loan only after the amount held in other
investment options has been depleted. The loan is a Trust Fund investment but no
Account other than the borrowing Member’s Account shall share in the interest
paid on the loan or bear any expense or loss incurred because of the loan.

The number of outstanding loans shall be limited to one, unless otherwise
specified in Item U(3)(a)(iv). No more than one loan shall be approved for any
Member in any 12-month period, unless otherwise specified in Item U(3)(a)(v). If
Item U(3)(a)(ii) is selected, the minimum amount of any loan shall be the amount
specified in that item.

Loans must be adequately secured and bear a reasonable rate of interest.

The amount of the loan shall not exceed the maximum amount that may be treated
as a loan under Code Section 72(p) (rather than a distribution) to the Member
and shall be equal to the lesser of (a) or (b) below:

$50,000, reduced by the highest outstanding loan balance of loans during the
one-year period ending on the day before the new loan is made.

The greater of (1) or (2), reduced by (3) below:

One-half of the Member's Vested Account.

$10,000.

Any outstanding loan balance on the date the new loan is made.

For purposes of this maximum, a Member’s Vested Account does not include any
accumulated deductible employee contributions, as defined in Code Section
72(o)(5)(B), and all qualified employer plans, as defined in Code Section
72(p)(4), of ours and any Controlled Group member shall be treated as one plan.

The foregoing notwithstanding, the amount of such loan shall not exceed 50
percent of the amount of the Member’s Vested Account reduced by any outstanding
loan balance on the date the new loan. is made. In addition, the amount of the
loan may be further limited to a specified dollar amount, if Item U(3)(a)(iii)
so indicates. For purposes of this maximum, a Member’s Vested Account does not
include any accumulated deductible employee contributions, as defined in Code
Section 72(o)(5)(B). No collateral other than a portion of the Member’s Vested
Account (as limited above) shall be accepted. The Loan Administrator shall
determine if the collateral is adequate for the amount of the loan requested.

A Member must obtain the consent of his spouse, if any, to the use of the Vested
Account as security for the loan. Spousal consent shall be obtained no .earlier
than the beginning of the 90-day period that ends on the date on which the loan
to be so secured is made. The consent must be in writing, must acknowledge the
effect of the loan, and must be witnessed by a plan representative or a notary
public. Such consent shall thereafter be binding with respect to the consenting
spouse or any subsequent spouse with respect to that loan. A new consent shall
be required if the Vested Account is used for collateral upon renegotiation,
extension, renewal, or other revision of the loan. If Item AA(1)(a) is selected,
no consent shall be required. If AA(1)(a) is not selected and subparagraph (d)
of Section 6.03 applies, no consent shall be required.

Page 47

If a valid spousal consent has been obtained in accordance with the above, or
spousal consent is not required, then, notwithstanding any other provision of
this Plan, the portion of the Member’s Vested Account used as a security
interest held by the Plan by reason of a loan outstanding to the Member shall be
taken into account for purposes of determining the amount of the Vested Account
payable at the time of death or distribution, but only if the reduction is used
as repayment of the loan. If spousal consent is required and less than 100
percent of the Member’s Vested Account (determined without regard to the
preceding sentence) is payable to the surviving spouse, then the Vested Account
shall be adjusted by first reducing the Vested Account by the amount of the
security used as repayment of the loan, and then determining the benefit payable
to the surviving spouse.

Each loan shall bear a reasonable fixed rate of interest to be determined by the
Loan Administrator. In determining the interest rate, the Loan Administrator
shall take into consideration fixed interest rates currently being charged by
commercial lenders for loans of comparable risk on similar terms and for similar
durations, so that the interest will provide for a return commensurate with
rates currently charged by commercial lenders for loans made under similar
circumstances. The Loan Administrator shall not discriminate among Members in
the matter of interest rates; but loans granted at different times may bear
different interest rates in accordance with the current appropriate standards.

The loan shall by its terms require that repayment (principal and interest) be
amortized in level payments, not less frequently than quarterly, over a period
not extending beyond five years from the date of the loan. If Item U(3)(a)(vi)A
is selected and the loan is used to acquire a dwelling unit, which within a
reasonable time (determined at the time the loan is made) will be used as the
principal residence of the Member, the repayment period may extend beyond five
years from the date of the loan. The period of repayment for any loan shall be
arrived at by mutual agreement between the Loan Administrator and the Member and
if the loan is for a principal residence, shall not be for a period longer than
the repayment period consistent with commercial practices.

The Member shall make an application for a loan in such manner and in accordance
with such rules as we will prescribe for this purpose (including by means of
voice response or other electronic means under circumstances we permit). The
application must specify the amount and duration requested.

Information contained in the application for the loan concerning the income,
liabilities, and assets of the Member will be evaluated to determine whether
there is a reasonable expectation that the Member will be able to satisfy
payments on the loan as due. Additionally, the Loan Administrator will pursue
any appropriate further investigations concerning the creditworthiness and
credit history of the Member to determine whether a loan should be approved.

Each loan shall be fully documented in the form of a promissory note signed by
the Member for the face amount of the loan, together with interest determined as
specified above. There will be an assignment of collateral to the Plan executed
at the time the loan is made.

In those cases where repayment through payroll deduction is available,
installments are so payable, and a payroll deduction agreement shall be executed
by the Member at the time the loan is made. Loan repayments that are accumulated
through payroll deduction shall be paid to the Trustee by the earlier of (i) the
date the loan repayments can reasonably be segregated from our assets, or (ii)
the 15th business day of the month following the month in which such amounts
would otherwise have been paid in cash to the Member.

Where payroll deduction is not available, payments in cash are to be timely
made. Any payment that is not by payroll deduction shall be made payable to us
or the Trustee, as specified in the promissory note, and delivered to the Loan
Administrator, including prepayments, service fees and penalties, if any, and
other amounts due under the note. The Loan Administrator shall deposit such
amounts into the Plan as soon as administratively practicable after they are
received, but in no event later than the 15th business day of the month after
they are received.

Page 48

The promissory note may provide for reasonable late payment penalties and
service fees. Any penalties or service fees shall be applied to all Members in a
nondiscriminatory manner. If the promissory note so provides, such amounts may
be assessed and collected from the Account of the Member as part of the loan
balance.

Each loan may be paid prior to maturity, in part or in full, without penalty or
service fee, except as may be set out in the promissory note.

The Plan shall suspend loan payments for a period not exceeding one year during
which an approved unpaid leave of absence occurs other than a military leave of
absence. The Loan Administrator shall provide the Member a written explanation
of the effect of the suspension of payments upon his loan.

If a Member separates from service (or takes a leave of absence) from the
Employer because of service in the military and does not receive a distribution
of his Vested Account, the Plan shall suspend loan payments until the Member’s
completion of military service or until the Member’s fifth anniversary of
commencement of military service, if earlier, as permitted under Code Section
414(u). The Loan Administrator shall provide the Member a written explanation of
the effect of his military service upon his loan.

If any payment of principal and interest, or any portion thereof, remains unpaid
for more than 90 days after due, the loan shall be in default. For purposes of
Code Section 72(p), the Member shall then be treated as having received a deemed
distribution regardless of whether or not a distributable event has occurred.

Upon default, the Plan has the right to pursue any remedy available by law to
satisfy the amount due, along with accrued interest, including the right to
enforce its claim against the security pledged and execute upon the collateral
as allowed by law. The entire principal balance, whether or not otherwise then
due, along with accrued interest, shall become immediately due and payable
without demand or notice, and subject to collection or satisfaction by any
lawful means, including specifically, but not limited to, the right to enforce
the claim against the security pledged and to execute upon the collateral as
allowed by law.

In the event of default, foreclosure on the note and attachment of security or
use of amounts pledged to satisfy the amount then due shall not occur until a
distributable event occurs in accordance with the Plan, and shall not occur to
an extent greater than the amount then available upon any distributable event
which has occurred under the Plan.

All reasonable costs and expenses, including but not limited to attorney’s fees,
incurred by the Plan in connection with any default or in any proceeding to
enforce any provision of a promissory note or instrument by which a promissory
note for a Member loan is secured, shall be assessed and collected from the
Account of the Member as part of the loan balance.

If payroll deduction is being utilized, in the event that a Member’s available
payroll deduction amounts in any given month are insufficient to satisfy the
total amount due, there will be an increase in the amount taken subsequently,
sufficient to” make up the amount that is then due. If any amount remains past
due more than 90 days, the entire principal amount, whether or not otherwise
then due, along with interest then accrued, shall become due and payable, as
above.

If no distributable event has occurred under the Plan at the time that the
Member’s Vested Account would otherwise be used under this provision to pay any
amount due under the outstanding loan, this will not occur until the time, or in
excess of the extent to which, a distributable event occurs under the Plan. An
outstanding loan will become due and payable in full 60 days after a Member
ceases to be an Employee and a party-in-interest as defined in ERISA or after
complete termination of the Plan.

Page 49

SECTION 5.07 - DISTRIBUTIONS UNDER QUALIFIED DOMESTIC RELATIONS ORDERS.

The Plan specifically permits distributions to an Alternate Payee under a
qualified domestic relations order as defined in Code Section 414(p), at any
time, irrespective of whether the Member has attained his earliest retirement
age, as defined in Code Section 414(p), under the Plan. A distribution to an
Alternate Payee before the Member has attained his earliest retirement age is
available only if the order specifies that distribution shall be made prior to
the earliest retirement age or allows the Alternate Payee to elect a
distribution prior to the earliest retirement age.

Nothing in this section shall permit a Member to receive a distribution at a
time otherwise not permitted under the Plan nor shall it permit the Alternate
Payee to receive a form of payment not permitted under the Plan.

The benefit payable to an Alternate Payee shall be subject to the provisions of
Section 10.11 if the value of the benefit does not exceed $5,000 ($3,500 for
Plan Years beginning before August 6, 1997).

The Plan Administrator shall establish reasonable procedures to determine the
qualified status of a domestic relations order. Upon receiving a domestic
relations order, the Plan Administrator shall promptly notify the Member and the
Alternate Payee named in the order, in writing, of the receipt of the order and
the Plan’s procedures for determining the qualified status of the order. Within
a reasonable period of time after receiving the domestic relations order, the
Plan Administrator shall determine the qualified status of the order and shall
notify the Member and each Alternate Payee, in writing, of its determination.
The Plan Administrator shall provide notice under this paragraph by mailing to
the individual’s address specified in the domestic relations order, or in a
manner consistent with Department of Labor regulations. The Plan Administrator
may treat as qualified any domestic relations order entered before January 1,
1985, irrespective of whether it satisfies all the requirements described in
Code Section 414(p).

If any portion of the Member’s Vested Account is payable during the period the
Plan Administrator is making its determination of the qualified status of the
domestic relations order, a separate accounting shall be made of the amount
payable. If the Plan Administrator determines the order is a qualified domestic
relations order within 18 months of the date amounts are first payable following
receipt of the order, the payable amounts shall be distributed in accordance
with the order. If the Plan Administrator does not make its determination of the
qualified status of the order within the 18-month determination period, the
payable amounts shall be distributed in the manner the Plan would distribute if
the order did not exist and the order shall apply prospectively if the Plan
Administrator later determines the order is a qualified domestic relations
order.

The Plan shall make payments or distributions required under this section by
separate benefit checks or other separate distribution to the Alternate
Payee(s).

ARTICLE VI
DISTRIBUTION OF BENEFITS FOR PLANS WHICH PROVIDE FOR LIFE ANNUITIES

The provisions of this article shall apply if Item AA(1)(a) is not selected. The
provisions of Article VIA shall apply if Item AA(1)(a) is selected.

The provisions of this article shall apply to any Member who is credited with at
least one Hour of Service on or after August 23, 1984, and to such other Members
as provided in Section 6.05.

SECTION 6.01 - AUTOMATIC FORMS OF DISTRIBUTION.

Unless an optional form of benefit is selected pursuant to a qualified election
within the election period (see Section 6.03), the automatic form of benefit
payable to or on behalf of a Member is determined as follows:

Page 50

Retirement Benefits. The automatic form of retirement benefit. for a Member who
does not die before his Annuity Starting Date shall be:

The Qualified Joint and Survivor Annuity for a Member who has a spouse.

The Normal Form for a Member who does not have a spouse.

Death Benefits. The automatic form of death benefit for a Member who dies before
his Annuity Starting Date shall be:

A Qualified Preretirement Survivor Annuity for a Member who has a spouse to whom
he has been continuously married throughout the one-year period ending on the
date of his death. The spouse may elect to. start receiving the death benefit on
any first day of the month on or after the Member dies and by the date the
Member would have been 70 1/2. If the spouse dies before benefits start, the
Member’s Vested Account, determined as of the date of the spouse’s death, shall
be paid to the spouse’s Beneficiary.

A single sum payment to the Member’s Beneficiary for a Member who does not have
a spouse who is entitled to a Qualified Preretirement Survivor Annuity.

Before a death benefit shall be paid on account of the death of a Member who
does not have a spouse who is entitled to a Qualified Preretirement Survivor
Annuity, it must be established to the satisfaction of a plan representative
that the Member does not have such a spouse.



SECTION 6.02 - OPTIONAL FORMS OF DISTRIBUTION.

Retirement Benefits. The optional forms of retirement benefit shall be
following: (i) a straight life annuity; (ii) single life annuities with certain
periods of 5, 10, or 15 years; (iii) a single life annuity with installment
refund; (iv) survivorship life annuities with installment refund and survivor
percentages of 50%, 66 2/3% or 100%; (v) fixed period annuities for any period
of whole months which is not less than 60 and does not exceed the Life
Expectancy, as defined in Article VII, of the Member where the Life Expectancy,
as defined in Article VII, is not recalculated; (vi) a full flexibility option;
and (vii) a single sum payment. That portion of a Member’s Account which is held
in the Qualifying Employer Securities Fund may be distributed in kind. That
portion of a Member’s Account which is held in the Self-directed Brokerage
Account may be distributed in kind. The optional forms shall be modified as
provided below:

If Item AA(2)(a) is selected, the full flexibility option shall not be
available.

If Item AA(2)(b)(i) is selected, a single sum payment shall not be available for
that part of a Member’s Vested Account resulting from Elective Deferral
Contributions, Matching Contributions, Qualified Nonelective Contributions,
Additional Contributions and Discretionary Contributions. If Item AA(2)(a) is
not selected, the full flexibility option shall not be . available for that part
of a Member’s Vested Account which he cannot receive in a single sum.

If Item AA(2)(b)(ii) is selected, a single sum payment shall not be available
for that part of a Member’s Vested Account resulting from Elective Deferral
Contributions, Matching Contributions, Qualified Nonelective Contributions,
Additional Contributions and Discretionary Contributions before his Retirement
Date or the date he becomes Totally Disabled, if earlier. If Item AA(2)(a) is
not selected, the full flexibility option shall not be available for that part
of a Member’s Vested Account which he cannot receive in a single sum.

If Item U(5)(a)(iv)A of the Adoption Agreement - Nonstandard is selected, a
distribution in kind shall not be available for that portion of a Member’s
Account which is held in the Qualifying Employer Securities Fund.

Page 51

If Item U(5)(a)(iv)B of the Adoption Agreement - Nonstandard is selected, a
distribution in a single sum payment shall not be available for that portion of
a Member’s Account which is held in the Qualifying Employer Securities Fund.

The full flexibility option is an optional form of benefit under which the
Member receives a distribution each calendar year, beginning with the calendar
year in which his Annuity Starting Date occurs. The Member may elect the amount
to be distributed each year (not less than $1,000). The amount payable in his
first Distribution Calendar Year, as defined in Article VII, must satisfy the
minimum distribution requirements of Article VII for such year. Distributions
for later Distribution Calendar Years, as defined in Article VII, must satisfy
the minimum distribution requirements of Article VII for such years. If the
Member’s Annuity Starting Date does not occur until his second Distribution
Calendar Year, as defined in Article VII, the amount payable for such year must
satisfy the minimum distribution requirements of Article VII for both the first
and second Distribution Calendar Years, as defined in Article VII.

Election of an optional form is subject to the qualified election provisions of
Section 6.03 and the distribution requirements of Article VII.

Any annuity contract distributed shall be nontransferable. The terms of any
annuity contract purchased and distributed by the Plan to a Member or spouse
shall comply with the requirements of this Plan.

Death Benefits. The optional forms of death benefit are a single sum payment and
any annuity that is an optional form of retirement benefit. However, the full
flexibility option shall not be available if the Beneficiary is not the spouse
of the deceased Member.

Election of an optional form is subject to the qualified election provisions of
Section 6.03 and the distribution requirements of Article VII.

SECTION 6.03 - ELECTION PROCEDURES.

The Member, Beneficiary, or spouse shall make any election under this section in
writing. The Plan Administrator may require such individual to complete and sign
any necessary documents as to the provisions to be made. Any election. permitted
under (a) and (b) below shall be subject to the qualified election provisions of
(c) below.

Retirement Benefits. A Member may elect his Beneficiary or Contingent Annuitant
and may elect to have retirement benefits distributed under any of the optional
forms of retirement benefit available in Section 6.02.

Death Benefits. A Member may elect his Beneficiary and may elect to have death
benefits distributed under any of the optional forms of death benefit available
in Section 6.02.

If the Member has not elected an optional form of distribution for the death
benefit payable to his Beneficiary, the Beneficiary may, for his own benefit,
elect the form of distribution, in like manner as a Member.

The Member may waive the Qualified Preretirement Survivor Annuity by naming
someone other than his spouse as Beneficiary.

In lieu of the Qualified Preretirement Survivor Annuity described in Section
6.01, the spouse may, for his own benefit, waive the Qualified Preretirement
Survivor Annuity by electing to have the benefit distributed under any of the
optional forms of death benefit available in Section 6.02.

Qualified Election. The Member, Beneficiary, or spouse may make an election at
any time during the election period. The Member, Beneficiary, or spouse may
revoke the election made (or make a new election) at any time and any number of
times during the election period. An election is effective only if it meets the
consent requirements below.

Page 52

Election Period for Retirement Benefits. The .election period as to retirement
benefits is the 90-day period ending on the Annuity Starting Date. An election
to waive the Qualified Joint and Survivor Annuity may not be made before the
date the Member is provided with the notice of the ability to waive the
Qualified Joint and Survivor Annuity. If the Member elects a full flexibility
option, he may revoke his election at any time before his first Distribution
Calendar Year, as defined in Article VII. When he elects to have benefits begin
again, he shall have a new Annuity Starting Date. His election period for this
election is the 90-day period ending on the Annuity Starting Date for the
optional form of retirement benefit elected.

Election Period for Death Benefits. A Member may make an election as to death
benefits at any time before he dies. The spouse’s election period begins on the
date the Member dies and ends on the date benefits begin. The Beneficiary’s
election period begins on the date the Member dies and ends on the date benefits
begin.

An election to waive the Qualified Preretirement Survivor Annuity may not be
made by the Member before the date he is provided with the notice of the ability
to waive the Qualified Preretirement Survivor Annuity. A Member’s election to
waive the Qualified Preretirement Survivor Annuity which is made before the
first day. of the Plan Year in which he reaches age 35 shall become invalid on
such date. An election made by a Member after he ceases to be an Employee will
not become invalid on the first day of the Plan Year in which he reaches age 35
with respect to death benefits from that part of his Account resulting from
Contributions made before he ceased to be an Employee.

Consent to Election. If the Member’s Vested Account exceeds. $5,000 ($3,500 for
Plan Years beginning before August 6, 1997), any benefit which is (i)
immediately distributable or (ii) payable in a form other than a Qualified Joint
and Survivor Annuity, or a Qualified Preretirement Survivor Annuity, requires
the consent of the Member and the Member’s spouse (or where either the Member or
the spouse has died, the survivor). Such consent shall also be required if the
Member’s Vested Account at the time of any prior distribution exceeded $5,000
($3,500 for Plan Years beginning before August 6, 1997). The rule in the
preceding sentence shall not apply effective October 17, 2000. However, consent
will still be required if the Member had previously had an Annuity Starting Date
with respect to any portion of such Vested Account.

The consent of the Member or spouse to a benefit which is immediately
distributable must not be made before the date the Member or spouse is provided
with the notice of the ability to defer the distribution. Such consent shall be
in writing.

The consent shall not be made more than 90 days before the Annuity Starting
Date. Spousal consent is not required for a benefit which is immediately
distributable in a Qualified Joint and Survivor Annuity. Furthermore, if spousal
consent is not required because the Member is electing an optional form of
retirement benefit that is not a life annuity pursuant to (d) below, only the
Member need consent to the distribution of a benefit payable in a form that is
not a life annuity and which is immediately distributable. Neither the consent
of the Member nor the Member’s spouse shall be required to the extent that a
distribution is required to satisfy Code Section 401(a)(9) or 415.

In addition, upon termination of this Plan, if the Plan does not offer an
annuity option (purchased from a commercial provider), and if we (or any entity
within the same Controlled Group) do not maintain another defined contribution
plan (other than an employee stock ownership plan as defined in Code Section
4975(e)(7)), the Member’s Account balance will, without the Member’s consent, be
distributed to the Member. However, if any entity within the same Controlled
Group maintains another defined contribution plan (other than an employee stock
ownership plan as defined in Code Section 4975(e)(7)) then the Member’s Account
will be transferred, without the Member’s consent, to the other plan if the
Member does not consent to an immediate distribution.

Page 53

A benefit is immediately distributable if any part of .the benefit could be
distributed to the Member (or surviving spouse) before the Member attains (or
would have attained if not deceased) the older of Normal Retirement Age or age
62.

If the Qualified Joint and Survivor Annuity is waived, the spouse has the right
to limit consent only to a specific Beneficiary or a specific form of benefit.
The spouse can relinquish one or both such rights. Such consent shall be made in
writing. The consent shall not be made more than 90 days before the Annuity
Starting Date. If the Qualified Preretirement Survivor Annuity is waived, the
spouse has the right to limit consent only to a specific Beneficiary. Such
consent shall be in writing. The spouse’s consent shall be witnessed by a plan
representative or notary public. The spouse’s consent must acknowledge the
effect of the election, including that the spouse had the right to limit consent
only to a specific Beneficiary or a specific form of benefit, if applicable, and
that the relinquishment of one or both such rights was voluntary. Unless the
consent of the spouse expressly permits designations by the Member without a
requirement of further consent by the spouse, the spouse’s consent must be
limited to the form. of benefit, if applicable, and the Beneficiary (including
any Contingent Annuitant), class of Beneficiaries, or contingent Beneficiary
named in the election.

Spousal consent is not required, however, if the Member establishes to the
satisfaction of the plan representative that the consent of the spouse cannot be
obtained because there is no spouse or the spouse cannot be located. A spouse’s
consent under this paragraph shall not be valid with respect to any other
spouse. A Member may revoke a prior election without the consent of the spouse.
Any new election will require a new spousal consent, unless the consent of the
spouse expressly permits such election by the Member without further consent by
the spouse. A spouse’s consent may be revoked at any time within the Member’s
election period.

Special Rule for Profit Sharing Plans. This subparagraph (d) applies if the Plan
is not a direct or indirect transferee after December 31, 1984, of a defined
benefit plan, money purchase plan, target benefit plan, stock bonus plan, or
profit sharing plan which is subject to the survivor annuity requirements of
Code Sections 401(a)(11) and 417. If the above condition is met, spousal consent
is not required for electing an optional form of retirement benefit that is not
a life annuity. If such condition is not met, such consent requirements shall be
operative.

SECTION 6.04 - NOTICE REQUIREMENTS.

Optional Forms of Retirement Benefit and Right to Defer. The Plan Administrator
shall furnish to the Member and the Member’s spouse a written explanation of the
optional forms of retirement benefit in Section 6.02, including “the material
features and relative values of these options, in a manner that would satisfy
the notice requirements of Code Section 417(a)(3) and the right of the Member
and the Member’s spouse to defer distribution until the benefit is no longer
immediately distributable.

> The Plan Administrator shall furnish the written explanation by a method
reasonably calculated to reach the attention of the Member and the Member’s
spouse no less than 30 days, and no more than 90 days, before the Annuity
Starting Date.

The Member (and spouse, if applicable) may waive the 30-day,- election period if
the distribution of the elected form of retirement benefit begins more than 7
days after the Plan Administrator provides the Member (and spouse, if
applicable) the written explanation provided that: (i) the Member has been
provided with information that clearly indicates that the Member has at least 30
days to consider the decision of whether or not to elect a distribution and a
particular distribution option, (ii) the Member is permitted to revoke any
affirmative distribution election at least until the Annuity Starting Date or,
if later, at any time prior to the expiration of the 7-day period that begins
the day after the explanation is provided to the Member, and (iii) the Annuity
Starting Date is a date after the date that the written explanation was provided
to the Member.

Page 54

Qualified Joint and Survivor Annuity. The Plan Administrator shall furnish to
the Member a written explanation of the following: the terms and conditions of
the Qualified Joint and Survivor Annuity; the Member’s right to make, and the
effect of, an election to waive the Qualified Joint and Survivor Annuity; the
rights of the Member’s spouse; and the right to revoke an election and the
effect of such a revocation.

The Plan Administrator shall furnish the written explanation by a method
reasonably calculated to reach the attention of the Member no less than 30 days,
and no more than 90 days, before the Annuity Starting Date.

The Member (and spouse, if applicable) may waive the 30-day election period if
the distribution of the elected form of retirement benefit begins more than 7
days after the Plan Administrator provides the Member (and spouse, if
applicable) the written explanation provided that: (i) the Member has been
provided with information that clearly indicates that the Member has at least 30
days to consider whether to waive the Qualified Joint and Survivor Annuity and
elect (with spousal consent, if applicable) a form of distribution other than a
Qualified Joint and Survivor Annuity, (ii) the Member is permitted to revoke any
affirmative distribution election at least until the Annuity Starting Date or,
if later, at any time prior to the expiration of the 7-day period that begins
the day after the explanation of the Qualified Joint and Survivor Annuity is
provided to the Member, and (iii) the Annuity Starting Date is a date after the
date that the written explanation was provided to the Member.

After the written explanation is given, a Member or spouse may make a written
request for additional information. The written explanation must be personally
delivered or mailed (first class mail, postage prepaid) to the Member or spouse
within 30 days from the date of the written request. The Plan Administrator does
not need to comply with more than one such request by a Member or spouse.

The Plan Administrator’s explanation shall be written in nontechnical language
and will explain the terms and conditions of the Qualified Joint and Survivor
Annuity and the financial effect upon the Member’s benefit (in terms of dollars
per benefit payment) of electing not to have benefits distributed in accordance
with the Qualified Joint and Survivor Annuity.

Qualified Preretirement Survivor Annuity. The Plan Administrator shall furnish
to the Member a written explanation of the following: the terms and conditions
of the Qualified Preretirement Survivor Annuity; the Member’s right to make, and
the effect of, an election to waive the Qualified Preretirement Survivor
Annuity; the rights of the Member’s spouse; and the right to revoke an election
and the effect of” such a revocation.

The Plan Administrator shall furnish the written explanation by a method
reasonably calculated to reach the attention of the Member within the applicable
period. The applicable period for a Member is whichever of the following periods
ends last:

the period beginning one year before the date the individual becomes a Member
and ending one year after such date; or

the period beginning one year before the date the Member’s spouse is first
entitled to a Qualified Preretirement Survivor Annuity and ending one year after
such date.

If such notice is given before the period beginning with the first day of the
Plan Year in which the Member attains age 32 and ending with the close of the
Plan Year preceding the Plan Year in which the Member attains age 35, an
additional notice shall be given within such period. If a Member ceases to be an
Employee before attaining age 35, an additional notice shall be given within the
period beginning one year before the date he ceases to be an Employee and ending
one year after such date.

Page 55

After the written explanation is given, a Member or spouse may make a written
request for additional information. The written explanation must be personally
delivered or mailed (first class mail, postage prepaid) to the Member or spouse
within 30 days from the date of the written request. The Plan Administrator does
not need to comply with more than one such request by a Member or spouse.

The Plan Administrator’s explanation shall be written in nontechnical language
and will explain the terms and conditions of the Qualified Preretirement
Survivor Annuity and the financial effect upon the spouse’s benefit (in terms of
dollars per benefit payment) of electing not to have benefits distributed in
accordance with the Qualified Preretirement Survivor Annuity.

SECTION 6.05 - TRANSITIONAL RULES.

Any living Member not receiving benefits on August 23, 1984, who would otherwise
not receive the benefits prescribed by the previous sections of this article,
must be given the opportunity to elect to have the prior sections of this
article apply if such Member is credited with at least one Hour of Service under
this Plan, or a predecessor plan, in a Plan Year beginning on or after
January 1, 1976, and such Member had at least ten Years of Service when he
separated from service.

Any living Member not receiving benefits on August 23, 1984, who was credited
with at least one Hour of Service under this Plan, or a predecessor plan, on or
after September 2, 1974, and who is not otherwise credited with any service in a
Plan Year beginning on or after January 1, 1976, must be given the opportunity
to elect to have his benefits paid in accordance with (d) below.

The respective opportunities to elect (as described in (a) and (b) above) must
be afforded to the appropriate Members during the period beginning on August 23,
1984, and ending on the date benefits would otherwise begin to such Members.

Any Member who has elected according to (b) above and any Member who does not
elect under (a) above or who meets the requirements of (a) above except that
such Member does not have at least ten Years of Service when he separates from
service, shall have his benefits distributed in accordance with all of the
following requirements if benefits would have been payable in the form of a life
annuity:

Automatic Joint and Survivor Annuity. If benefits in the form of a life annuity
become payable to a married Member who:

begins to receive payments under the Plan on or after his Normal Retirement Age;
or

dies on or after his Normal Retirement Age while still working for us; or

begins to receive payments on or after his qualified early retirement age; or

separates from service on or after attaining his Normal Retirement Age (or his
qualified early retirement age) and after satisfying the eligibility
requirements for the payment of benefits under the Plan and thereafter dies
before beginning to receive such benefits;

then such benefits shall be paid under the Qualified Joint and Survivor Annuity,
unless the Member has elected otherwise during the election period. The election
period must begin at least six months before the Member attains his qualified
early retirement age and end not more than 90 days before benefits begin. Any
election hereunder shall be in writing and may be changed by the Member at any
time.

Page 56

 2. Election of Early Survivor Annuity. A Member who is employed after attaining
    his qualified early retirement age shall be given the opportunity to elect,
    during the election period, to have a Qualified Preretirement Survivor
    Annuity payable on death. If the Member elects the Qualified Preretirement
    Survivor Annuity, payments under such annuity must not be less than the
    payments which would have been made to the spouse under the Qualified Joint
    and Survivor Annuity if the Member had retired on, the day before his death.
    
    Any election under this provision shall be in writing and may be changed by
    the Member at any time. The election period begins on the later of (i) the
    90th day before the Member attains his qualified early retirement age, or
    (ii) the date on which participation begins, and ends on the date he
    terminates employment.

 3. For purposes of this subparagraph (d), qualified early retirement age is the
    latest of:

    the earliest date, under the Plan, on which the Member may elect to receive
    retirement benefits,
    
    the first day of the 120th month beginning before the. Member reaches his
    Normal Retirement Age, or
    
    the date the Member begins participation.

ARTICLE VIA
DISTRIBUTION OF BENEFITS FOR PLANS WHICH DO NOT PROVIDE FOR LIFE ANNUITIES

The provisions of this article shall apply if item AA(1)(a) is selected. The
provisions of Article VI shall apply if Item AA(1)(a) is not selected.

SECTION 6A.01 - AUTOMATIC FORMS OF DISTRIBUTION.

Unless an optional form of benefit is selected pursuant to a qualified election
within the election period (see Section 6A.03), the automatic form of benefit
payable to or on behalf of a Member is determined as follows:

Retirement Benefits. The automatic form of retirement benefit for a Member who
does not die before his Annuity Starting Date shall be a single sum payment
except as provided in the following sentence. If Items U(5)(a) and U(5)(a)(iv)B
of the Adoption Agreement - Nonstandard are selected, the automatic form of
retirement benefit for that portion of a Member’s Account which is held in the
Qualifying Employer Securities Fund shall be a distribution in kind.

Death Benefits. The automatic form of death benefit for a Member who dies before
his Annuity Starting Date shall be single sum payment to the Member’s
Beneficiary.

SECTION 6A.02 - OPTIONAL FORMS OF DISTRIBUTION.

Retirement Benefits.

If Item AA(1)(a)(i) is selected, the only form of retirement benefit is a single
sum payment except as provided below:

If Items U(5)(a) and U(5)(a)(iv)B of the Adoption Agreement - Nonstandard are
selected, the only form of retirement benefit for the portion of a Member’s
Account which is held in the Qualifying Employer Securities Fund is a
distribution in kind.

If Item U(5)(a) of the Adoption Agreement - Nonstandard is selected and Items
U(5)(a)(iv)A and B of the Adoption Agreement - Nonstandard are not selected, the
optional forms of retirement benefit for that portion of a Member’s Account
which is held in the Qualifying Employer Securities Fund are a single sum
payment and a distribution in kind.

Page 57

The optional forms of retirement benefit for that portion -of a Member’s Account
which is held in the Self-directed Brokerage Account are a single sum payment
and a distribution in kind.

Election of an optional form is subject to the qualified election provisions of
Section 6A.03 and the distribution requirements of Article VII.

If Item AA(1)(a)(i) is not selected, the optional forms of retirement benefit
shall be the following: (i) a single sum payment and (ii) fixed period annuities
for any period of whole months which is not less than 60 and does not exceed the
Life Expectancy, as defined in Article VII, of the Member where the Life
Expectancy, as defined in Article VII, is not recalculated. That portion of a
Member’s Account which is held in the Qualifying Employer Securities Fund may be
distributed in kind. That portion of a Member’s Account which is held in the
Self-directed Brokerage Account may be distributed in kind. The optional forms
shall be modified as provided below:

If Item U(5)(a)(iv)A of the Adoption Agreement - Nonstandard is selected, a
distribution in kind shall not be available for that portion of a Member’s
Account which is held in the Qualifying Employer Securities Fund.

If Item U(5)(a)(iv)B of the Adoption Agreement - Nonstandard is selected, a
distribution in a single sum payment shall not be available for that portion of
a Member’s Account which is held in the Qualifying Employer Securities Fund.

The optional forms of retirement benefit for that portion of a Member’s Account
which is held in the Self-directed Brokerage Account are a single sum payment
and a distribution in kind.

Election of an optional form is subject to the qualified election provisions of
Section 6A.03 and the distribution requirements of Article VII.

Any annuity contract distributed shall be nontransferable. The terms of any
annuity contract purchased and distributed by the Plan to a Member or spouse
shall comply with the requirements of this Plan.

Death Benefits.

If Item AA(1)(a)(i) is selected, the only form of death benefit is a single sum
payment.

If Item AA(1)(a)(i) is not selected, the optional forms of death benefit are a .
single sum payment and any annuity that is an optional form of retirement
benefit.

Election of an optional form is subject to the qualified election provisions of
Section 6A.03 and the distribution requirements of Article VII.

SECTION 6A.03 - ELECTION PROCEDURES.

The Member or Beneficiary, if applicable,. shall make any election under this
section in writing. The Plan Administrator may require such individual to
complete and sign any necessary documents as to the provisions to be made. Any
election permitted under (a) and (b) below shall be subject to the qualified
election provisions of (c) below.

Page 58

Retirement Benefits.

If Item AA(1)(a)(i) is selected, no election can be made. However, if Item
U(5)(a) of the Adoption Agreement - Nonstandard is selected and Items
U(5)(a)(iv)A and B of the Adoption Agreement - Nonstandard are not selected, a
Member may elect to have retirement benefits from that portion of his Account
which is held in the Qualifying Employer Securities Fund distributed under any
of the optional forms of retirement benefit available in Section 6A.02.

If Item AA(1)(a)(i) is not selected, a Member may elect his Beneficiary and may
elect to have retirement benefits distributed under any of the optional forms of
retirement benefit available in Section 6A.02.

In addition, a Member may elect to have retirement benefits from his
Self-directed Brokerage Account distributed under any of the optional forms of
retirement benefit available in Section 6A.02.

Death Benefits.

If item AA(1)(a)(i) is selected, a Member may elect his Beneficiary.

If Item AA(1)(a)(i) is not selected, a Member may elect his Beneficiary and may
elect to have death benefits distributed under any of the optional forms of
death benefit available in Section 6A.02.

If the Member has not elected an optional form of distribution for the death
benefit payable to his Beneficiary, the Beneficiary may, for his own benefit,
elect the form of distribution, in like manner as a Member.

Qualified Election. The Member or Beneficiary, if applicable, may make an
election at any time during the election period. The Member or Beneficiary, if
applicable, may revoke the election made (or make a new election) at any time
and any number of times during the election period. An election is effective
only if it meets the consent requirements below.

Election Period for Retirement Benefits. The Member, if applicable, may make an
election as to retirement benefits at any time before the Annuity Starting Date.

Election Period for Death Benefits. A Member may make an election as to death
benefits at any time before he dies. The Beneficiary’s election period, if
applicable, begins on the date the Member dies and ends on the date benefits
begin.

Consent to Election. If the Member’s Vested Account exceeds $5,000 ($3,500 for
Plan Years beginning before August 6, 1997), any benefit which is immediately
distributable requires the consent of the Member. Such consent shall also be
required if the Member’s Vested Account at the time of any prior distribution
exceeded $5,000 ($3,500 for Plan Years beginning before August 6, 1997).
However, for distributions made after March 21, 1999 and before October 17,
2000, such consent shall only be required if the Member’s Vested Account exceeds
$5,000 or the Member had previously had an Annuity Starting Date with respect to
any portion of such Vested Account. For distributions made on or after
October 17, 2000, such consent shall only be required if the Member’s Vested
Account exceeds $5,000.

The consent of the Member to a benefit which is immediately distributable must
not be made before the date the Member is provided with the notice of the
ability to defer the distribution. Such consent shall be made in writing.

Page 59

The consent shall not be made more than 90 days before the Annuity Starting
Date. The consent of the Member shall not be required to the extent that a
distribution is required to satisfy Code Section 401(a)(9) or 415.

In addition, upon termination of this Plan, if the Plan does not offer an
annuity option (purchased from a commercial provider), and if we (or any entity
within the same Controlled Group) do not maintain another defined contribution
plan (other than an employee stock ownership plan as defined in Code Section
4975(e)(7)), the Member’s Account balance will, without the Member’s consent, be
distributed to the Member. However, if any entity within the same Controlled
Group maintains another defined contribution plan (other than an employee stock
ownership plan as defined in Code Section 4975(e)(7)) then the Member’s Account
will be transferred, without the Member’s consent, to the other plan if the
Member does not consent to an immediate distribution.

A benefit is immediately distributable if any part of the benefit could be
distributed to the Member before the Member attains the older of Normal
Retirement Age or age 62.

Spousal consent is needed to name a Beneficiary other than the Member’s spouse.
If the Member names a Beneficiary other than his spouse, the spouse has the
right to limit consent only to a specific Beneficiary. The spouse can relinquish
such right. Such consent shall be made in writing. The spouse’s consent shall be
witnessed by a plan representative or notary public. The spouse’s consent must
acknowledge the effect of the election, including that the spouse had the right
to limit consent only to a specific Beneficiary and that the relinquishment of
such right was voluntary. Unless the consent of the spouse expressly permits
designations by the Member without a requirement of further consent by the
spouse, the spouse’s consent must be limited to the Beneficiary, class of
Beneficiaries, or contingent Beneficiary named in the election.

Spousal consent is not required, however, if the Member establishes to the
satisfaction of the plan representative that the consent of the spouse cannot be
obtained because there is no spouse or the spouse cannot be located. A spouse’s
consent under this paragraph shall not be valid with respect to any other
spouse. A Member may revoke a prior election without the consent of the spouse.
Any new election will require a new spousal consent, unless the consent of the
spouse expressly permits such election by the Member without further consent by
the spouse. A spouse’s consent may be revoked at any time within the Member’s
election period.

SECTION 6A.04 - NOTICE REQUIREMENTS.

If Item AA(1)(a)(i) is selected, the provisions of (a) below apply unless
U(5)(a) of the Adoption Agreement Nonstandard is selected and Items U(5)(a)(iv)A
and B of the Adoption Agreement - Nonstandard are not selected. In that case,
the provisions of (b) below apply. If Item AA(1)(a)(i) is not selected, the
provisions of (b) below apply.

Right to Defer. The Plan Administrator shall furnish to the Member a written
explanation of the right of the Member to defer distribution until the benefit
is no longer immediately distributable.

The Plan Administrator shall furnish the written explanation by a method
reasonably .. calculaded to reach the attention of the Member -no less than 30
days, and no more than 90 days, before the Annuity Starting Date.

However, distribution may begin less than 30 days after the notice described in
this subparagraph is given, provided the Plan Administrator clearly informs the
Member that he has a right to a period of at least 30 days after receiving the
notice to consider the decision of whether or not to elect a distribution, and
the Member, after receiving the notice, affirmatively elects a distribution.

Page 60

Optional Forms of Retirement Benefit and Right to Defer. The Plan Administrator
shall furnish to the Member a written explanation of the optional forms of
retirement benefit in Section 6A.02, including the material features and
relative values of these options, in a manner that would satisfy the notice
requirements of Code Section 417(a)(3) and the right of the Member to defer
distribution until the benefit is no longer immediately distributable.

The Plan Administrator shall furnish the written explanation by a method
reasonably calculated to reach the attention of the Member no less than 30 days,
and no more than 90 days, before the Annuity Starting Date.

However, distribution may begin less than 30 days after the notice described in
this subparagraph is given, provided the Plan Administrator clearly informs the
Member that he has a right to a period of at least 30 days after receiving the
notice to consider the decision of whether or not to elect a distribution (and
if applicable, a particular distribution option), and the Member, after
receiving the notice, affirmatively elects a distribution.

ARTICLE VII
DISTRIBUTION REQUIREMENTS

SECTION 7.01 - APPLICATION.

The optional forms of distribution are only those provided in Article VI and
VIA, whichever applies. An optional form of distribution shall not be permitted
unless it meets the requirements of this article. The timing of any distribution
must meet the requirements of this article.

SECTION 7.02 - DEFINITIONS.

For purposes of this article, the following terms are defined:

Applicable Life Expectancy means Life Expectancy (or Joint and Last Survivor
Expectancy) calculated using the attained age of the Member (or Designated
Beneficiary) as of the Member’s (or Designated Beneficiary’s) birthday in the
applicable calendar year reduced by one for each calendar year which has elapsed
since the date Life Expectancy was first calculated. If Life Expectancy is being
recalculated, the Applicable Life Expectancy shall be the Life Expectancy as so
recalculated. The applicable calendar year shall be the first Distribution
Calendar Year, and if Life Expectancy is being recalculated, such succeeding
calendar year.

Designated Beneficiary means the individual who is designated as the beneficiary
under the Plan in accordance with Code Section 401(a)(9) and the proposed
regulations thereunder.

Distribution Calendar Year means a calendar year for which a minimum
distribution is required. For distributions beginning before the Member’s death,
the first Distribution Calendar Year is the calendar year immediately preceding
the calendar year which contains the Member’s Required Beginning Date. For
distributions beginning after the Member’s death, the first Distribution
Calendar Year is the calendar year in which distributions are required to begin
pursuant to subparagraph (e) of Section 7.03.

5-percent Owner means a 5-percent owner as defined in Code Section 416. A Member
is treated as a 5-percent Owner for purposes of this article if such Member is a
5-percent Owner at any time during the Plan Year ending with or within the
calendar year in which such owner attains age 70 1/2.

In addition, a Member is treated as a 5-percent Owner for purposes of this
article if such Member becomes a 5-percent Owner in a later Plan Year. Such
Member’s Required Beginning Date shall not be later than the April 1 of the
calendar year following the calendar year in which such later Plan Year ends.

Once distributions have begun to a 5-percent Owner under this article, they must
continue to be distributed, even if the Member ceases to be a 5-percent Owner in
a subsequent year.

Page 61

Joint And Last Survivor Expectancy means joint and last survivor expectancy
computed using the expected return multiples in Table VI of section 1.72-9 of
the Income Tax Regulations.

Unless otherwise elected by the Member by the time distributions are required to
begin, life expectancies shall be recalculated annually. Such election shall be
irrevocable as to the Member and’ shall apply to all subsequent years. The life
expectancy of a nonspouse Beneficiary may not be recalculated.

Life Expectancy means life expectancy computed using the expected return
multiples in Table V of section 1.72-9 of the Income Tax Regulations.

Unless otherwise elected by the Member (or spouse, in the case of distributions
described in (e)(2)(ii) of Section 7.03) by the time distributions are required
to begin, life expectancy shall be recalculated annually. Such election shall be
irrevocable as to the Member (or spouse) and shall apply to all subsequent
years. The life expectancy of a nonspouse Beneficiary may not be recalculated.

Member’s Benefit means:

The Account balance as ‘of the last Valuation Date in the calendar year
immediately preceding the Distribution Calendar Year (valuation calendar year)
increased by the amount of any contributions or forfeitures allocated to the
Account balance as of the dates in the valuation calendar year after the
Valuation Date and decreased by distributions made in the valuation calendar
year after the Valuation Date.

Exception For Second Distribution Calendar Year. For purposes of (a) above, if
any portion of the minimum distribution for the first Distribution Calendar Year
is made in the second Distribution Calendar Year on or before the Required
Beginning Date, the amount of the minimum distribution made in the second
Distribution Calendar Year shall be treated as if it had been made in the
immediately preceding Distribution Calendar Year.

Required Beginning Date means the date specified in Item Z(5).

If Item Z(5)(a) is not selected and the Plan previously provided for a Required
Beginning Date based on age 70 1/2 for all Members, the preretirement age 70 1/2
distribution option is only eliminated with respect to Members who reach age
70 1/2 in or after a calendar year that begins after the later of December 31,
1998, or the adoption date of the amendment which eliminated such option. The
preretirement age 70 1/2 distribution option is an optional form of benefit
under which benefits payable in a particular distribution form (including any
modifications that may be elected after benefits begin) begin at a time during
the period that begins on or after January 1 of the calendar year in which the
Member attains age 70 1/2 and ends April 1 of the immediately following calendar
year.

If Item Z(5)(a) is not selected and the Plan previously provided for a Required
Beginning Date based on age 70 1/2 for all Members, the options available for
Members who are not 5-percent Owners and attained age 70 1/2 in calendar years
before the calendar year that begins after the later of December 31, 1998, or
the adoption date of the amendment which eliminated the preretirement age 70 1/2
distribution shall be those provided in Items Z(5)(b) and (c).

SECTION 7.03 - DISTRIBUTION REQUIREMENTS.

General Rules.

Subject to Section 6.01, joint and survivor annuity requirements, if applicable,
the requirements of this article shall apply to any distribution of a Member’s
interest and shall take precedence over any inconsistent provisions of this
Plan. Unless otherwise specified, the provisions of this article apply to
calendar years beginning after December 31, 1984.

All distributions required under this article shall be determined and made in
accordance with the proposed regulations under Code Section 401(a)(9), including
the minimum distribution incidental benefit requirement of section 1.401(a)(9)-2
of the proposed regulations.

Page 62

With respect to distributions under the Plan made on or after June 14, 2001, for
calendar years beginning on or after January 1, 2001, the Plan will apply the
minimum distribution requirements of Code Section 401(a)(9) in accordance with
the regulations under Code Section 401(a)(9) that were proposed on January 17,
2001 (the 2001 Proposed Regulations), notwithstanding any provision of the Plan
to the contrary. If the total amount of required minimum distributions made to a
Member for 2001 prior to June 14, 2001, are equal to or greater than the amount
of required minimum distributions under the 2001 Proposed Regulations, then no
additional distributions are required for such Member for 2001 on or after such
date. If the total amount of required minimum distributions made to a Member for
2001 prior to June 14, 2001, are less than the amount determined under the 2001
Proposed Regulations, then the amount of required minimum distributions for 2001
on or after such date will be determined so that the total amount of required
minimum distributions for 2001 is the amount determined under the 2001 Proposed
Regulations. These provisions shall continue in effect until the last calendar
year beginning before the effective date of final regulations under Code Section
401(a)(9) or such other date as may be published by the Internal Revenue
Service.

Required Beginning Date. The entire interest of a Member must be distributed or
begin to be distributed no later than the Member's Required Beginning Date.

Limits on Distribution Periods. As of the first Distribution Calendar Year,
distributions, if not made in a single sum, may only be made over one of the
following periods (or combination thereof):

the life of the Member,

the life of the Member and a Designated Beneficiary,

a period certain not extending beyond the Life Expectancy of the Member, or

a period certain not extending beyond the Joint and Last Survivor Expectancy of
the Member and a Designated Beneficiary.

Determination of Amount To Be Distributed Each Year. If the Member’s interest is
to be distributed in other than a single sum, the following minimum distribution
rules shall apply on or after the Required Beginning Date:

Individual Account.



If a Member's Benefit is to be distributed over

a period not extending beyond the Life Expectancy of the Member or the Joint and
Last Survivor Expectancy of the Member and the Member's Designated Beneficiary,
or

a period not extending beyond the Life Expectancy of the Designated Beneficiary,

the amount required to be distributed for each calendar year beginning with the
distributions for the first Distribution Calendar Year, must be at least equal
to the quotient obtained by dividing the Member’s Benefit by the Applicable Life
Expectancy.

For calendar years beginning before January 1, 1989, if the Member’s spouse is
not the Designated Beneficiary, the method of distribution selected must assure
that at least 50 percent of the present value of the amount available for
distribution is paid within the Life Expectancy of the Member.

Page 63

For calendar years beginning after December 31, 1988, the amount to be
distributed each year, beginning with distributions for the first Distribution
Calendar Year shall not be less than the quotient obtained by dividing the
Member’s Benefit by the lesser of:

the Applicable Life Expectancy, or

if the Member's spouse is not the Designated Beneficiary, the applicable divisor
determined from the table set forth in Q&A-4 of section 1.401(a)(9)-2 of the
proposed regulations.

Distributions after the death of the Member shall be distributed using the
Applicable Life Expectancy in (1)(i) above as the relevant divisor without
regard to section 1.401(a)(9)-2 of the proposed regulations.

The minimum distribution required for the Member’s first Distribution Calendar
Year must be made on or before the Member’s Required Beginning Date. The minimum
distribution for other calendar years, including the minimum distribution for
the Distribution Calendar Year in which the Member’s Required Beginning Date
occurs, must be made on or before December 31 of that Distribution Calendar
Year.

Other Forms. If the Member's Benefit is distributed in the form of an annuity
purchased from an insurance company, distributions thereunder shall be made in
accordance with the requirements of Code Section 401(a)(9) and the proposed
regulations thereunder.

Death Distribution Provisions.

Distribution Beginning Before Death. If the Member dies after distribution of
his interest has begun, the remaining portion of such interest shall continue to
be distributed at least as rapidly as under the method of distribution being
used prior to the Member’s death.

Distribution Beginning After Death.

If the Member dies before distribution of his interest begins, distribution of
the Member’s entire interest shall be completed by December 31 of the calendar
year containing the fifth anniversary of the Member’s death except to the extent
that an election is made to receive distributions in accordance with A or B
below:

if any portion of the Member’s interest is payable to a Designated Beneficiary,
distributions may be made over the life or over a period certain not greater
than the Life Expectancy of the Designated Beneficiary beginning on or before
December 31 of the calendar year immediately following the calendar year in
which the Member died;

if the Designated Beneficiary is the Member's surviving spouse, the date
distributions are required to begin in accordance with A above shall not be
earlier than the later of:

December 31 of the calendar year immediately following the calendar year in
which the Member died, or

December 31 of the calendar year in which the Member would have attained age 70
1/2.

Page 64

If the Member has not made an election pursuant to this (e)(2) by the time of
his death, the Member’s Designated Beneficiary must elect the method of
distribution no later than the earlier of:

December 31 of the calendar year in which distributions would be required to
begin under this subparagraph, or

December 31 of the calendar year which contains the fifth anniversary of the
date of death of the Member.

If the Member has no Designated Beneficiary, or if the Designated Beneficiary
does not elect a method of distribution, distribution of the Member’s entire
interest must be completed by December 31 of the calendar year containing the
fifth anniversary of the Member’s death.

For purposes of (e)(2) above, if the surviving spouse dies after the Member, but
before payments to such spouse begin, the provisions of (e)(2) above, with the
exception of (e)(2)(i)B therein, shall be applied as if the surviving spouse
were the Member.

For purposes of this (e), distribution of a Member’s interest is considered to
begin on the Member’s Required Beginning Date (or if (e)(3) above is applicable,
the date distribution is required to begin to the surviving spouse pursuant to
(e)(2) above). If distribution in the form of an annuity irrevocably begins to
the Member before the Required Beginning Date, the date distribution is
considered to begin is the date distribution actually begins.

SECTION 7.04 - TRANSITIONAL RULE.

Notwithstanding the other requirements of this article and subject to the joint
and survivor annuity requirements of Article VI, if applicable, distribution on
behalf of any Member, including a 5-percent Owner, may be made in accordance
with all of the following requirements (regardless of when such distribution
begins):

The distribution by the Plan is one which would not have disqualified such Plan
under Code Section 401(a)(9) as in effect prior to amendment by the Deficit
Reduction Act of 1984.

The distribution is in accordance with a method of distribution designated by
the Member whose interest in the Plan is being distributed or, if the Member is
deceased, by a Beneficiary of such Member.

Such designation was in writing, was signed by the Member or the Beneficiary,
and was made before January 1, 1984.

The Member had accrued a benefit under the Plan as of December 31, 1983.

The method of distribution designated by the Member or the Beneficiary specifies
the time at which distribution will begin, the period over which distributions
will be made, and in the case of any distribution upon the Member’s death, the
Beneficiaries of the Member listed in order of priority.

A distribution upon death will not be covered by this transitional rule unless
the information in the designation contains the required information described
above with respect to the distributions to be made upon the death of the Member.

For any distribution which begins before January 1, 1984, but continues after
December 31, 1983, the Member, or Beneficiary, to whom such distribution is
being made, will be presumed to have designated the method of distribution under
which the distribution is being made if the method of distribution was specified
in writing and the distribution satisfies the requirements in (a)(1) and (5)
above.

Page 65

If a designation is revoked, any subsequent distribution must satisfy the
requirements of Code Section 401(a)(9) and the proposed regulations thereunder.
If a designation is revoked subsequent to the date distributions are required to
begin, the Plan must distribute by the end of the calendar year following the
calendar year in which the revocation occurs, the total amount not yet
distributed which would have been required to have been distributed to satisfy
Code Section 401(a)(9) and the proposed regulations thereunder, but for the
section 242(b)(2) election. For calendar years beginning after December 31,
1988, such distributions must meet the minimum distribution incidental benefit
requirements in section 1.401(a)(9)-2 of the proposed regulations. Any changes
in the designation will be considered to be a revocation of the designation.
However, the mere substitution or addition of another Beneficiary (one not named
in the designation) under the designation will not be considered a revocation of
the designation, so long as such substitution or addition does not alter the
period over which distributions are to be made under the’ designation, directly
or indirectly (for example, by altering the relevant measuring life). In the
case in which an amount is transferred or rolled over from one plan to another
plan, the rules in Q&A J-2 and J-3 in section 1.401(a)(9)-2 of the proposed
regulations shall apply.

ARTICLE VIII
TERMINATION OF THE PLAN

We expect to continue the Plan indefinitely, but reserve the right to terminate
the Plan in whole or in part at any time upon giving written notice to all
parties concerned. Complete discontinuance of Contributions constitutes complete
termination of the Plan.

The Account of each Member shall be fully (100%) vested and nonforfeitable as of
the effective date of complete termination of the Plan. The Account of each
Member who is included in the group of Members deemed to be affected by the
partial termination of the Plan shall be fully (100%) vested and nonforfeitable
as of the effective date of the partial termination of the Plan. The Member’s
Vested Account shall continue to participate in the earnings credited, expenses
charged, and any appreciation or depreciation of the Investment Fund until his
Vested Account is distributed.

A Member’s Account which does not result from Elective Deferral Contributions,
Qualified Nonelective Contributions and Qualified Matching Contributions may be
distributed to the Member after the effective date of the complete termination
of the Plan. A Member’s Account resulting from such Contributions may be
distributed upon complete termination of the Plan, but only if neither We nor
any Controlled Group member maintain or establish a successor defined
contribution plan (other than an employee stock ownership plan as defined in
Code Section 4975(e)(7), a simplified employee pension plan as defined in Code
Section 408(k) or a SIMPLE IRA plan as defined in Code Section 408(p)) and such
distribution is made in a lump sum. A distribution under this article shall be a
retirement benefit and shall be distributed to the Member according to the
provisions of Article VI or VIA, whichever applies.

The Member’s entire Vested Account shall be paid in a single sum to the Member
as of the effective date of complete termination of the Plan if (i) the
requirements for distribution of Elective Deferral Contributions in the above
paragraph are met and (ii) consent of the Member is not required in Plan Section
6.03 or 6A.03, whichever is applicable, to distribute a benefit which is
immediately distributable. This is a small amounts payment. The small amounts
payment is in full settlement of all benefits otherwise payable.

Upon complete termination of the Plan, no more Employees shall become Members
and no more Contributions shall be made.

The assets of this Plan shall not be paid to us at any time, except that, after
the satisfaction of all liabilities under the Plan, any assets remaining may be
paid to us. The payment may not be made if it would contravene any provision of
law.

Page 66

ARTICLE IX
ADMINISTRATION OF THE PLAN

SECTION 9.01 - ADMINISTRATION.

Subject to the provisions of this article, the Plan Administrator has complete
control of the administration of the Plan. The Plan Administrator has all the
powers necessary for it to properly carry out its administrative duties. Not in
limitation, but in amplification of the foregoing, the Plan Administrator has
complete discretion to construe or interpret the provisions of the Plan,
including ambiguous provisions, if any, and to determine all questions that may
arise under the Plan, including all questions relating to the eligibility of
Employees to participate in the Plan and the amount of benefit to which any
Member, Beneficiary, spouse, or Contingent Annuitant may become entitled. The
Plan Administrator’s decisions upon all matters within the scope of its
authority are final.

Unless otherwise set out in the.. Plan or Annuity Contract, the Plan
Administrator may delegate recordkeeping and other duties which are necessary to
assist it with the administration of the Plan to any person or firm which agrees
to accept such duties. The Plan Administrator shall be entitled to rely upon all
tables, valuations, certificates, and reports furnished by the consultant or
actuary appointed by the Plan Administrator and upon all opinions given by any
counsel selected or approved by the Plan Administrator.

The Plan Administrator shall receive all claims for benefits by Members, former
Members, Beneficiaries, spouses, and Contingent Annuitants. The Plan
Administrator shall determine all facts necessary to establish the right of any
Claimant to benefits and the amount of those benefits under the provisions of
the Plan. The Plan Administrator may establish rules and procedures to be
followed by Claimants in filing claims for benefits, in furnishing and verifying
proofs necessary to determine age, and in any other matters required to
administer the Plan.

SECTION 9.02 - EXPENSES.

Expenses of the Plan, to the extent that we do not pay such expenses, may be
paid out of the assets of the Plan provided that such payment is consistent with
ERISA. Such expenses include, but are not limited to, expenses for bonding
required by ERISA; expenses for recordkeeping and other administrative services;
fees and expenses of the Trustee or Annuity Contract; expenses for investment
education service; and direct costs that we incur with respect to the Plan.

SECTION 9.03 - RECORDS.

All acts and determinations of the Plan Administrator shall be duly recorded.
All these records, together with other documents necessary for the
administration of the Plan, shall be preserved in the Plan Administrator’s
custody.

Writing (handwriting, typing, printing), photostating, photographing,
micro-filming, magnetic impulse, mechanical or electrical recording, or other
forms of data compilation shall be .. acceptable means of keeping records.

SECTION 9.04 - INFORMATION AVAILABLE.

Any Member in the Plan or any Beneficiary may examine copies of the Plan
description, latest annual report, any bargaining agreement, this Plan, the
Annuity Contract, or any other instrument under which the Plan was established
or is operated. The Plan Administrator shall maintain all of the items listed in
this section in its office, or in such other place or places as it may designate
in order to comply with governmental regulations. These items may be examined
during reasonable business hours. Upon the written request of a Member or”
Beneficiary receiving benefits under the Plan, the Plan Administrator shall
furnish him with a copy of any of these items. The Plan Administrator may make a
reasonable charge to the requesting person for the copy.

Page 67

SECTION 9.05 - CLAIM AND APPEAL PROCEDURES.

A Claimant must submit any required forms and pertinent information when making
a claim for benefits under the Plan.

If a claim for benefits under the Plan is denied, the Plan Administrator shall
provide adequate written notice to any Claimant whose claim for benefits under
the Plan has been denied. The notice must be furnished within 90 days of the
date that the claim is received by the Plan Administrator. The Claimant shall be
notified in writing within this initial 90-day period if special circumstances
require an extension of time needed to process the claim and the date by which
the Plan Administrator’s decision is expected to be rendered. The written notice
shall be furnished no later than 180 days after the date the claim was received
by the Plan Administrator.

The Plan Administrator’s notice to the Claimant shall specify the reason for the
denial; specify references to pertinent Plan provisions on which denial is
based; describe any additional material and information needed for the Claimant
to perfect his claim for benefits; explain why the material and information is
needed; inform the Claimant that any appeal he wishes to make must be made in
writing to the Plan Administrator within 60 days after receipt of the Plan
Administrator’s notice of denial of benefits and that failure to make the
written appeal within such 60-day period renders the Plan Administrator’s
determination of such denial final, binding and conclusive.

If the Claimant appeals to the Plan Administrator, the Claimant (or his
authorized representative) may submit in writing whatever issues and comments
the Claimant (or his authorized representative) feels are pertinent. The
Claimant (or his authorized representative) may review pertinent Plan documents.
The Plan Administrator shall reexamine all facts related to the appeal and make
a final determination as to whether the denial of benefits is justified under
the circumstances. The Plan Administrator shall advise the Claimant of its
decision within 60 days of his written request for review, unless special
circumstances (such as a hearing) would make rendering a decision within the
60-day limit unfeasible. The Claimant shall be notified within the 60-day limit
if an extension is necessary. The Plan Administrator shall render a decision on
a claim for benefits no later than ,120 days after the request for review is
received.

SECTION 9.06 - DELEGATION OF AUTHORITY.

All or any part of the administrative duties and responsibilities under this
article may be delegated by the Plan Administrator to a retirement committee.
The duties and responsibilities of the retirement committee shall be set out in
a separate written agreement.

SECTION 9.07 - EXERCISE OF DISCRETIONARY AUTHORITY.

The Employer, Plan Administrator, and any other person or entity who has
authority with respect to the management, administration, or investment of the
Plan may exercise that authority in its/his full discretion, subject only to the
duties imposed under ERISA. This discretionary authority includes, but is not
limited to, the authority to make any and all factual determinations and
interpret all terms and provisions of the Plan documents relevant to the issue
under consideration. The exercise of authority will be binding upon all persons;
will be given deference in all courts of law to the greatest extent allowed
under law; and will not be overturned or set aside by any court of law unless
found to be arbitrary and capricious or made in bad faith.

SECTION 9.08 - VOTING AND TENDER OF QUALIFYING EMPLOYER SECURITIES.

Voting rights with respect to Qualifying Employer Securities shall be exercised
in the manner specified in Item U(5)(a)(ii) and (iii) of the Adoption Agreement
- Nonstandard. Before each meeting of shareholders, we shall cause to be sent to
each person with power to control such voting rights a copy of any notice and
other information provided to shareholders and, if applicable, a form for
instructing the Trustee how to vote at such meeting (or any adjournment thereof)
the number of full and fractional shares subject to such person’s voting
control. The Trustee may establish a deadline in advance of the meeting by which
such forms must be received in order to be effective.

Page 68

If Members control voting rights, each Member shall be entitled to one vote for
each share credited to his Account.

If Members control voting rights, and if some or all of the Members have not
directed or have not timely directed the Trustee on how to vote, then the
Trustee shall vote such Qualifying Employer Securities in the same proportion as
those shares of Qualifying Employer Securities for which the Trustee has
received proper direction for such matter.

The decision whether to tender Qualifying Employer Securities in response to a
tender or exchange offer for such Qualifying Employer Securities shall be made
in the manner specified in Item U(5)(a)(iii) of the Adoption Agreement -
Nonstandard. As soon as practicable after the commencement of a tender or
exchange offer for Qualifying Employer Securities, we shall cause each person
with power to control the response to such tender or exchange offer to be
advised in writing the terms of the offer and, if applicable, to be provided
with a form for instructing the Trustee, or for revoking such instruction, to
tender or exchange shares of Qualifying Employer Securities, to the extent
permitted under the terms of such offer. In advising such persons of the terms
of the offer, we may include statements from the board of directors setting
forth its position with respect to the offer.

If Members control tender decisions, .and if some or all of the Members have not
directed or have not timely directed the Trustee on how to tender, then the
Trustee shall tender such Qualifying Employer Securities in the same proportion
as those shares of Qualifying Employer Securities for which the Trustee has
received proper direction for such matter.

If the tender or exchange offer is limited so that all of the shares that the
Trustee has been directed to tender or exchange cannot be sold or exchanged, the
shares that each Member directed to be tendered or exchanged shall be deemed to
have been sold or exchanged in the same ratio that the number of shares actually
sold or exchanged bears to the total number of shares that the Trustee was
directed to tender or exchange.

If Members control voting rights or tender decisions, the Trustee shall hold
their individual directions in confidence and, except as required by law, shall
not divulge or release such individual directions to anyone associated with us.
We may require verification of the Trustee’s compliance with the directions
received from Members by any independent auditor selected by us, provided that
such auditor agrees to maintain the confidentiality of such individual
directions.

We may develop procedures to facilitate the exercise of votes or tender rights,
such as the use of facsimile transmissions for the Members located in physically
remote areas.

SECTION 9.09 - VOTING AND TENDER OF SELF-DIRECTED BROKERAGE ACCOUNTS.

Rights of ownership of securities held in the Self-directed Brokerage Account,
including voting rights, tender rights, and rights to exercise exchange offers,
shall be passed through to the Member with respect to whom the Self-directed
Brokerage Account was established. These rights shall be exercised by the Member
through the mechanism (including the course of dealing and practices and
procedures) established by the Trustee under the TrustarSM Retirement Services
Directed Trust Agreement for the exercise of such rights and in accordance with
the Self-directed Brokerage Account documents.

ARTICLE X
GENERAL PROVISIONS

SECTION 10.01 - AMENDMENTS.

We may amend a selection or specification in the Adoption Agreement at any time,
including any remedial retroactive changes (within the time specified by
Internal Revenue Service regulation), to comply with any law or regulation
issued by any governmental agency to which the Plan is subject.

Page 69

An amendment may not diminish or adversely affect any accrued interest or
benefit of Members or their Beneficiaries nor allow reversion or diversion of
Plan assets to us at any time, except as may be required to comply with any law
or regulation issued by any governmental agency to which the Plan is subject.

No amendment to this Plan shall be effective to the extent that it has the
effect of decreasing a Member’s accrued benefit. However, a Member’s Account may
be reduced to the extent permitted under Code Section 412(c)(8). For purposes of
this paragraph, a Plan amendment which has the effect of decreasing a Member’s
Account with respect to benefits attributable to service before the amendment
shall be treated as reducing an accrued benefit. Furthermore, if the vesting
schedule of the Plan is amended, in the case of an Employee who is a Member as
of the later of the date such amendment is adopted or the date it becomes
effective, the nonforfeitable percentage (determined as of such date) of such
Employee’s right to his employer-derived accrued benefit shall not be less than
his percentage computed under the Plan without regard to such amendment.

No amendment to the Plan shall be effective to eliminate or restrict an optional
form of benefit with respect to benefits attributable to service before the
amendment except as provided in Section 10.03 and below:

The Plan is amended to eliminate or restrict the ability of a Member to receive
payment of his Account balance under a particular optional form of benefit and
the amendment satisfies the conditions in (1) and (2) below:

The amendment provides a single sum distribution form that is otherwise
identical to the optional form of benefit eliminated or restricted. For purposes
of this condition (1), a single sum distribution form is otherwise identical
only if it is identical in all respects to the eliminated or restricted optional
form of benefit (or would be identical except that it provides greater rights to
the Member) except with respect to the timing of payments after commencement.

The amendment is not effective unless the amendment provides that the amendment
shall not apply to any. distribution with an Annuity Starting Date earlier than
the earlier of:

the 90th day after the date the Member receiving the distribution has been
furnished a summary that reflects the amendment and that satisfies the ERISA
requirements at 29 CFR 2520.104b-3 relating to a summary of material
modifications, or

the first day of the second Plan Year following the Plan Year in which the
amendment is adopted.

The Plan is amended to eliminate or restrict in-kind distributions and the
conditions in Q&A 2(b)(2)(iii) in section 1.411(d)-4 of the regulations are met.

We may amend the Plan by adding overriding plan language to the Adoption
Agreement in order to satisfy Code Sections 415 and 416 because of the required
aggregation of multiple plans under those sections. We may amend the Plan by
adding certain model amendments published by the Internal Revenue Service which
specifically provide that their adoption will not cause the Plan to be treated
as individually designed. An amendment to this Plan will be forwarded to
Principal Life Insurance Company, the prototype plan sponsor.

We may attach an addendum which lists the Code Section 411(d)(6) protected
benefits that must be preserved due to a restatement or amendment of the Plan.
Such a list would not be considered an amendment to the Plan and will not cause
the Plan to be treated as individually designed. We may attach an addendum which
identifies those provisions which are not amended retroactively when the Plan is
amended retroactively due to changes in the Code. This would apply when the Plan
is amended for the law changes through the Internal Revenue Service
Restructuring and Reform Act of 1998. This would include a snap-off addendum
which reflects the operation of the Plan between the earliest effective date and
the date the Plan reflecting such changes is adopted.

Page 70

If we amend the Plan for any reason other than those set out above; our Plan
shall no longer participate in this prototype plan and shall be considered an
individually designed plan. As the Employer, we reserve the right to continue
our retirement program under a document separate and distinct from this Plan. In
such event, all rights and obligations of ours, or of any Member or Beneficiary,
under this document, shall cease. Assets held in support of this Plan will be
transferred to the designated funding medium under the new or restated plan and,
if applicable, Trust Agreement, in the manner permitted under, and subject to
the provisions of, the Annuity Contract.

If, as a result of an amendment, an Employer Contribution is removed that is not
100% immediately vested when made, the vesting schedule in effect as of the last
day such Contributions were permitted shall remain in effect with respect to
that part of his Account resulting from such Contributions. The Member shall not
become immediately 100% vested in such Contributions as a result of the
elimination of such Contribution except as otherwise specifically provided in
the Plan.

We delegate authority to amend this Plan to Principal Life Insurance Company as
the prototype plan sponsor. We hereby consent to any such amendment. However, no
such amendment shall increase the duties of the Named Fiduciary without his
consent. Such an amendment shall not deprive any Member or Beneficiary of any
accrued benefit except to the extent necessary to comply with any law or
regulation issued by any governmental agency to which this Plan is subject. Such
an amendment shall not provide that the Plan Fund be used for any purpose other
than the exclusive benefit of Members or their Beneficiaries or that such Plan
Fund ever revert to or be used by us.

Any amendment to this Plan by Principal Life Insurance Company, as the prototype
plan sponsor, shall be deemed to be an amendment to this Plan by us. The
effective date of any amendment shall be specified in the written instrument of
amendment.

An amendment shall not decrease a Member’s vested interest in the Plan. If an
amendment to the Plan, or a deemed amendment in the case of a change in
top-heavy status of the Plan as provided in Section 11.03, changes the
computation of the percentage used to determine that portion of a Member’s
Account attributable to our Contributions which is nonforfeitable (whether
directly or indirectly), each Member or former Member

who has completed at least three Years of Service on the date the election
period described below ends (five Years of Service if the Member does not have
at least one Hour of Service in a Plan Year beginning after December 31, 1988)
and

whose Vesting Percentage will be determined on any date after the date of the
change may elect, during the election period, to have the nonforfeitable
percentage of his Account which results from our Contributions determined
without regard to the amendment. This election may not be revoked. If after the
Plan is changed, the Member’s nonforfeitable percentage will at all times be as
great as it would have been if the change had not been made, no election needs
to be provided. The election period shall begin no later than the date the Plan
amendment is adopted, or deemed adopted in the case of a change in the top-heavy
status of the Plan, and end no earlier than the 60th day after the latest of the
date the amendment is adopted (deemed adopted) or becomes effective, or the date
the Member is issued written notice of the amendment (deemed amendment) by us or
the Plan Administrator.

SECTION 10.02 - DIRECT ROLLOVERS.

Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a Distributee’s election under this section, a Distributee may elect, at
the time and in the manner prescribed by the Plan Administrator, to have any
portion of an Eligible Rollover Distribution paid directly to an Eligible
Retirement Plan specified by the Distributee in a Direct Rollover.

Page 71

If Item Z(6)(a) is not selected, any part of a distribution made under,’ Section
10.11 (or which is a small amounts payment made under Article VIII at complete
termination of the Plan) which is an Eligible Rollover Distribution, which is
equal to or more than $1,000, and for which the Distributee has not elected to
either have such distribution paid to him or to an Eligible Retirement Plan
shall be rolled over to an Individual Retirement Account (IRA) with an affiliate
of Principal Life Insurance Company. Such amounts shall be initially invested in
the Principal Investor Funds Money Market Fund. The Distributee shall have the
option to change the investment after the IRA has been established.

If Item Z(6)(a) is not selected, any part of a distribution made under Section
10.11 (or which is a small amounts payment made under Article VIII at complete
termination of the Flan) which is an Eligible Rollover Distribution, which is
less than $1,000, and for which the Distributee has not elected to either have
such distribution paid to him or to an Eligible Retirement Plan shall be paid to
the Distributee.

If Item Z(6)(a) is selected, any distributions made under Section 10.11 (or
which are small amounts payments made under Article VIII at complete termination
of the Plan) which are Eligible Rollover Distributions and for which the
Distributee has not elected to either have such distribution paid to him or to
an Eligible Retirement Plan shall be paid to the Distributee.

SECTION 10.03 - MERGERS AND DIRECT TRANSFERS.

The Plan may not be merged or consolidated with, nor have its assets or
liabilities transferred to, any other retirement plan, unless each Member in the
Plan would (if the plan then terminated) receive a benefit immediately after the
merger, consolidation, or transfer which is equal to or greater than the benefit
the Member would have been entitled to receive immediately before the merger,
consolidation, or transfer (if this Plan had then terminated). We may enter into
merger agreements or direct transfer of assets agreements with the employers
under other retirement plans which are qualifiable under Code Section 401(a),
including an elective transfer, and may accept the direct transfer of plan
assets, or may transfer plan assets, as a party to any such agreement. We shall
not consent to, or be a party to a merger, consolidation, or transfer of assets
with a defined benefit plan if such action would result in a defined benefit
feature being maintained under this Plan.

Notwithstanding any provision of the Plan to the contrary, to the extent any
optional form of benefit under this Plan permits a distribution prior to the
Employee’s retirement, death, disability, or severance from employment, and
prior to plan termination, the optional form of benefit is not available with
respect to benefits attributable to assets (including the post-transfer earnings
thereon) and liabilities that are transferred, within the meaning of Code
Section 4140), to this Plan from a money purchase pension plan qualified under
Code Section 401(a) (other than any portion of those assets and liabilities
attributable to voluntary employee contributions).

The Plan may accept a direct transfer of plan assets on behalf of an Eligible
Employee. If the Eligible Employee is not an Active Member when the transfer is
made, the Eligible Employee shall be deemed to be an Active Member only for the
purpose of investment and distribution of the transferred assets. Our
Contributions shall not be made for or allocated to the Eligible Employee and he
may not make Member Contributions, until the time he meets all of the
requirements to become an Active Member.

The Plan shall hold, administer, and distribute the transferred assets as a part
of the Plan. The Plan shall maintain a separate account for the benefit of the
Employee on whose behalf the Plan accepted the transfer in order to reflect the
value of the transferred assets.

Unless a transfer of assets to the Plan is an elective transfer, as described
below, the Plan shall apply the optional forms of benefit protections described
in Section 10.01 to all transferred assets.

A Member’s protected benefits may be eliminated upon transfer between qualified
defined contribution plans if the conditions in Q&A 3(b)(1) in section
1.411(d)-4 of the regulations are met. The transfer must meet all of the other
applicable qualification requirements.

Page 72

A Member’s protected benefits may be eliminated upon transfer between qualified
plans (both defined benefit and defined contribution) if the conditions in Q&A
3(c)(1) in section 1.411(d)-4 of the regulations are met. Beginning January 1,
2002, if the Member is eligible to receive an immediate distribution of his
entire nonforfeitable accrued benefit in a single sum distribution that would
consist entirely of an eligible rollover distribution under Code Section
401(a)(31), such transfer will be accomplished as a direct rollover under Code
Section 401(a)(31). The rules applicable to distributions under the plan would
apply to the transfer, but the transfer would not be treated as a distribution
for purposes of the minimum distribution requirements of Code Section 401(a)(9).

SECTION 10.04 - PROVISIONS RELATING TO THE INSURER AND OTHER PARTIES.

The obligations of an Insurer shall be governed solely by the provisions of the
Annuity Contract or Insurance Policy. The Insurer shall not be required to
perform any act not provided in or contrary to the provisions of the Annuity
Contract or Insurance Policy. Each Annuity Contract and Insurance Policy when
purchased will comply with the Plan. See Section 10.09.

Any issuer or distributor of investment contracts or securities is governed
solely by the terms of its policies, written investment contract, prospectuses,
security instruments, and any other written agreements entered into with the
Trustee with regard to such investment contracts or securities.

Such Insurer, issuer, or distributor is not a party to the Plan, nor bound in
any way by the Plan provisions. Such parties shall not be required to look to
the terms of this Plan, nor to determine whether we, the Plan Administrator, the
Trustee, or the Named Fiduciary have the authority to act in any particular
manner or to make any contract or agreement.

Until notice of any amendment or termination of this Plan, or of a change in
Trustee, has been received by the Insurer at its home office or an issuer or
distributor at their principal address, they are and shall be fully protected in
assuming that the Plan has not been amended or terminated and in dealing with
any party acting as Trustee according to the latest information which they have
received at their home office or principal address.

SECTION 10.05 - EMPLOYMENT STATUS.

Nothing contained in this Plan gives any Employee the right to be retained in
our employ or to interfere with our right to discharge any Employee.

SECTION 10.06 - RIGHTS TO PLAN ASSETS.

An Employee shall not have any right to or interest in any assets of the Plan
upon termination of employment or otherwise except as specifically provided
under this Plan, and then only to the extent of the benefits payable to such
Employee according to the Plan provisions.

Any final payment or distribution to a Member or his legal representative or to
any Beneficiaries, spouse, or Contingent Annuitant of such ‘Member under the
Plan provisions shall be in full satisfaction of all claims against the Plan,
the Named Fiduciary, the Plan Administrator, the Insurer, the Trustee, and us
arising under or by virtue of the Plan.

SECTION 10.07 - BENEFICIARY.

Each Member may name a Beneficiary to receive any death benefit (other than any
income payable to a Contingent Annuitant) which may arise out of his
participation in the Plan. The Member may change his Beneficiary from time to
time. If Item AA(1)(a) is selected, unless a qualified election has been made,
for purposes of distributing any death benefits before the Member’s Retirement
Date, the Beneficiary of a Member who has a spouse shall be the Member’s spouse.
If Item AA(1)(a) is not selected, unless a qualified election has been made, for
purposes of distributing any death benefits before the Member’s Retirement Date;
the Beneficiary of a Member who has a spouse who is entitled to a Qualified
Preretirement Survivor Annuity shall be the Member’s spouse. The Member’s
Beneficiary designation and any change of Beneficiary shall be subject to the
provisions of Section 6.03 or 6A.03, whichever applies. It is the responsibility
of the Member to give written notice to the Insurer of the name of the
Beneficiary on a form furnished for that purpose.

Page 73

With our consent, the Plan Administrator may maintain records of Beneficiary
designations for Members before their Retirement Dates. In that event, the
written designations made by Members shall be filed with the Plan Administrator.
If a Member dies before his Retirement Date, the Plan Administrator shall
certify to the Insurer the Beneficiary designation on its records for the
Member.

If there is no Beneficiary named or surviving when a Member dies, the Member’s
Beneficiary shall be the Member’s surviving spouse, or where there is no
surviving spouse, the executor or administrator of the Member’s estate.

SECTION 10.08 - NONALIENATION OF BENEFITS.

Benefits payable under the Plan are not subject to the claims of any creditor of
any , Member, Beneficiary, spouse, or Contingent Annuitant. A Member,
Beneficiary, spouse, or Contingent Annuitant does not have any rights to
alienate, anticipate, commute, . pledge, encumber, or assign such benefits
except in the case of a loan as provided in Section 5.06. The preceding
sentences shall also apply to the creation, assignment, or recognition of a
right to any benefit payable with respect to a Member according to a domestic
relations order, unless such order is determined by the Plan Administrator to be
a qualified domestic relations order, as defined in Code Section 414(p), or any
domestic relations order entered into before January 1, 1985. The preceding
sentences shall not apply to any offset of a Member’s benefits provided under
the Plan against an amount the Member is required to pay the Plan with respect
to a judgment, order, or decree issued, or a settlement entered into, on or
after August 5, 1997, which meets the requirements of Code Sections
401(a)(13)(C) or (D).

SECTION 10.09 - CONSTRUCTION.

The validity of the Plan or any of its provisions is determined under and
construed according to Federal law and, to the extent permissible, according to
the laws of the state in which we have our principal office. In case any
provision of this Plan is held illegal or invalid for any reason, such
determination shall not affect the remaining provisions of this Plan, and the
Plan shall be construed and enforced as if the illegal or invalid provision had
never been included.

In the event of any conflict between the provisions of the Plan and the terms of
any Annuity Contract or Insurance Policy issued hereunder, the provisions of the
Plan control.

SECTION 10.10 - LEGAL ACTIONS.

No person employed by us; no Member, former Member, or their Beneficiaries; nor
any other person having or claiming to have an interest in the Plan is entitled
to any notice of process. A final judgment entered in any such action or
“proceeding shall be binding and conclusive on all persons having or claiming to
have an interest in the Plan.

SECTION 10.11 - SMALL AMOUNTS.

If consent of the Member is not required for a benefit which is immediately
distributable in Plan Section 6.03 or 6A.03, whichever applies, a Member’s
entire Vested Account shall be paid in a single sum as of the earliest of his
Retirement Date, the date he dies, or the date he ceases to be an Employee for
any other reason (the date we provide notice to the record keeper of the Plan of
such event, if later). For purposes of this section, if the Member’s Vested
Account is zero, the Member shall be deemed to have received a distribution of
such Vested Account. If a Member would have received a distribution under the
first sentence of this paragraph but for the fact that the Member’s consent was
needed to distribute a benefit which is immediately distributable, and if at a
later time consent would not be needed to distribute a benefit which is
immediately distributable and such Member has not again become an Employee, such
Vested Account shall be paid in a single sum. This is a small amounts payment.

Page 74

If Item Z(4)(b) is selected, the Member shall not be treated as ceasing to be an
Employee for any reason other than retirement or death before the period of time
specified has elapsed, and no small amounts payment shall be made if he again
becomes an Employee before such period of time has elapsed.

If a small amounts payment is made as of the date the Member dies, the small
amounts payment shall be made to the Member’s Beneficiary (spouse if the death
benefit is payable to the spouse). If a small amounts payment is made while the
Member is living, the small amounts payment shall be made to the Member. The
small amounts payment is in full settlement of all benefits otherwise payable.

No other small amounts payment shall be made.

SECTION 10.12 - WORD USAGE.

The masculine gender, where used in this Plan, shall include the feminine gender
and singular words, as used in this Plan, may include the plural, unless the
context indicates otherwise.

The words “in writing” and “written,” where used in this Plan, shall include any
other forms (such as voice response or other electronic system) as permitted by
any governmental agency to which the Plan is subject.

SECTION 10.13 - CHANGE IN SERVICE METHOD.

Change of Service Method Under This Plan. If this Plan is amended to change the
method of crediting service from the elapsed time method to the hours method for
any purpose under this Plan, the Employee’s service shall be equal to the sum of
(1), (2), and (3) below:

The number of whole years of service credited to the Employee under the Plan as
of the date the change is effective.

One year of service for the applicable service period in which the change is
effective if he is credited with the required number of Hours of Service. If we
do not have sufficient records to determine the Employee’s actual Hours of
Service in that part of the service period before the effective date of the
change, the Hours of Service shall be determined using an equivalency. For any
month in which he would be required to be credited with one Hour of Service, the
Employee shall be deemed for purposes of this section to be credited with 190
Hours of Service.

The Employee’s service determined under this Plan using the hours method after
the end of the service period in which the change in service method was
effective.

If this Plan is amended to change the method of crediting service from the hours
method to the elapsed time method for any purpose under this Plan, the
Employee’s service shall be equal to the sum of (4), (5), and (6) below:

The number of whole years of service credited to the Employee under the Plan as
of the beginning of the service period in which the change in service method is
effective.

The greater of (i) the service that would be credited to the Employee for that
entire service period using the elapsed time method or (ii) the service credited
to him under the Plan as of the date the change is effective.

The Employee’s service determined under this Plan using the elapsed time method
after the end of the applicable service period in which the change in service
method was effective.

Transfers Between Plans with Different Service Methods. If an Employee has been
a member in another plan of ours which credited service under the elapsed time
method for any purpose which under this Plan is determined using the hours
method, then the Employee’s service shall be equal to the sum of (1), (2), and
(3) below:

Page 75

The number of whole years of service credited to the Employee under the other
plan as of the date he became an Eligible Employee under this Plan.

One year of service for the applicable service period in which he became an
Eligible Employee if he is credited with the required number of Hours of
Service. If we do not have sufficient records to determine the Employee’s actual
Hours of Service in that part of the service period before the date he became an
Eligible Employee, the Hours of Service shall be determined using an
equivalency. For any month in which he would be required to be credited with one
Hour of Service, the Employee shall be deemed for purposes of this section to be
credited with 190 Hours of Service.

The Employee’s service determined under this Plan using the hours method after
the end of the service period in which he became an Eligible Employee.

If an Employee has been a member in another plan of ours which credited service
under the hours method for any purpose which under this Plan is determined.
using the elapsed time method, then the Employee’s service shall be equal to the
sum of (4), (5), and (6) below:

The number of whole years of service credited to the Employee under the .other
plan as of the beginning of the service period under that plan in which he
became an Eligible Employee under this Plan.

The greater of (i) the service that would be credited to the Employee for that
entire service period using the elapsed time method or (ii) the service credited
to him under the other plan as of the date he became an Eligible Employee under
this Plan.

The Employee’s service determined under this Plan using the elapsed time method
after the end of the applicable service period under the other plan in which he
became an Eligible Employee.

If an Employee has been a member in a Controlled Group member’s plan which
credited service under a different method than is used in this Plan, in order to
determine entry and vesting, the provisions in (b) above shall apply as though
the Controlled Group member’s plan were our plan.

Any modification of service contained in this Plan shall be applicable to the
service determined pursuant to this section.

SECTION 10.14 - MILITARY SERVICE.

Notwithstanding any provision of this Plan to the contrary, the Plan shall
provide contributions, benefits, and service credit with respect to qualified
military service in accordance with Code Section 414(u). Loan repayments shall
be suspended under this Plan as permitted under Code Section 414(u).

SECTION 10.15 - QUALIFICATION OF PLAN.

If the Plan is denied initial qualification upon timely application, it will be
treated as void from the beginning. It will be terminated and all amounts
contributed to the Plan, less expenses paid, shall be returned to us within one
year after the date of denial. If amounts have been contributed by Employees, we
shall refund to each Employee the amount made by him or, if less, the amount
then in his Account resulting from such amounts. The Insurer and Trustee shall
be discharged from all further obligations.

If the Plan fails to attain or retain qualification, it shall no longer
participate in this prototype plan and shall be considered an individually
designed plan.

Page 76

ARTICLE XI
TOP-HEAVY PLAN REQUIREMENTS

SECTION 11.01 - APPLICATION.

The provisions of this article shall supersede all other provisions in the Plan
to the contrary.

For the purpose of applying the Top-heavy Plan requirements of this article, all
members of the Controlled Group shall be treated as one Employer. The terms we,
us, and our, as they are used in this article, shall be deemed to include all
members of the Controlled Group, unless the terms as used clearly indicate only
the Employer is meant.

The accrued benefit or account of a member which results from deductible
employee contributions shall not be included for any purpose under this article.

The minimum vesting and contribution provisions of Sections 11.03 and 11.04
shall not apply to any Employee who is included in a group of Employees covered
by a collective bargaining., agreement which the Secretary of Labor finds to be
a collective bargaining agreement between employee representatives and one or
more employers, including us, if there is evidence that retirement benefits were
the subject of good faith bargaining between such representatives. For this
purpose, the term “employee representatives” does not include any organization
more than half of whose members are employees who are owners, officers, or
executives.

SECTION 11.02 - DEFINITIONS.

For purposes of this article, the following terms are defined:

Aggregation Group means:

each of our qualified plans in which a Key Employee is a member during the Plan
Year containing the Determination Date (regardless of whether the plan has
terminated) or one of the four preceding Plan Years,

each of our other qualified plans which allows the plan(s) described in (a)
above to meet the nondiscrimination requirement of Code Section 401(a)(4) or the
minimum coverage requirement of Code Section 410, and

any of our other qualified plans not included in (a) or (b) above which we
desire to include as part of the Aggregation Group. Such a qualified plan shall
be included only if the Aggregation Group would continue to satisfy the
requirements of Code Sections 401(a)(4) and 410.

The plans in (a) and (b) above constitute the “required” Aggregation Group. The
plans in (a), (b), and (c) above constitute the “permissive” Aggregation Group.

Compensation means compensation as defined in Item S(2) for purposes of Section
3.06. For purposes of determining who is a Key Employee in years beginning
before January 1, 1998, Compensation shall include, in addition to compensation
as defined in Item S(2) for purposes of Section 3.06, elective contributions.
Elective contributions are amounts excludible from the gross income of the
Employee under Code Sections 125, 402(e)(3), 402(h)(1)(B), or 403(b), and
contributed by us, at the Employee’s election, to a Code Section 401(k)
arrangement, a simplified employee pension, cafeteria plan, or tax-sheltered
annuity. Elective contributions also include amounts deferred under a Code
Section 457 plan maintained by us.

Determination Date means as to any plan, for any plan year subsequent to the
first plan year, the last day of the preceding plan year. For the first plan
year of the plan, the last day of that year.

Page 77

Key Employee means any Employee or former Employee (and the Beneficiaries of
such Employee) who at any time during the determination period was:

an officer of ours if such individual’s annual Compensation exceeds 50 percent
of the dollar limitation under Code Section 415(b)(1)(A),

an owner (or considered an owner under Code Section 318) of one of the ten
largest interests in us if such individual’s annual Compensation exceeds 100
percent of the dollar limitation under Code Section 415(c)(1)(A),

a 5-percent owner of us, or

a 1-percent owner of us who has annual Compensation of more than $150,000.

The determination period is the Plan Year containing the Determination Date and
the four preceding Plan Years.

The determination of who is a Key Employee shall be made according to Code
Section 416(i)(1) and the regulations thereunder.

Non-key Employee means any Employee who is not a Key Employee.

Present Value means the present value of a member’s accrued benefit under a
defined benefit plan based only on the interest and mortality rates specified in
Item S(6) of the Adoption Agreement - Standard or Item S(7) of the Adoption
Agreement - Nonstandard.

Top-heavy Plan means a plan which is top-heavy for any plan year beginning after
December 31, 1983. This Plan shall be top-heavy if any of the following
conditions exist:

The Top-heavy Ratio for “this Plan exceeds 60 percent and this Plan is not part
of any required Aggregation Group or permissive Aggregation Group.

This Plan is a part of a required Aggregation Group, but not part of a
permissive Aggregation Group, and the Top-heavy Ratio for the required
Aggregation Group exceeds 60 percent.

This Plan is a part of a required Aggregation Group and part of a permissive
Aggregation Group and the Top-heavy Ratio for the permissive Aggregation Group
exceeds 60 percent.

Top-heavy Ratio means:

If we maintain one or more defined contribution plans (including any simplified
employee pension plan) and we have not maintained any defined benefit plan which
during the five-year period ending on the Determination Date(s) has or has had
accrued benefits, the Top-heavy Ratio for this Plan alone or for the required or
permissive Aggregation Group, as appropriate, is a fraction, the numerator of
which is the sum of account balances of all Key Employees as of the
Determination Date(s) (including any part of any account balance distributed in
the five-year period ending on the Determination Date(s)), and the denominator
of which is the sum of all account balances (including any part of any account
balance distributed in the five-year period ending on the Determination
Date(s)), both computed in accordance with Code Section 416 and the regulations
thereunder. Both the numerator and denominator of the Top-heavy Ratio are
increased to reflect any contribution not actually made as of the Determination
Date, but which is required to be taken into account on that date under Code
Section 416 and the regulations thereunder.

Page 78

If we maintain one or more defined contribution plans (including any simplified
employee pension plan) and we maintain or have maintained one or more defined
benefit plans which during the five-year period ending on the Determination
Date(s) has or has had accrued benefits, the Top-heavy Ratio for the required or
permissive Aggregation Group, as appropriate, is a fraction, the numerator of
which is the sum of account balances under the aggregated defined contribution
plan or plans of all Key Employees determined in accordance with (a) above, and
the Present Value of accrued benefits under the aggregated defined benefit plan
or plans for all Key Employees as of the Determination Date(s), and the
denominator of which is the sum of the account balances under the aggregated
defined contribution plan or plans for all members, determined in accordance
with (a) above, and the Present Value of accrued benefits under the defined
benefit plan or plans for all members as of the Determination Date(s), all
determined in accordance with Code Section 416 and the regulations thereunder.
The accrued benefits under a defined benefit plan in both the numerator and
denominator of the Top-heavy Ratio are increased for any distribution of an
accrued benefit made in the five-year period ending on the Determination Date.

For purposes of (a) and (b) above, the value of account balances and the .
Present Value of accrued benefits shall be determined as of the most recent
Valuation Date that falls within or ends with the 12-month period ending on the
Determination Date, except as provided in Code Section 416 and the regulations
thereunder for the first and second plan years of a defined benefit plan. The
account balances and accrued benefits of a member (i) who is not a Key Employee
but who was a Key Employee in a prior year or (ii) who has not been credited
with at least one hour of service with any employer maintaining the plan at any
time during the five-year period ending on the Determination Date will be
disregarded. The calculation of the Top-heavy Ratio and the extent to which
distributions, rollovers, and transfers are taken into account will be made in
accordance with Code Section 416 and the regulations thereunder. Deductible
employee contributions will not be taken into account for purposes of computing
the Top-heavy Ratio. When aggregating plans, the value of account balances and
accrued benefits will be calculated with reference to the Determination Dates
that fall within the same calendar year.

The accrued benefit of a member other than a Key Employee shall be determined
under (i) the method, if any, that uniformly applies for accrual purposes under
all defined benefit plans maintained by us, or (ii) “if there is no such method,
as if such benefit accrued not more rapidly than the slowest accrual rate
permitted under the fractional rule of Code Section 411(b)(1)(C).

SECTION 11.03 - MODIFICATION OF VESTING REQUIREMENTS.

If a Member’s Vesting Percentage is determined under the vesting schedule
selected in Item V(2), and such Vesting Percentage is not as great as the
Vesting Percentage would be if it were determined under a schedule permitted in
Code Section 416, the following shall apply. During any Plan Year in which the
Plan is a Top-heavy Plan, the Member’s Vesting Percentage shall be the greater
of the Vesting Percentage determined under the schedule selected in Item V(2)
or,

if the vesting schedule selected in Item V(2) provides for partial vesting
between 0% and 100%, the schedule below.


              VESTING SERVICE                              VESTING
               (whole years)                              PERCENTAGE
                Less than 2                                    0
                     2                                        20
                     3                                        40
                     4                                        60
                     5                                        80
                6 or more                                    100



Page 79

if the vesting schedule selected in Item V(2) provides for only 0% or 100%
vesting, the schedule below.


              VESTING SERVICE                              VESTING
               (whole years)                             PERCENTAGE
                Less than 3                                    0
                3 or more                                    100



The applicable schedule above shall not apply to Members who are not credited
with an Hour of Service after the Plan first becomes a Top-heavy Plan. The
Vesting Percentage determined above applies to the portion of the Member’s
Account which is multiplied by a Vesting Percentage to determine his Vested
Account, including benefits accrued before the effective date of Code Section
416 and benefits accrued before this Plan became a Top-heavy Plan.

If, in a later Plan Year, this Plan is not a Top-heavy Plan, a Member’s Vesting
Percentage shall be determined according to the provisions of Item V. A Member’s
Vesting Percentage determined under either Item V or the applicable schedule
above shall never be reduced and the election procedures of Section 10.01 shall
apply when changing to or from the above schedule as though the automatic change
were the result of an amendment.

The part of the Member’s Vested Account resulting from the minimum contributions
required pursuant to Section 11.04 (to the extent required to be nonforfeitable
under Code Section 416(b)) may not be forfeited under Code Section 411(a)(3)(B)
or (D).

SECTION 11.04 - MODIFICATION OF CONTRIBUTIONS.

During any Plan Year in which this Plan is a Top-heavy Plan, we shall make a
minimum contribution as of ~the last day of the Plan Year for each Non-key
Employee who is an Employee on the last day of the Plan Year and who was an
Active Member at any time during the Plan Year. A Non-key Employee is not
required to have a minimum number of Hours of Service or minimum amount of
Compensation in order to be entitled to this minimum. A Non-key Employee who
fails to be an Active Member merely because his Compensation is less than a
stated amount or merely because of a failure’ to make mandatory member
contributions or, in the case of a cash or deferred arrangement, elective
contributions shall be treated as if he were an Active Member. The minimum is
the lesser of (a) or (b) below:

3 percent of such person's Compensation for such Plan Year.

The “highest percentage” of Compensation for such Plan Year at which our
Contributions are made for or allocated to any Key Employee. The highest
percentage shall be determined by dividing our Contributions made for or
allocated to each . Key Employee during the Plan Year by the amount of his
Compensation for such Plan Year, and selecting the , greatest quotient
(expressed as a percentage). To determine the highest percentage, all our
defined contribution plans within the Aggregation Group shall be treated as one
plan. The minimum shall be the amount in (a) above if this Plan and a defined
benefit plan of ours are required to be included in the Aggregation Group and
this Plan enables the defined benefit plan to meet the requirements of Code
Section 401(a)(4) or 410.

For purposes of (a) and (b) above, Compensation shall be limited by Code Section
401(a)(17).

If our contributions and allocations otherwise required under the defined
contribution plans) are at least equal to the minimum above, no additional
contribution shall be required. If our total contributions and allocations are
less than the minimum above, we shall contribute the difference for the Plan
Year.

The minimum contribution applies to all of our defined contribution plans in the
aggregate which are Top-heavy Plans. A minimum contribution under a profit
sharing plan shall be made without regard to whether or not we have profits.

Page 80

To the extent a member covered under this Plan can be covered under any other
plan or plans of ours, we may provide in Item S(5) of the Adoption Agreement -
Standard or S(6) of the Adoption Agreement -Nonstandard that the minimum
contribution or benefit requirement applicable to Top-heavy Plans shall be made
in only one of the plans.

For purposes of this section, any employer contribution made according to a
salary reduction or similar arrangement and employer contributions which are
matching contributions, as defined in Code Section 401(m), shall not apply in
determining if the minimum contribution requirement has been met, but shall
apply in determining the minimum contribution required.

The requirements of this section shall be met without regard to any Social
Security contribution.

SECTION 11.05 - MODIFICATION OF CONTRIBUTION LIMITATION.

If the provisions of subparagraph (m) of Section 3.06 are applicable for any
Limitation Year ‘during which this Plan is a Top-heavy Plan, the contribution
limitations shall be modified. The definitions of Defined Benefit Plan Fraction
and Defined Contribution Plan Fraction in Section 3.06 shall be modified by
substituting “100 percent” in lieu of “125 percent.” In addition, an adjustment
shall be made to the numerator of the Defined Contribution Plan Fraction. The
adjustment is a reduction of that numerator similar to the modification of the
Defined Contribution Plan Fraction described in Section 3.06 and shall be made
with respect to the last Plan Year beginning before January 1, 1984.

The modifications in the paragraph above shall not apply with respect to a
Member so long as employer contributions, forfeitures, or nondeductible employee
contributions are not credited to his account under this or any of our other
defined contribution plans and benefits do not accrue for such Member under our
defined benefit plan(s), until the sum of his Defined Contribution and Defined
Benefit Plan Fractions is less than 1.0.

The modification of the contribution limitation shall not apply if both the
following requirements are met:

This Plan would not be a Top-heavy Plan if “90 percent” were substituted for “60
percent” in the definition of Top-heavy Plan. ‘

A Non-key Employee who is covered only under a defined benefit plan of ours,
accrues a minimum benefit on, or adjusted to, a straight life basis equal to the
lesser of (i) 3 percent of his average compensation multiplied by his years of
service or (ii) 30 percent of his average compensation. Average compensation and
years of service shall have the meaning set forth in such defined benefit plan
for this purpose.

The account of a Non-key Employee who is covered only under one or more defined
contribution plans of ours, is credited with a minimum employer contribution
under such plan(s) equal to 4 percent of the person’s Compensation for each plan
year in which the plan is a Top-heavy Plan.

If a Non-key Employee is covered under both defined contribution and defined
benefit plans of ours, (i) a minimum accrued benefit for such person equal to
the amount determined above for a person who is covered only under a defined
benefit plan is accrued in the defined benefit plan(s) or (ii) a minimum
contribution equal to 7.5 percent of the person’s Compensation for a plan year
in which the plans are Top-heavy Plans will be credited to his account under the
defined contribution plans.

If a member can be covered under this Plan and a defined benefit plan of ours,
we may provide in Item S(5) of the Adoption Agreement - Standard or S(6) of the
Adoption Agreement - Nonstandard for an increased minimum contribution or
benefit so that the modification of the contribution limitation provided in this
section shall not apply.

This section shall cease to apply effective as of the first Limitation Year
beginning on or after January 1, 2000.

Page 81